EXHIBIT 10.2

 

SENIOR SECURED FLOATING RATE

NOTE PURCHASE AGREEMENT

 

dated as of

June 24, 2003

among

AFFINITY GROUP, INC.,

THE GUARANTORS PARTY HERETO,

THE NOTEHOLDERS PARTY HERETO,

 

and

CANADIAN IMPERIAL BANK OF COMMERCE,

as Syndication Agent,

FLEET NATIONAL BANK,

as Administrative Agent,

GENERAL ELECTRIC CAPITAL CORPORATION,

as Documentation Agent,

and

CIBC WORLD MARKETS CORP. and FLEET SECURITIES, INC.,
as Co-Lead Arrangers and Joint Bookrunners

 

(Signature Page to Second Amended and Restated Credit Agreement)

 

--------------------------------------------------------------------------------


 

SENIOR SECURED FLOATING RATE NOTE PURCHASE AGREEMENT

 

SENIOR SECURED FLOATING RATE NOTE PURCHASE AGREEMENT dated as of June 24, 2003
among AFFINITY GROUP, INC., THE GUARANTORS PARTY HERETO, THE NOTEHOLDERS PARTY
HERETO, CANADIAN IMPERIAL BANK OF COMMERCE (“CIBC”), as Syndication Agent, FLEET
NATIONAL BANK, as Administrative Agent, and GENERAL ELECTRIC CAPITAL
CORPORATION, as Documentation Agent.  This Agreement and the Credit Agreement
(as hereinafter defined) collectively amend and restate in its entirety the
Amended and Restated Credit Agreement dated as of November 13, 1998 among
Affinity Group, Inc., the Guarantors party thereto, the Noteholders party
thereto, The Provident Bank, as Syndication Agent, Bank One, Kentucky, NA, as
Documentation Agent, and Fleet National Bank, as Administrative Agent, as
heretofore amended, supplemented or otherwise modified and in effect on the date
hereof immediately before giving effect to the amendment and restatement
contemplated hereby (the “Existing Credit Agreement”).  Obligations of the
Credit Parties with respect to the Loans and Letters of Credit (as such terms
are defined in the Credit Agreement) constitute “Permitted Indebtedness” under
the Holding Company Notes Indenture (as hereinafter defined), and the
obligations of the Credit Parties with respect to the Term B2 Loans constitute
“Refinancing Indebtedness” under such Indenture.  The Loans and Letters of
Credit under the Credit Agreement and the Term B2 Loans are senior secured pari
passu obligations.

The parties hereto agree that the Existing Credit Agreement shall be amended and
restated as of the date hereof (but subject to Section 5.1) in its entirety as
provided in the Credit Agreement and as follows:

 

ARTICLE I

Definitions

 

1.1           Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:

 

“Acquisition” means any transaction, or any series of related transactions,
consummated after the date hereof, by which (i) any Credit Party acquires the
business of, or all or substantially all of the assets of, any firm or
corporation which is not a Credit Party, or any division of such firm or
corporation, located in a specific geographic area or areas, whether through
purchase of assets, purchase of stock, merger or otherwise or (ii) any Person
that was not theretofore a Subsidiary of a Credit Party becomes a Subsidiary of
a Credit Party.

“Additional Mortgage” has the meaning assigned to such term in Section
6.13(b)(i).

“Additional Mortgage Policies” has the meaning assigned to such term in
Section 6.13(b)(vi).

“Additional Mortgaged Property” has the meaning assigned to such term in
Section 6.13(b).

“Adjusted Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day, and (b) the Federal Funds Effective
Rate in effect on such day

 

(Signature Page to Second Amended and Restated Credit Agreement)

 

--------------------------------------------------------------------------------


 

plus 1/2 of 1%.  Any change in the Adjusted Base Rate due to a change in the
Prime Rate or the Federal Funds Effective Rate shall be effective from and
including the effective date of such change in the Prime Rate or the Federal
Funds Effective Rate, respectively.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means Fleet in its capacity as Administrative Agent for
the Noteholders hereunder, and shall include any successor to the Administrative
Agent appointed pursuant to Section 9.6.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. 
Notwithstanding the foregoing, (a) no individual shall be an Affiliate solely by
reason of his or her being a director, officer or employee of any Credit Party
and (b) none of the Credit Parties shall be Affiliates.

“Affiliate Subordination Agreement” means the Amended and Restated Affiliate
Subordination Agreement dated as of the Effective Date, among the Holding
Company, the Borrower, the Parent, Stephen Adams and the Administrative Agent
substantially in the form of Exhibit F annexed to the Credit Agreement, as such
agreement may thereafter be amended, supplemented or otherwise modified from
time to time.

“Agent” means each of the Administrative Agent, the Syndication Agent , and the
Documentation Agent.

“Agreement” means this Senior Secured Floating Rate Note Purchase Agreement, as
amended, supplemented or otherwise modified from time to time

“Applicable Percentage” means with respect to any Noteholder in respect of any
indemnity claim under Section 10.3(c) arising out of an action or omission of
the Administrative Agent under this Agreement, the percentage of the total Term
B2 Loan Commitments or Term B2 Loans hereunder represented by the aggregate
amount of such Noteholder’s Term B2 Loan Commitment or Term B2 Loans.

“Applicable Margin” means (i) 3.00% in the case of Base Rate Loans and (ii)
4.00% in the case of Eurodollar Loans.

“Approved Fund” means, with respect to any Noteholder, any fund that invests (in
whole or in part) in commercial loans and is managed, advised or serviced by
such Noteholder or the same investment advisor as such Noteholder or by an
Affiliate of such Noteholder or such investment advisor.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Noteholder and an assignee (with the consent of any party whose consent is
required by Section 10.4), and accepted by the Administrative Agent, in the form
of Exhibit I annexed hereto or any other form approved by the Administrative
Agent.

“Base Rate” when used in reference to any Term B2 Loan or Borrowing, refers to
whether such Term B2 Loan, or the Term B2 Loans comprising such Borrowing, are
bearing interest at a rate determined by reference to the Adjusted Base Rate.

“Basic Documents” means the Loan Documents, the Note Purchase Documents, the
Holding Company Notes Indenture and any related agreement.

 

2

--------------------------------------------------------------------------------


 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means Affinity Group, Inc., a Delaware corporation.

“Borrowing” means Term B2 Loans of the same Type, made, converted or continued
on the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.3.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Boston, Massachusetts or New York City are authorized
or required by law to remain closed; provided that, when used in connection with
a Eurodollar Loan, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in U.S. dollar deposits in the London interbank
market.

“Camping World” means, collectively, CWI, Inc., a Kentucky corporation and a
Wholly-Owned Subsidiary of the Borrower, and Camping World, Inc, a Kentucky
corporation and a Wholly-Owned Subsidiary of CWI, Inc.

“Capital Expenditures” means, for any period, (A) the sum for the Credit Parties
(determined on a consolidated basis without duplication in accordance with GAAP
of the aggregate amount of expenditures (including the aggregate amount of
Capital Lease Obligations incurred during such period) made to acquire or
construct fixed assets, plant and equipment (including renewals, improvements
and replacements, but excluding repairs) during such period computed in
accordance with GAAP; provided that such term shall not include any such
expenditures in connection with any replacement or repair of Property affected
by a Casualty Event minus (B) any Net Cash Payments from a Disposition permitted
hereunder (other than a Sale-Leaseback Transaction) reinvested pursuant to
Section 2.10(b)(iii) not in excess of the aggregate amount of Capital
Expenditures previously made in respect of assets subject to such Disposition. 
Notwithstanding the foregoing, the purchase price of any Acquisition shall not
be deemed a “Capital Expenditure” for purposes hereof.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Cash Equivalents” means, as at any date of determination, (i) marketable
securities (a) issued or directly and unconditionally guaranteed as to interest
and principal by the United States Government, (b) issued by any agency of the
United States the obligations of which are backed by the full faith and credit
of the United States, in each case maturing within one year after such date;
(ii) marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one year after such date
and having, at the time of the acquisition thereof, the highest rating
obtainable from either Standard & Poor’s (“S&P”) or Moody’s Investors Service,
Inc. (“Moody’s”); (iii) commercial paper maturing no more than one year from the
date of creation thereof and having, at the time of the acquisition thereof, a
rating of at least A-1 from S&P or at least P-1 from Moody’s; (iv) certificates
of deposit or bankers’ acceptances maturing within one year after such date and
issued or accepted by any Noteholder or by any commercial

 

3

--------------------------------------------------------------------------------


 

bank organized under the laws of the United States of America or any state
thereof or the District of Columbia that (1) is at least “adequately
capitalized” (as defined in the regulations of its primary Federal banking
regulator) and (2) has Tier 1 capital (as defined in such regulations) of not
less than $100,000,000; and (v) shares of any money market mutual fund that (1)
has at least 95% of its assets invested continuously in the types of investments
referred to in clauses (i) and (ii) above, (2) has net assets of not less than
$500,000,000, and (3) has the highest rating obtainable from either S&P or
Moody’s, or (c) other cash equivalent investments agreed to from time to time
between the Borrower and the Administrative Agent.

“Cash Interest Expense” means, for any period, the sum, for the Credit Parties
(determined on a consolidated basis without duplication in accordance with GAAP)
of the following: (a) all interest in respect of Indebtedness actually paid
during such period plus (b) the amount of Restricted Junior Payments made to the
Holding Company pursuant to Section 7.6(a)(i) and Section 7.6(a)(iii) (excluding
the portion of such Restricted Junior Payment in respect of the Holding Company
Notes Refunding on account of principal or premium) during such period plus (c)
the net amounts paid in cash under Hedging Agreements during such period
including, fees, but excluding legal fees and other similar transaction costs
and payments made in cash by reason of the early termination of Hedging
Agreements in effect on the Effective Date plus (d) all fees, including letter
of credit fees and expenses, paid hereunder or under the Credit Agreement after
the Effective Date but excluding all fees, commissions and expenses (including
reimbursement of legal fees and similar transaction costs) paid on the Effective
Date in respect of this Agreement or the Credit Agreement.  Notwithstanding
anything contained in the foregoing which may be to the contrary, deferred
financing costs or intangible assets which are written off as a consequence of
the repayment and discharge of Indebtedness under the Existing Credit Agreement
shall not be included in Cash Interest Expense.

Notwithstanding the foregoing, if during any period for which Cash Interest
Expense is being determined, any Credit Party shall have consummated any
Acquisition, then, for all purposes of this Agreement with the exception of the
calculation of Excess Cash Flow, any Indebtedness incurred in connection with
such Acquisition shall be deemed to have incurred on a pro-forma basis, as if
such Acquisition had been consummated on the first day of such period and under
the assumption that interest for such period had been equal to the actual
weighted average interest rate in effect for the Revolving Credit Loans and the
Term Loans on the date of such Acquisition.

“Casualty Event” means, with respect to any Property of any Person, any loss of
or damage to, or any condemnation or other taking of, such Property for which
such Person or any of its Subsidiaries receives insurance proceeds, or proceeds
of a condemnation award or other compensation.

“Change in Law” means (a) the adoption of any law, rule or regulation after
Effective Date, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority (whether or
not having the force of law) after the Effective Date or (c) compliance by any
Noteholder (or, for purposes of Section 2.14(b), by any lending office of such
Noteholder or by such Noteholder’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the Effective Date.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Co-Lead Arrangers” means, collectively, CIBC World Markets Corp., and Fleet
Securities, Inc.

 

4

--------------------------------------------------------------------------------


 

“Collateral” means, collectively, all of the real, personal and mixed property
(including capital stock and other equity interests) in which Liens are
purported to be granted pursuant to the Collateral Documents as security for all
obligations of the Credit Parties hereunder and under the Credit Agreement.

“Collateral Documents” means the Holding Company Collateral Documents, the
Pledge Agreement, the Security Agreement, the Trademark Security Agreement, the
Mortgages, and all other agreements, instruments or documents delivered by any
Credit Party or Affiliate thereof pursuant to this Agreement, any of the other
Note Purchase Documents, the Credit Agreement or any of the other Loan Documents
in order to grant to the Administrative Agent a Lien on any real, personal or
mixed property of that Credit Party as security for any of its obligations
hereunder and under the Credit Agreement.

“Compliance Certificate” means a certificate signed by a Financial Officer of
the Borrower, in substantially the form of Exhibit G-1 annexed to the Credit
Agreement, (i) certifying as to whether a Default has occurred and, if a Default
has occurred, specifying the details thereof and any action taken or proposed to
be taken with respect thereto, (ii) setting forth reasonably detailed
calculations demonstrating compliance with Section 7.9 (including a statement of
the Consolidated Total Leverage Ratio for purposes of the definition of
Applicable Margin), and, if such certificate is accompanying the annual
financial statements required to be delivered pursuant to Section 6.1(a),
setting forth a reasonably detailed calculation of the amount of Excess Cash
Flow for the Borrower’s most recently completed fiscal year for the purpose of
Section 2.10(b)(iv), and (iii) stating whether any change in GAAP or in the
application thereof has occurred since the date of the audited financial
statements referred to in Section 4.4 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate.

“Conforming Leasehold Interest”  means any Recorded Leasehold Interest as to
which the lessor has agreed in writing for the benefit of the Administrative
Agent (which writing has been delivered to the Administrative Agent), whether
under terms of the applicable lease, under the terms of a Landlord Consent and
Estoppel, or otherwise, to the matters described in the form of Landlord Consent
and Estoppel approved by the Administrative Agent in its reasonable discretion,
which interest, if a subleasehold interest or sub-subleasehold interest, is not
subject to any contrary restrictions contained in a superior lease or sublease.

“Consolidated Fixed Charges Ratio” means, as at any date, the ratio of (a) the
total of (i) EBITDA for the period of four consecutive fiscal quarters ending on
or most recently ended prior to such date plus (ii) Related Retail
Sale-Leaseback Proceeds but only to the extent that such proceeds are received
by a Credit Party and the Construction Capital Expenditures for the property
which is the subject of the Sale-Leaseback Transaction were made during such
period minus (iii) the aggregate amount of all Non-Financed Capital Expenditures
made during such period plus (iv) any increase in Deferred Revenues during such
period minus (iv) any decrease in Deferred Revenues during such period, to (b)
the sum for the Credit Parties (determined on a consolidated basis without
duplication in accordance with GAAP) of the following: (i) Cash Interest Expense
for such period, plus (ii) all regularly scheduled payments of principal on any
Indebtedness (including the Term Loans and the principal component of any
payments in respect of Capital Lease Obligations, but excluding any prepayments
pursuant to Section 2.10) for such period plus (iii) the aggregate amount paid,
or required to be paid (without duplication as between fiscal periods), in cash
in respect of income, franchise and other like taxes (excluding real estate
taxes) for such period (to the extent not deducted in determining EBITDA for
such

 

5

--------------------------------------------------------------------------------


 

period) plus (iv) Permitted Tax Distributions to the extent paid in cash during
such period plus (v) any payments in respect of deferred compensation or the
Phantom Stock Agreements, in each case, to the extent paid in cash during such
period.

“Consolidated Interest Coverage Ratio” means, as at any date, the ratio of (a)
EBITDA for the period of four consecutive fiscal quarters ending on or most
recently ended prior to such date, to (b) Cash Interest Expense for such period.

“Consolidated Senior Leverage Ratio” means, as at any date, the ratio of (a)
Senior Debt minus cash and Cash Equivalents held by the Credit Parties on such
date to the extent to such cash and Cash Equivalents are unrestricted and
available for the payment of the debts of the Credit Parties in an aggregate
amount not in excess of $10,000,000 to (b) EBITDA for the period of four
consecutive fiscal quarters ending on or most recently ended prior to such date.

“Consolidated Total Leverage Ratio” means, as at any date, the ratio of (a) the
sum of (i) the Indebtedness of the Credit Parties excluding amounts described in
clauses (d) and (g) of the definition of “Indebtedness” (determined on a
consolidated basis without duplication in accordance with GAAP), including
Subordinated Indebtedness but excluding any amounts held in escrow with the
Administrative Agent or the Paying Agent for the Holding Company Notes Indenture
for the purpose of consummating the Holding Company Notes Refunding, plus (ii)
the Indebtedness of the Holding Company in respect of the Holding Company Notes
or the Holding Company Notes Refinancing Indebtedness, in each case, on such
date minus (iii) cash and Cash Equivalents held by the Credit Parties on such
date to the extent to such cash and Cash Equivalents are unrestricted and
available for the payment of the debts of the Credit Parties in an aggregate
amount not in excess of $10,000,000 to (b) EBITDA for the period of four
consecutive fiscal quarters ending on or most recently ended prior to such date.

“Construction Capital Expenditures” means Capital Expenditures incurred by any
Credit Party to acquire property and/or construct improvements thereon for use
as retail outlets or distributions centers excluding the Capital Expenditures
incurred by any Credit Party for leasehold improvements on any property if the
costs for the construction of a structure on such property (including costs of
the common building systems) were not funded with Capital Expenditures incurred
by the Credit Parties.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Agreement” means that certain Amended and Restated Credit Agreement
dated as of the date hereof, among the Borrower, the Guarantors, the Lenders
party thereto, CIBC, as Syndication Agent, Fleet, as Administrative Agent and
General Electric Capital Corporation, as Documentation Agent, as the same may be
amended, supplemented or otherwise modified from time to time.

“Credit Parties” means the Borrower and its Subsidiaries.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Deferred Revenues” means that portion of subscription and membership revenues,
product and services revenues and publication revenues carried as a liability by
any of the Credit Parties on the balance sheet of that Person, which will be
recognized as revenue on that Person’s statement of operations in future
periods, all as determined in accordance with GAAP.

 

6

--------------------------------------------------------------------------------


 

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 4.6.

“Disposition” means any sale, assignment, lease, transfer or other disposition
of any property (whether now owned or hereafter acquired) by any Credit Party to
any other Person excluding (a) the granting of Liens to the Administrative Agent
on behalf of the Noteholders pursuant to the Collateral Documents, and (b) any
sale, assignment, transfer or other disposition of (i) any property sold or
disposed of in the ordinary course of business and on ordinary business terms,
(ii) any property no longer used or useful in the business of the Credit Parties
and (iii) any Collateral under and as defined in the Collateral Documents
pursuant to an exercise of remedies by the Administrative Agent thereunder.

“Disposition Investment” means, with respect to any Disposition, any promissory
notes or other evidences of indebtedness or Investments received by any Credit
Party in connection with such Disposition.

“Documentation Agent” means General Electric Capital Corporation, in its
capacity as Documentation Agent for the Noteholders hereunder.

“EBITDA” means, for any period, operating income for the Credit Parties
(determined on a consolidated basis without duplication in accordance with GAAP)
for such period (calculated after deduction for real estate taxes but before
deduction for (a) income, franchise and other like taxes accrued during such
period, interest, depreciation, amortization and other write-offs of intangible
assets such as goodwill and any other non-cash income or charges accrued for
such period (including such charges in respect of Phantom Stock Accruals) and
(except to the extent received or paid in cash by the Credit Parties) income or
loss attributable to equity in Affiliates for such period) and (b) for the
fiscal year ending December 31, 2002 in an aggregate amount not in excess of
$2,300,000, restructuring costs, severance costs and the costs for the
relocation of management, excluding from the calculation of such operating
income any extraordinary and unusual gains or losses during such period and
excluding from the calculation of such operating income the income or loss from
any Casualty Events and Dispositions.  Notwithstanding the foregoing, any
amounts accrued or paid with respect to any deferred financing costs or tangible
assets which are written off as a result of the repayment and discharge of
Indebtedness under the Existing Credit Agreement shall not be deducted in
determining operating income.

Notwithstanding the foregoing, if during any period for which EBITDA is being
determined, any Credit Party shall have consummated any Acquisition and (if such
acquisition is a stock or other equity Acquisition) the company acquired in such
Acquisition becomes a Subsidiary in accordance with the provisions of Section
6.10(a) then, for all purposes of this Agreement, with the exception of the
calculation of Excess Cash Flow, EBITDA shall be determined on a pro forma basis
as if such Acquisition had been made or consummated on the first day of such
period.

“Effective Date” means the date on which the conditions specified in Section 5.1
are satisfied (or waived in accordance with the Intercreditor Agreement).

“Effective Date Mortgage” has the meaning assigned to such term in Section
5.1(f)(i).

“Effective Date Mortgage Policies” has the meaning assigned to such term in
Section 5.1(f)(vi).

“Effective Date Mortgaged Property” has the meaning assigned to such term in
Section 5.1(f)(i).

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered

 

7

--------------------------------------------------------------------------------


 

into by any Governmental Authority, relating in any way to the environment,
preservation or reclamation of natural resources, the management, release or
threatened release of any Hazardous Material or to health and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Credit Party directly or indirectly resulting
from or based upon (a) violation of any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“Equity Rights” means, with respect to any Person, any subscriptions, options,
warrants, commitments, preemptive rights or agreements of any kind (including
any stockholders’ or voting trust agreements) for the issuance or sale of, or
securities convertible into, any additional shares of capital stock of any
class, or partnership or other ownership interests of any type in, such Person.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived), (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived, (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan, (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan,
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan, (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan, or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“Eurodollar” when used in reference to any Term B2 Loan or Borrowing, refers to
whether such Term B2 Loan, or the Term B2 Loans comprising such Borrowing, are
bearing interest at a rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Section 8.1.

“Excess Cash Flow” means, for each fiscal year, commencing with the fiscal year
ending December 31, 2003 and for each fiscal year thereafter, (a) the sum of
EBITDA plus Related Retail Sale-Leaseback Proceeds received in such fiscal year
minus (b) the sum of the following (to the extent not deducted in computing
EBITDA) (i) Cash Interest Expense for such fiscal year

 

8

--------------------------------------------------------------------------------


 

plus (ii) the aggregate amount of all Non-Financed Capital Expenditures made
during such fiscal year, plus (iii) all regularly scheduled payments, mandatory
prepayments and voluntary prepayments (other than voluntary prepayments in
respect of the Revolving Credit Loans) of principal on any Indebtedness
(including the Term Loans and the principal component of any payments in respect
of Capital Lease Obligations for such fiscal year plus (iv) the aggregate
purchase price for Acquisitions consummated during such fiscal year to the
extent paid in cash during such fiscal year and excluding the amount of such
purchase price funded with purchase money financing other than with the proceeds
of the Revolving Credit Loans or Term Loans plus (v) the aggregate amount paid,
or required to be paid, in cash in respect of income, franchise, and other like
taxes (excluding real estate taxes) for such fiscal year plus (vi) all Permitted
Tax Distributions to the extent paid in cash during such fiscal year plus (vii)
any payments in respect of deferred compensation or the Phantom Stock
Agreements, in each case, to the extent paid in cash during such fiscal year
minus (c) any net increase in Working Capital during such fiscal year plus (d)
any net decrease in Working Capital during such fiscal year.

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.

“Excluded Taxes” means, with respect to the Administrative Agent, any
Noteholder, or any other recipient of any payment to be made by or on account of
any obligation of the Borrower hereunder, (a) income, net worth or franchise
taxes or any like taxes imposed on (or measured by) its net income or net worth
by the United States of America, or by the jurisdiction under the laws of which
such recipient is organized or in which its principal office is located or, in
the case of any Noteholder, in which its applicable lending office is located or
in which it is taxable solely on account of some connection other than the
execution, delivery or performance of this Agreement or the receipt of income
hereunder, (b) any branch profits taxes imposed by the United States of America
or any similar tax imposed by any other jurisdiction in which the Borrower is
located and (c) in the case of a Foreign Noteholder (other than an assignee
pursuant to a request by the Borrower under Section 2.18(b)), any withholding
tax that is imposed on amounts payable to such Foreign Noteholder at the time
such Foreign Noteholder becomes a party to this Agreement or is attributable to
such Foreign Noteholder’s failure or inability to comply with Section 2.16(e),
except to the extent that such Foreign Noteholder’s assignor (if any) was
entitled, at the time of assignment, to receive additional amounts from the
Borrower with respect to such withholding tax pursuant to Section 2.16(a).

“Existing Credit Agreement” has the meaning assigned to such term in the
preamble to this Agreement.

“Facilities” means any and all real property (including, without limitation all
buildings, fixtures or other improvements located thereon) now or hereafter or
heretofore owned, leased, operated or used by any Credit Party or any of their
respective predecessors.

“Facility Documents” has the meaning assigned to such term in the Intercreditor
Agreement.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by the Administrative Agent.

 

9

--------------------------------------------------------------------------------


 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

“First Priority”  means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Lien is the most
senior Lien (other than Liens permitted pursuant to Section 7.2 to the extent
not perfected by filing of any UCC financing statements) to which such
Collateral is subject.

“Fleet” means Fleet National Bank, a national bank.

“Flood Hazard Property” means a Mortgaged Property located in an area designated
by the Federal Emergency Management Agency as having special flood or mud slide
hazards.

“Foreign Noteholder” means any Noteholder that is organized under the laws of a
jurisdiction other than that in which the Borrower is located.  For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government and the
National Association of Insurance Commissioners.

“Guarantee” means a guarantee, an endorsement, a contingent agreement to
purchase or to furnish funds for the payment or maintenance of, or otherwise to
be or become contingently liable under or with respect to, the Indebtedness,
other obligations, net worth, working capital or earnings of any Person, or a
guarantee of the payment of dividends or other distributions upon the stock or
equity interests of any Person, or an agreement to purchase, sell or lease (as
lessee or lessor) property, products, materials, supplies or services primarily
for the purpose of enabling a debtor to make payment of such debtor’s
obligations or an agreement to assure a creditor against loss, and including,
without limitation, causing a bank or other financial institution to issue a
letter of credit or other similar instrument for the benefit of another Person,
but excluding endorsements for collection or deposit in the ordinary course of
business.  The terms “Guarantee” and “Guaranteed” used as a verb shall have a
correlative meaning.

“Guaranteed Obligations” has the meaning assigned to such term in Section 3.1.

“Guarantors” means the Subsidiaries of the Borrower.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

“Holding Company” means Affinity Group Holding, Inc., a Delaware corporation
which holds all the outstanding capital stock of the Borrower.

“Holding Company Collateral Documents” means the Amended and Restated
Nonrecourse Guaranty and Pledge Agreement executed and delivered by the Holding
Company

 

10

--------------------------------------------------------------------------------


 

on the Effective Date substantially in the form of Exhibit A annexed to the
Credit Agreement, as such agreement may be amended, supplemented or otherwise
modified from time to time.

“Holding Company Notes” means the Holding Company’s 11% Senior Notes due 2007
issued pursuant to the Holding Company Notes Indenture.

“Holding Company Notes Indenture” means the Indenture dated as of April 2, 1997
between the Holding Company and United States Trust Company of New York, as
Trustee, as supplemented or amended from time to time but excluding any
supplement or amendment which increases the interest rate or any premium
applicable to the Holding Company Notes, increases the principal amount
outstanding of the Holding Company Notes or creates sinking fund or other
principal payment or offer to purchase requirements.

“Holding Company Notes Borrower Refinancing Indebtedness” means any Indebtedness
(other than a Refunding Borrowing) incurred by any Credit Party (a) to
refinance, refund, repurchase, fund a tender offer for, or redeem, all or any
portion of the then-outstanding Holding Company Notes, including the principal
of such Holding Company Notes and any amounts payable with respect thereto for
reasonable fees, expenses and premium and the amount of any accrued interest
thereon, or (b) for any other purpose, as long as such Indebtedness (i) is
unsecured Subordinated Indebtedness, (ii) such Indebtedness has a final maturity
date not earlier than six months after the Term B2 Loan Maturity Date, (iii) the
terms of such Indebtedness do not provide for scheduled principal payments
thereon prior to the maturity date thereof, (iv) after the incurrence thereof
and after taking effect of any prepayments required to be made from the proceeds
thereof under this Agreement and under the Credit Agreement, the Credit Parties
will be in compliance, on a pro forma basis, with the provisions of Sections 7.9
(b) and (c), and (v) has terms reasonably satisfactory to the Administrative
Agent and the Syndication Agent.

“Holding Company Notes Borrower Refinancing Payment” means the portion of the
Net Cash Payments of any Holding Company Notes Borrower Refinancing Indebtedness
in excess of the amount applied to refinance, refund, repurchase, fund a tender
offer for, or redeem, all or any portion of the then-outstanding Holding Company
Notes, including the outstanding principal amount of such Holding Company Notes,
the amount of any accrued interest thereon and premium, if any.

“Holding Company Notes Refinancing Indebtedness” means any Indebtedness incurred
by the Holding Company (a) to refinance, refund, repurchase, fund a tender offer
for, or redeem, all or any portion of the then-outstanding Holding Company
Notes, including the principal of such Holding Company Notes and any amounts
payable with respect thereto for reasonable fees, expenses and premium and the
amount of any accrued interest thereon, or (b) for any other purpose, as long as
(i) such Indebtedness is unsecured and not guaranteed by the Credit Parties,
(ii) such Indebtedness has a final maturity date not earlier than six months
after the Term B2 Loan Maturity Date, (iii) the terms of such Indebtedness do
not provide for scheduled principal payments thereon prior to the maturity date
thereof, (iv) after the incurrence of such Indebtedness and after giving effect
to any prepayments required to be made from the proceeds thereof under this
Agreement and under the Credit Agreement, the Credit Parties will be in
compliance, on a pro forma basis, with the provisions of Sections 7.9 (b) and
(c), (v) the per annum rate of interest, or imputed or accreted interest, with
respect to such Indebtedness does not exceed thirteen percent and (vi) the
covenants, events of default and mandatory prepayment requirements (whether by
sinking fund payments, mandatory redemptions or repurchases or otherwise), of
such Indebtedness are not more restrictive on the Credit Parties than the
covenants, events of default and mandatory prepayment requirements customarily
found in notes

 

11

--------------------------------------------------------------------------------


 

of similar issuers issued under Rule 144A, or in a public offering and not more
restrictive on the Credit Parties than the covenants, events of default and
mandatory prepayment requirements set forth in the Holding Company Notes
Indenture, and do not, in any event, impose restrictions such as the imposition
of any financial performance maintenance covenants (such as leverage or coverage
ratios), and to the extent of any debt incurrence test such debt incurrence test
expressly permits the incurrence and refinancing of the Indebtedness under this
Agreement and the Credit Agreement up to an amount equal to the then current
aggregate amount of the loan commitments and Indebtedness hereunder and
thereunder.

“Holding Company Notes Refinancing Payment” means, with respect to any Holding
Company Notes Refinancing Indebtedness, the sum of (a) with respect to any
portion of the Excess Refinancing Amount (as defined below) up to $50,000,000,
50% of such portion plus (b) with respect to any portion of the Excess
Refinancing Amount in excess of $50,000,000, 100% of such portion.  For purposes
of this definition “Excess Refinancing Amount” means the difference of (i) the
Net Cash Payments actually received by the Holding Company with respect to any
Holding Company Notes Refinancing Indebtedness minus (ii) the amount applied to
refinance, refund, repurchase, fund a tender offer for, or redeem, all or any
portion of the then-outstanding Holding Company Notes, including the outstanding
principal amount of such Holding Company Notes, the amount of any accrued
interest, and premium, if any.

“Holding Company Notes Refunding” means the repurchase on the open market,
tender offer for, or the redemption pursuant to Article III of the Holding
Company Notes Indenture, by the Holding Company of up to $30,000,000 in
aggregate principal amount of Holding Company Notes currently outstanding and
any amounts payable with respect thereto for reasonable fees, expenses and
premium and the amount of any accrued interest thereon.

“Indebtedness” means, for any Person: without duplication (a) obligations
created, issued or incurred by such Person for borrowed money (whether by loan,
advance, the issuance and sale of debt securities or the sale of Property to
another Person subject to an understanding or agreement, contingent or
otherwise, to repurchase such Property from such Person); (b) obligations of
such Person to pay the deferred purchase or acquisition price of Property or
services (other than Phantom Stock Accruals), other than trade accounts payable
(other than for borrowed money) arising, and accrued expenses incurred, in the
ordinary course of business so long as such trade accounts are payable within
120 days of the date the respective goods are delivered or the respective
services are rendered; (c) Capital Lease Obligations of such Person; (d)
obligations of such Person in respect of letters of credit or similar
instruments issued or accepted by banks and other financial institutions for the
account of such Person; (e) Indebtedness of others secured by a Lien on the
Property of such Person, whether or not the respective indebtedness so secured
has been assumed by such Person; (f) Indebtedness of others Guaranteed by such
Person; and (g) obligations under Hedging Agreements (and for purposes hereof,
the amount of Indebtedness under a Hedging Agreement shall be deemed to be equal
to the aggregate maximum contingent amount or potential liability under such
Hedging Agreement).  The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor.

 

12

--------------------------------------------------------------------------------


 

“Indemnified Taxes” means all Taxes other than (a) Excluded Taxes and Other
Taxes and (b) amounts constituting penalties or interest imposed with respect to
Excluded Taxes or Other Taxes.

“Intercreditor Agreement” means the Senior Intercreditor and Agency Agreement
dated as of the date hereof among the Administrative Agent, the Lenders (as
defined in the Credit Agreement), the Noteholders and the Credit Parties.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.6.

“Interest Payment Date” means (a) with respect to any Base Rate Loan, each
Quarterly Date and (b) with respect to any Eurodollar Loan, the last Business
Day of the Interest Period applicable to the Borrowing of which such Term B2
Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each Business Day prior to the last
day of such Interest Period that would have been the last day of the Interest
Period for such Eurodollar Loan had successive three month Interest Periods been
applicable to such Eurodollar Loan.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, with the consent of each Noteholder, nine or twelve months) thereafter, as
the Borrower may elect; provided, that (i) if any Interest Period would end on a
day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless such next succeeding Business Day would fall
in the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (ii) any Interest Period that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period.  For purposes hereof, the date of a Borrowing initially shall
be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing. 
Notwithstanding the foregoing,

(x) [Reserved],

(y) no Interest Period for any Term Loan may commence before and end after any
Quarterly Date unless, after giving effect thereto, the aggregate principal
amount of the Term B2 Loans having Interest Periods that end after such
Quarterly Date shall be equal to or less than the aggregate principal amount of
the Term B2 Loans scheduled to be outstanding after giving effect to the
payments of principal required to be made on such Quarterly Date, and

(z) notwithstanding the foregoing clauses (x) and (y), no Interest Period shall
have a duration of less than one month and, if the Interest Period for any
Eurodollar Loan would otherwise be a shorter period, such Term B2 Loan shall not
be available hereunder as a Eurodollar Loan for such period.

“Investment” means, for any Person: (a) the acquisition (whether for cash,
Property, services or securities or otherwise) of capital stock, bonds, notes,
debentures, partnership or other ownership interests or other securities of any
other Person or any agreement to make any such acquisition (including, without
limitation, any “short sale” or any sale of any securities at a time when such
securities are not owned by the Person entering into such short sale); (b) the
making of any deposit with, or advance, loan or other extension of credit to, or
for the benefit of, any other Person (including the purchase of Property from
another Person subject to an

 

13

--------------------------------------------------------------------------------


 

understanding or agreement, contingent or otherwise, to resell such Property to
such Person, but excluding any such advance, loan or extension of credit having
a term not exceeding 180 days representing the purchase price of inventory or
supplies sold by such Person in the ordinary course of business); or (c) the
entering into of any Guarantee of, or other contingent obligation with respect
to, Indebtedness or other liability of any other Person and (without
duplication) any amount committed to be advanced, lent or extended to such
Person.  Notwithstanding the foregoing, Capital Expenditures and Acquisitions
shall not be deemed “Investments” for purposes hereof.

“IP Collateral”  means, collectively, the Collateral under the Trademark
Security Agreement.

 “KEYSOP Plan” means the AGI Holding Corp. Key Employee Security Plan for the
benefit of key employees of the Credit Parties.

“Landlord Consent and Estoppel” means, with respect to any Leasehold Property, a
letter, certificate or other instrument in writing from the lessor under the
related lease, in such form as may be approved by the Administrative Agent in
its sole discretion.

“Leasehold Property” means any leasehold interest of any Credit Party as lessee
under any lease of real property, other than any such leasehold interest
designated from time to time by Administrative Agent in its sole discretion as
not being required to be included in the Collateral.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Dow Jones Markets Page 3750 (or on any successor
or substitute page of such Service, or any successor to or substitute for such
Service, providing rate quotations comparable to those currently provided on
such page of such Service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
U.S. dollar deposits in the London interbank market) at approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period, as the rate for U.S. dollar deposits with a maturity comparable to such
Interest Period.  In the event that such rate is not available at such time for
any reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing for
such Interest Period shall be the rate at which U.S. dollar deposits of
$5,000,000, and for a maturity comparable to such Interest Period, are offered
by the principal London office of the Administrative Agent in immediately
available funds in the London interbank market at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (other than an operating
lease) (or any financing lease having substantially the same economic effect as
any of the foregoing) relating to such asset and (c) in the case of securities,
any purchase option, call or similar right of a third party with respect to such
securities.

“Loan Documents” has the meaning assigned to such term in the Credit Agreement.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets (including intangible assets), operations or condition (financial or
otherwise), of the Credit Parties taken as a whole, (b) the ability of any
Credit Party to perform any of its obligations under this Agreement, the Credit
Agreement or the other Facility Documents or (c) the rights of or benefits
available to the Administrative Agent and the Noteholders under this Agreement
and the other Facility Documents.

 

14

--------------------------------------------------------------------------------


 

“Material Indebtedness” means Indebtedness (other than the Revolving Credit
Loans, Term Loans, and the letters of credit issued in accordance with the
Credit Agreement), or obligations in respect of one or more Hedging Agreements,
of any one or more of the Credit Parties in an aggregate principal amount
exceeding $1,000,000.  For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of any Person in respect of any Hedging
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that such Person would be required to pay if such
Hedging Agreement were terminated at such time.

“Material Leasehold Property” means a Leasehold Property which (a) is a retail
or super store or distribution center or (b) has been reasonably determined by
the Administrative Agent to be of material value as Collateral or of material
importance to the operations of the Credit Parties after weighing the value of
such property as additional Collateral against the costs and expenses associated
with satisfying the requirements of Section 6.13.

“Mortgage” means (i) a security instrument (whether designated as a deed of
trust or a mortgage, leasehold mortgage, collateral assignment of leases and
rents or by any similar title) executed and delivered by any Credit Party in
such form as may be approved by the Administrative Agent in its sole discretion,
in each case with such changes thereto as may be recommended by Administrative
Agent’s local counsel based on local laws or customary local practices, (ii) or
at Administrative Agent’s option, in the case of an Additional Mortgaged
Property, an amendment to an existing Mortgage, in form satisfactory to
Administrative Agent, adding such Additional Mortgaged Property to the Real
Property Assets encumbered by such existing Mortgage, in either case as such
security instrument or amendment may be amended, supplemented or otherwise
modified from time to time.  “Mortgages” means all such instruments, including
Effective Date Mortgages and any Additional Mortgages, collectively.

“Mortgaged Property” means an Effective Date Mortgaged Property or an Additional
Mortgaged Property.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Cash Payments” means,

(i)            with respect to any Casualty Event, the aggregate amount of
proceeds of insurance, condemnation awards and other compensation received by
any Credit Party in respect of such Casualty Event net of (A) reasonable
expenses incurred by any Credit Party in connection therewith and (B)
contractually required repayments of Indebtedness to the extent secured by a
Lien on such property and any income and transfer taxes payable by any Credit
Party in respect of such Casualty Event;

(ii)           with respect to any Disposition, the aggregate amount of all cash
payments received by any Credit Party directly or indirectly in connection with
such Disposition, whether at the time of such Disposition or after such
Disposition under deferred payment arrangements or Investments entered into or
received in connection with such Disposition (including, without limitation,
Disposition Investments); provided that

(A)          Net Cash Payments shall be net of (I) the amount of any legal,
title, transfer and recording tax expenses, commissions and other fees and
expenses payable by any Credit Party in connection with such Disposition and
(II) any Federal, state and local income or other taxes estimated to be payable
by any Credit Party as a result of such Disposition, but only to the extent that
such

 

15

--------------------------------------------------------------------------------


 

estimated taxes are in fact paid to the relevant Federal, state or local
governmental authority within twelve months of the date of such Disposition; and

(B)           Net Cash Payments shall be net of any repayments by any Credit
Party of Indebtedness to the extent that (I) such Indebtedness is secured by a
Lien on the property that is the subject of such Disposition and (II) the
transferee of (or holder of a Lien on) such property requires that such
Indebtedness be repaid as a condition to the purchase of such property; and

(iii)          with respect to any offering of debt or equity securities, the
aggregate amount of all cash proceeds received by any Credit Party (or the
Holding Company with respect to any Holding Company Notes Refinancing
Indebtedness) therefrom less all legal, underwriting and similar fees and
expenses incurred in connection therewith.

“Non-Financed Capital Expenditures” means, for any period, all Capital
Expenditures made during such period that have not been funded with the proceeds
of purchase money financing (including, without limitations, capital leases)
other than the proceeds of Revolving Credit Loans or Term Loans.

“Noteholder” means, (a) initially, a Noteholder that has purchased a Term B2
Note on the Effective Date, and (b) thereafter, the Noteholders from time to
time holding Term B2 Notes after giving effect to any assignments thereof
permitted by Section 10.4, other than any such Person that ceases to be a party
hereto pursuant to any such assignment.

“Note Purchase Documents” means this Agreement, the Term B2 Notes, the
Collateral Documents, the Affiliate Subordination Agreement, the Intercreditor
Agreement, and any other instruments or documents delivered or to be delivered
by any Credit Party or Affiliate thereof from time to time pursuant to this
Agreement.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement and the other Note Purchase Documents,
provided that there shall be excluded from “Other Taxes” all Excluded Taxes.

“Parent” means AGI Holding Corp., a Delaware corporation which holds all the
outstanding capital stock of the Holding Company.

“Paying Agent” shall have the meaning set forth in the Holding Company Notes
Indenture.

“Permitted Cash Flow Distribution” means that portion of Excess Cash Flow in any
fiscal year permitted to be distributed to the Holding Company pursuant to
Section 7.6(b).

“Permitted Investments” means:

(a)           direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States of
America (or by any agency thereof to the extent such obligations are backed by
the full faith and credit of the United States of America), in each case
maturing within one year from the date of acquisition thereof;

(b)           investments in commercial paper maturing within 270 days from the
date of acquisition thereof and having, at such date of acquisition, the highest
credit rating obtainable from Standard and Poor’s Ratings Service or from
Moody’s Investors Service, Inc.;

(c)           investments in certificates of deposit, banker’s acceptances and
time deposits maturing within 180 days from the date of acquisition thereof
issued or

 

16

--------------------------------------------------------------------------------


 

guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $250,000,000; and

(d)           fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (a) above and entered into with
a financial institution satisfying the criteria described in clause (c) above.

“Permitted Tax Distributions” means, for so long as the Borrower is an “S
corporation” or a substantially similar pass-through entity for federal income
tax purposes, distributions to the Holding Company (or any successor entity or
other entity that owns, directly or indirectly, all of the outstanding common
stock of the Borrower) in respect of any fiscal year equal to the amount based
on reasonable estimates, of federal, state and local income taxes that the
Borrower would be required to pay with respect to such fiscal year calculated as
if, for such fiscal year, the Borrower were treated as a “C corporation”
domiciled in the State of California rather than as an “S corporation”, and
assuming further, solely for the purpose of the tax calculation herein, that any
and all amounts paid or payable as interest on the Holding Company Notes are
paid or payable by the Borrower.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Phantom Stock Accruals” means the amounts shown as liabilities in the
Borrower’s general ledger account captions “Deferred Phantom Compensation” to
the extent (i) such general ledger account is kept and adjusted in the ordinary
course of business and in accordance with GAAP and the Borrower’s past
practices, and (ii) such deferred compensation is payable under “phantom stock
agreements” between a Credit Party and key employees of such Credit Party
entered into in the ordinary course of business and in accordance with the
Borrower’s practices prior to the effective date thereof, in substantially the
form of the phantom stock agreements in existence on the Effective Date, or in
such other form as shall be approved by the Administrative Agent.

“Phantom Stock Agreements” means the phantom stock agreements referred to in the
definition of Phantom Stock Accruals and described in Schedule 4.14 annexed to
the Credit Agreement.

“Plan” means any employee benefit plan (other than a Multiemployer Plan) subject
to the provisions of Title IV of ERISA or Section 412 of the Code or Section 302
of ERISA, and in respect of which the Borrower or any ERISA Affiliate is (or, if
such plan were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.

“Pledge Agreement” means the Amended and Restated Pledge Agreement executed and
delivered by all of the Credit Parties on the Effective Date and thereafter in
accordance with Section 6.10, substantially in the form of Exhibit B annexed to
the Credit Agreement, as such agreement may be amended, supplemented or
otherwise modified from time to time.

“Post-Default Rate” means, for Base Rate Loans, a rate per annum equal to the
Adjusted Base Rate plus the Applicable Margin plus 2%, and, for Eurodollar
Loans, a rate per annum equal to the Adjusted LIBO Rate plus the Applicable
Margin plus 2%.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Fleet National Bank, as its prime rate in effect at its principal
office in Boston, Massachusetts;

 

17

--------------------------------------------------------------------------------


 

each change in the Prime Rate shall be effective from and including the date
such change is publicly announced as being effective.

“Property” means any interest of any kind in property or assets, whether real,
personal or mixed, and whether tangible or intangible.

“PTO” means the United States Patent and Trademark Office or any successor or
substitute office in which filings are necessary or, in the opinion of the
Administrative Agent, desirable in order to create or perfect Liens on any IP
Collateral.

“Quarterly Dates” means the last Business Day of each fiscal quarter of the
Credit Parties, the first of which shall be the first such day after the
Effective Date of this Agreement.

“Real Estate Holdings” has the meaning assigned to such term in Section 5.1(o).

“Real Property Asset” means, at any time of determination, any fee ownership or
leasehold interest then owned by any Credit Party in any real property.

“Recorded Leasehold Interest” means a Leasehold Property with respect to which a
Recorded Document (as hereinafter defined) has been recorded in all places
necessary or desirable, in the Administrative Agent’s reasonable judgment, to
give constructive notice of such Leasehold Property to third-party purchasers
and encumbrancers of the affected real property.  For purposes of this
definition, the term “Recorded Document” means, with respect to any Leasehold
Property, (a) the lease evidencing such Leasehold Property or a memorandum
thereof, executed and acknowledged by the owner of the affected real property,
as lessor, or (b) if such Leasehold Property was acquired or subleased from the
holder of a Recorded Leasehold Interest, the applicable assignment or sublease
document, executed and acknowledged by such holder, in each case in form
sufficient to give such constructive notice upon recordation and otherwise in
form reasonably satisfactory to the Administrative Agent.

“Register” has the meaning assigned to such term in Section 10.4(d).

“Reimbursement Obligation” has the meaning assigned to such term in Section
2.4(e).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Related Retail Sale-Leaseback Proceeds” means the proceeds received after the
Effective Date by the Credit Parties (net of all transactional and related
expenses) in any Sale-Leaseback Transaction involving a Camping World retail
outlet or distribution center (excluding any retail outlet or distribution
center if the costs for the construction of a structure on such property
(including costs of the common building systems) were not funded with Capital
Expenditures incurred by the Credit Parties) acquired or constructed by any such
party after the Effective Date by the Credit Parties, but only to the extent
proceeds do not exceed the aggregate amount of Capital Expenditures incurred for
the purpose of building out such store.

“Rental Obligations”  means the maximum fixed rentals paid or payable by a
lessee under any Operating Lease during a specified period, excluding amounts
paid or payable on account of maintenance, utilities, ordinary repairs,
insurance, taxes, assessments and other similar charges, whether or not
designated as rental or additional rental.

“Required Senior Lenders” has the meaning ascribed thereto in the Intercreditor
Agreement.

“Required Term Loan Lenders” has the meaning ascribed thereto in the
Intercreditor Agreement.

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of stock of any Credit Party
now or hereafter

 

18

--------------------------------------------------------------------------------


 

outstanding, except a dividend payable solely in shares of that class of stock
to the holders of that class, (ii) any redemption, retirement, sinking fund or
similar payment, purchase or other acquisition for value, direct or indirect, of
any shares of any class of stock of any Credit Party now or hereafter
outstanding, (iii) any payment made to retire, or to obtain the surrender of,
any outstanding warrants, options or other rights to acquire shares of any class
of stock of any Credit Party now or hereafter outstanding, and (iv) any payment
or prepayment of principal of, premium, if any, or interest on, or redemption
purchase, retirement, defeasance (including in-substance or legal defeasance),
sinking fund or similar payment with respect to, any Subordinated Indebtedness.

“Revolving Credit Loans” has the meaning assigned to such term in the Credit
Agreement.

“Sale-Leaseback Transactions” means any sales or transfers of any real or
tangible personal property owned by any Person in order to lease such property
for substantially the same purpose as the property being sold or transferred;
provided that such sale or transfer is at fair market value and such lease is at
fair rental value.

“Sarbanes-Oxley Act” has the meaning assigned to such term in Section 6.1(a).

“Security Agreement” means the Amended and Restated Security Agreement executed
and delivered by all of the Credit Parties on the Effective Date and thereafter
in accordance with Section 6.10, substantially in the form of Exhibit C annexed
to the Credit Agreement, as such agreement may be amended, supplemented or
otherwise modified from time to time.

“Senior Debt” means the Indebtedness of the Credit Parties as described in
clauses (a), (b), and (c) of the definition of “Indebtedness” (determined on a
consolidated basis without duplication in accordance with GAAP), excluding any
Subordinated Indebtedness.

“Senior Loans” has the meaning assigned to such term in the Intercreditor
Agreement.

“Special Counsel” means Palmer & Dodge LLP, in its capacity as special counsel
to Fleet, as Administrative Agent and CIBC as Syndication Agent.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board).  Such reserve percentages shall include those
imposed pursuant to such Regulation D.  Eurodollar Loans shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Noteholder under such Regulation D or any
comparable regulation.  The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

“Subordinated Indebtedness” means any Indebtedness of any Credit Party which
matures in its entirety later than the Senior Loans and by its terms (or by the
terms of the instrument under which it is outstanding and to which appropriate
reference is made in the instrument evidencing such Subordinated Indebtedness)
is made subordinate and junior in right of payment to the Senior Loans and to
such Credit Party’s other obligations to the Noteholders hereunder by provisions
reasonably satisfactory in form and substance to the Administrative Agent, the
Syndication Agent and Special Counsel.

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of

 

19

--------------------------------------------------------------------------------


 

which would be consolidated with those of the parent in the parent’s
consolidated financial statements if such financial statements were prepared in
accordance with GAAP as of such date, as well as any other corporation, limited
liability company, partnership, association or other entity (a) of which
securities or other ownership interests representing more than 50% of the
ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned, controlled or held,
or (b) that is, as of such date, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.  References herein to “Subsidiaries” shall, unless the context
requires otherwise, be deemed to be references to Subsidiaries of the Borrower.

“Swing Loans” has the meaning assigned to such term in the Credit Agreement.

“Syndication Agent” means Canadian Imperial Bank of Commerce, in its capacity as
Syndication Agent for the Noteholders hereunder.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Term B1 Loan” has the meaning assigned to such term in the Credit Agreement.

“Term B2 Loan” has the meaning assigned to such term in Section 2.1(b).

“Term B2 Loan Commitment” means, with respect to each Noteholder, the agreement
of such Noteholder to purchase a Term B2 Note from the Borrower on the Effective
Date.  The amount of each Noteholder’s Term B2 Loan Commitment is set forth on
Schedule 2.1.  The aggregate original amount of the Term B2 Loan Commitments is
$100,000,000.

“Term B2 Loan Maturity Date” means June 24, 2009.

“Term B2 Notes” has the meaning assigned to such term in Section 2.1(b).

“Term Loans” means, collectively, the Term B1 Loans and the Term B2 Loans.  The
aggregate original amount of the Term Loans, assuming the Holding Company Notes
Refunding has been consummated, is $140,000,000.

“Test Date” has the meaning assigned to such term in Section 2. 7(a).

“Title Company” means, collectively, Lawyer’s Title Insurance Corporation, and
one or more other title insurance companies reasonably satisfactory to the
Administrative Agent.

“Trademark Security Agreement” means the Amended and Restated Trademark Security
Agreement executed and delivered by all of Credit Parties on the Effective Date
and thereafter in accordance with Section 6.10, substantially in the form of
Exhibit D annexed to the Credit Agreement, as such agreement may be amended,
supplemented or otherwise modified from time to time.

“Transactions” means (a) with respect to the Borrower, the execution, delivery
and performance by the Borrower of the Facility Documents to which it is a
party, the borrowing of Revolving Credit Loans. Term B1 Loans and the Term B2
Loans and the use of the proceeds thereof, and the issuance of letters of credit
under the Credit Agreement and (b) with respect to any Credit Party (other than
the Borrower), the execution, delivery and performance by such Credit Party of
the Facility Documents to which it is a party.

“Type” when used in reference to any Term B2 Loan or Borrowing, refers to
whether the rate of interest on such Term B2 Loan, or on the Term B2 Loans
comprising such Borrowing, is determined by reference to the Adjusted LIBO Rate
or the Adjusted Base Rate.

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

“U.S. dollars” or “$” refers to lawful money of the United States of America.

 

20

--------------------------------------------------------------------------------


 

“Wholly Owned Subsidiary” means, with respect to any Person at any date, any
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing 100% of the equity
or ordinary voting power (other than directors’ qualifying shares) or, in the
case of a partnership, 100% of the general partnership interests are, as of such
date, directly or indirectly owned, controlled or held by such Person or one or
more Wholly Owned Subsidiaries of such Person or by such Person and one or more
Wholly Owned Subsidiaries of such Person.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Working Capital” means, at any date, the difference between the aggregate
current assets and the aggregate current liabilities (excluding current
maturities of long term Indebtedness and the current portion of Deferred
Revenues) of the Credit Parties at such date (determined on a consolidated basis
without duplication in accordance with GAAP.)

 

1.2 Classification of Loans and Borrowings.  For purposes of this Agreement,
Term B2 Loans may be classified and referred to by Type (e.g., a “Base Rate
Loan” or a “Eurodollar Loan”).  In similar fashion, Borrowings may be classified
and referred to by Type.

 

1.3 Terms Generally.  The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include”, “includes” and “including” shall be deemed
to be followed by the phrase “without limitation”.  The word “will” shall be
construed to have the same meaning and effect as the word “shall”.  Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement (except that
references to Exhibits and Schedules shall be, where appropriate, references to
Exhibits and Schedules to the Credit Agreement) and (e) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.  References in Articles VI and VII in
respect of the affirmative and negative covenants to be performed by the Credit
Parties shall be interpreted to mean, with respect to Article VI, that the
Borrower will, and will cause each of its Subsidiaries to comply with such
covenant, and, with respect to Article VII, that the Borrower will not, and will
not permit any of its Subsidiaries to, violate such covenant.

 

1.4 Accounting Terms; GAAP.  Except as otherwise expressly provided herein, all
terms of an accounting or financial nature shall be construed in accordance with
GAAP, as in effect from time to time; provided that, if the Borrower notifies
the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change

 

21

--------------------------------------------------------------------------------


 

occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Senior Lenders request an amendment to any provision
hereof for such purpose), regardless of whether any such notice is given before
or after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

 

ARTICLE II

The Credits

 

2.1           Commitments.

 

(a)           [Reserved].

 

(b)           Term B2 Notes.  The Borrower will authorize the issue of its
senior secured floating rate term notes in an aggregate principal amount equal
to the Term B2 Loan Commitments (all such notes, whether initially issued or
issued in exchange or substitution for, any such note, in each case in
accordance with this Agreement, collectively, the “Term B2 Notes”).  Subject to
the terms and conditions set forth herein, on the Effective Date, the Borrower
agrees to issue to each Noteholder and in consideration for such issuance, each
Noteholder agrees to advance to the Borrower an amount equal to such
Noteholder’s Term B2 Loan Commitment (such advance shall be deemed to be a
Borrowing hereunder and shall be referred to herein as a “Term B2 Loan”);
provided that the Term B2 Loans made on the Effective Date shall not exceed an
aggregate amount equal to the total amount of the Term B2 Loan Commitments.  The
principal amounts of Term B2 Loans which have been repaid or prepaid may not be
reborrowed.

 

2.2           Loans and Borrowings.

 

(a)           Each Term B2 Loan shall be made as part of a Borrowing made by the
Noteholders ratably in accordance with their respective Term B2 Loan
Commitments.  The failure of any Noteholder to make any Term B2 Loan required to
be made by it shall not relieve any other Noteholder of its obligations
hereunder; provided that the Term B2 Loan Commitments of the Noteholders are
several and no Noteholder shall be responsible for any other Noteholder’s
failure to make Term B2 Loans as required.

 

(b)           Subject to Section 2.13, each Borrowing shall be comprised
entirely of Base Rate Loans or Eurodollar Loans as the Borrower may request in
accordance herewith.  Each Noteholder at its option may make any Eurodollar Loan
by causing any domestic or foreign branch or Affiliate of such Noteholder to
make such Term B2 Loan; provided that any exercise of such option shall not
affect the obligation of the Borrower to repay such Term B2 Loan in accordance
with the terms of this Agreement.

 

(c)           At the commencement of each Interest Period for a Eurodollar
Borrowing, such Borrowing shall be in an aggregate amount at least equal to
$500,000 or any greater multiple of $100,000.  At the time that each Base Rate
Borrowing  is made, such Borrowing shall

 

22

--------------------------------------------------------------------------------


 

be in an aggregate amount that is at least equal to $100,000 or any greater
multiple of $100,000.  Borrowings of more than one Type may be outstanding at
the same time; provided that there shall not at any time be more than a total of
[ten] Eurodollar Borrowings outstanding.

 

2.3           Requests for Borrowings.

 

(a)           To request the only Borrowing, the Borrower shall notify the
Administrative Agent of such request by telephone (i) in the case of a
Eurodollar Borrowing, not later than 11:00 a.m., Boston, Massachusetts time,
three Business Days before the date of the proposed Borrowing.  Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Borrowing Request in a form approved by the Administrative Agent and signed by
the Borrower.

 

(b)           Each such telephonic and written Borrowing Request shall specify
the following information in compliance with Section 2.2:

 

(i)            the aggregate amount of such Borrowing;

 

(ii)           the date of such Borrowing, which shall be a Business Day;

 

(iii)          whether such Borrowing is to be a Base Rate Borrowing or a
Eurodollar Borrowing;

 

(iv)          in the case of a Eurodollar Borrowing, the initial Interest Period
to be applicable thereto, which shall be a period contemplated by the definition
of the term “Interest Period”;

 

(v)           the location and number of the Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.5.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be a Base Rate Borrowing.  If no Interest Period is specified
with respect to any requested Eurodollar Borrowing, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration.  Promptly
following receipt of a Borrowing Request in accordance with this Section 2.3,
the Administrative Agent shall advise each Noteholder of the details thereof and
of the amount of such Noteholder’s Term B2 Loan to be made as part of the
requested Borrowing.

(c)           Unless otherwise consented to by the Administrative Agent in its
sole discretion, prior to ten Business Days after the Effective Date, no
Interest Period of more than one month may be elected.

 

2.4           [Reserved].

 

2.5           Funding of Borrowings.

 

(a)           Each Noteholder shall make each Term B2 Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 12:00 noon, Boston, Massachusetts time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Noteholders.  The Administrative Agent will

 

23

--------------------------------------------------------------------------------


 

make such Term B2 Loans available to the Borrower by promptly crediting the
amounts so received, in like funds, to an account of the Borrower maintained
with the Administrative Agent in Boston, Massachusetts and designated by the
Borrower in the applicable Borrowing Request.

 

(b)           Unless the Administrative Agent shall have received notice from a
Noteholder prior to the proposed date of any Borrowing  that such Noteholder
will not make available to the Administrative Agent such Noteholder’s share of
such Borrowing, the Administrative Agent may assume that such Noteholder has
made such share available on such date in accordance with paragraph (a) of this
Section 2.5 and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount.  In such event, if a Noteholder has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Noteholder and the Borrower severally agree to pay to
the Administrative Agent forthwith on demand such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to the Borrower to but excluding the date of payment to the
Administrative Agent, at the Federal Funds Effective Rate.  If such Noteholder
pays such amount to the Administrative Agent, then such amount shall constitute
such Noteholder’s Term B2 Loan included in such Borrowing.

 

2.6           Interest Elections.

 

(a)           Each Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurodollar Borrowing, shall
have an initial Interest Period as specified in such Borrowing Request. 
Thereafter, the Borrower may elect to convert such Borrowing to a different Type
or to continue such Borrowing and, in the case of a Eurodollar Borrowing, may
elect Interest Periods therefor, all as provided in this Section 2.6.  The
Borrower may elect different options for continuations and conversions with
respect to different portions of the affected Borrowing, in which case each such
portion shall be allocated ratably among the Noteholders holding the Term B2
Loans comprising such Borrowing, and the Term B2 Loans comprising each such
portion shall be considered a separate Borrowing.

 

(b)           To make an election pursuant to this Section 2.6, the Borrower
shall notify the Administrative Agent of such election by telephone by the time
that a Borrowing Request would be required under Section 2.3 if the Borrower
were requesting a Borrowing of the Type resulting from such election to be made
on the effective date of such election.  Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request in a
form approved by the Administrative Agent and signed by the Borrower.

 

(c)           Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.2:

 

(i)            the Borrowing to which such Interest Election Request applies
and, if different options for continuations or conversions are being elected
with respect to different portions thereof, the portions thereof to be allocated
to each resulting Borrowing (in which case the information to be specified
pursuant to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);

 

24

--------------------------------------------------------------------------------


 

(ii)           the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

(iii)          whether the resulting Borrowing is to be a Base Rate Borrowing or
a Eurodollar Borrowing; and

 

(iv)          if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d)           Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Noteholder of the details thereof and of
such Noteholder’s portion of each resulting Borrowing.

 

(e)           If the Borrower fails to deliver a timely Interest Election
Request with respect to a Eurodollar Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
a Base Rate Borrowing.  Notwithstanding any contrary provision hereof, if a
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Senior Lenders, so notifies the Borrower, then, so long
as a Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to a Base Rate Borrowing at the end of the Interest
Period applicable thereto.

 

2.7           Termination of Commitments.  Unless previously terminated, the
Term B2 Loan Commitments shall terminate if and to the extent that the Term B2
Loans have not been made on or prior to the Effective Date.

 

2.8           [Reserved].

 

2.9           Repayment of Term B2 Loans.

 

(a)           [Reserved].

 

(b)           The Borrower hereby unconditionally promises to pay on each
Quarterly Date, commencing with the first such date occurring after the
Effective Date, to the Administrative Agent for the account of the Noteholders
quarterly principal payments in an aggregate amount equal to $250,000.  To the
extent not previously paid, all Term B2 Loans shall be due and payable on the
Term B2 Loan Maturity Date.

 

Notwithstanding the foregoing, if on any Test Date, the maturity date for any
then-outstanding Holding Company Notes is scheduled to occur within six months
after the Test Date then the Term B2 Loans shall be paid in full on the Test
Date.

 

25

--------------------------------------------------------------------------------


 

(c)           Each Noteholder shall maintain in accordance with its usual
practice an account or accounts evidencing the indebtedness of the Borrower to
such Noteholder resulting from each Term B2 Loan made by such Noteholder,
including the amounts of principal and interest payable and paid to such
Noteholder from time to time hereunder.

 

(d)           The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Term B2 Loan made hereunder and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Noteholder
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Noteholders and each Noteholder’s share
thereof.

 

(e)           The entries made in the accounts maintained pursuant to paragraph
(c) or (d) of this Section 2.9 shall be prima facie evidence of the existence
and amounts of the obligations recorded therein; provided that the failure of
any Noteholder or the Administrative Agent to maintain such accounts or any
error therein shall not in any manner affect the obligation of the Borrower to
repay the Term B2 Loans in accordance with the terms of this Agreement.

 

(f)            [Reserved].

 

2.10         Prepayment of Term B2 Loans.

 

(a)           Optional Prepayments.  The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, without
premium or penalty (other than Eurodollar Loan breakage costs as provided in
Section 2.15), subject to prior notice in accordance with paragraph (d) of this
Section 2.10; provided that each prepayment in respect of the Term Loans shall
be in an amount that is at least equal to $1,000,000 or any greater multiple of
$500,000.  Each optional prepayment of Term B2 Loans shall be applied to reduce
all remaining unpaid installments thereof in inverse order of maturity.

 

(b)           Mandatory Prepayments.  Subject to the provisions of subsection
(c) below, the Borrower shall make prepayments of the Term B2 Loans hereunder as
follows:

 

(i)            Casualty Events.  Upon the date 90 days following the receipt by
any Credit Party of the proceeds of insurance, condemnation award or other
compensation in respect of any Casualty Event affecting any property of any
Credit Party (or upon such earlier date as such Credit Party, as the case may
be, shall have determined not to repair or replace the property affected by such
Casualty Event), the Borrower shall prepay the Term B2 Loans, in an aggregate
amount equal to 100% of the Net Cash Payments from such Casualty Event not
theretofore applied or committed to be applied to the repair or replacement of
such property (it being understood that if Net Cash Payments committed to be
applied are not in fact applied within twelve months of the respective Casualty
Event, then such proceeds shall be applied to the prepayment of Term B2 Loans as
provided in this clause (i) at the expiration of such twelve-month period), such
prepayment and reduction to be effected in each case in the manner and to the
extent specified in Section 2.10(c).

 

26

--------------------------------------------------------------------------------


 

(ii)           Offering of Debt or Equity.  Without limiting the obligation of
the Borrower to obtain the consent of the Required Senior Lenders to any
incurrence of Indebtedness or sale of securities not otherwise permitted
hereunder, the Borrower agrees, on or prior to the closing of any sale of debt
or equity securities (other than debt incurred pursuant to the Credit Agreement)
by any Credit Party after the Effective Date, to deliver to the Administrative
Agent a statement certified by a Financial Officer of the Borrower, in form and
detail reasonably satisfactory to the Administrative Agent, of the estimated
amount of the Net Cash Payments of such sale of securities that will (on the
date of such sale of securities) be received by any Credit Party (or in the case
of Holding Company Notes Refinancing Indebtedness, by the Holding Company) in
cash and the Borrower will prepay the Term B2 Loans hereunder, upon the date of
such sale of securities, in an aggregate amount equal to (x) in the case of a
sale of equity securities, 50% of the actual amount of the Net Cash Payments of
such sale of equity securities received by any Credit Party in an aggregate
amount in excess of $10,000,000 in any fiscal year, and (y) in the case of the
incurrence of Indebtedness (other than Indebtedness incurred under Section
7.1(e)), 100% of the actual amount of the Net Cash Payments of such incurrence
of Indebtedness received by any Credit Party (or in the case of Holding Company
Notes Refinancing Indebtedness, by the Holding Company), in each case, such
prepayment to be effected in each case in the manner and to the extent specified
in Section 2.10(c); provided that, notwithstanding the foregoing, (q) in the
event any Credit Party receives Net Cash Payments from the incurrence of Holding
Company Notes Borrower Refinancing Indebtedness, the amount of the Term B2 Loans
required to be prepaid pursuant to this Section 2.10(b)(ii) shall be equal to
the Holding Company Notes Borrower Refinancing Payment and (r) in the event the
Holding Company receives Net Cash Payments from the incurrence of Holding
Company Notes Refinancing Indebtedness, the amount of the Term B2 Loans required
to be prepaid pursuant to this Section 2.10(b)(ii) shall be equal to the Holding
Company Notes Refinancing Payment.

 

(iii)          Sale of Assets.  Without limiting the obligation of the Borrower
to obtain the consent of the Required Senior Lenders to any Disposition not
otherwise permitted hereunder, the Borrower agrees, on or prior to the
occurrence of any Disposition (other than a Sale-Leaseback Transaction) by any
Credit Party, to deliver to the Administrative Agent a statement certified by a
Financial Officer of the Borrower, in form and detail reasonably satisfactory to
the Administrative Agent, of the estimated amount of the Net Cash Payments of
such Disposition that will (on the date of such Disposition) be received by any
Credit Party in cash, indicating on such certificate, whether the Borrower
intends to reinvest such Net Cash Payments or will be prepaying the Term B2
Loans, as hereinafter provided, and the Borrower will be obligated to either (A)
reinvest such Net Cash Payments within 180 days after receipt (or, if within
such 180 day period the Borrower or any Credit Party enters into contracts
related to the reinvestment of such Net Cash Payments, such longer period not to
exceed 365 days after the original date of receipt of such Net Cash Payments as
is contemplated by such contracts) into assets used in a line of business
permitted hereunder or (B) prepay the Term B2 Loans hereunder as follows:

 

(x)            upon the date of such Disposition, or on the date (the
“Reinvestment Date”) which is 180 days after such date (or such longer

 

27

--------------------------------------------------------------------------------


 

period not to exceed 365 days as contemplated by contracts related to the
reinvestment of such Net Cash Payments) if the Borrower had indicated on the
certificate delivered as hereinabove required that it intended to reinvest the
Net Cash Payments of such Disposition, in an aggregate amount equal to 100% of
the amount of such Net Cash Payments, to the extent received by any Credit Party
in cash on the date of such Disposition or, if applicable, the Reinvestment Date
to the extent of any Net Cash Payments not so reinvested; and

(y)           thereafter, quarterly, on the date of the delivery by the Borrower
to the Administrative Agent pursuant to Section 6.1 of the financial statements
for any quarterly fiscal period or fiscal year, to the extent any Credit Party
shall receive Net Cash Payments during the quarterly fiscal period ending on the
date of such financial statements in cash under deferred payment arrangements or
Disposition Investments entered into or received in connection with any
Disposition, an amount equal to (A) 100% of the aggregate amount of such Net
Cash Payments minus (B) any transaction expenses associated with Dispositions
and not previously deducted in the determination of Net Cash Payments plus (or
minus, as the case may be) (C) any other adjustment received or paid by any
Credit Party pursuant to the respective agreements giving rise to Dispositions
and not previously taken into account in the determination of the Net Cash
Payments; provided that if prior to the date upon which the Borrower would
otherwise be required to make a prepayment under this clause (y) with respect to
any quarterly fiscal period the aggregate amount of such Net Cash Payments
(after giving effect to the adjustments provided for in this clause (y)) shall
exceed $4,000,000, then the Borrower shall within three Business Days make a
prepayment under this clause (y) in an amount equal to such required prepayment.

Prepayments of Term B2 Loans shall be effected in each case in the manner and to
the extent specified in Section 2.10(c); provided that if at the time of any
such Disposition an Event of Default shall have occurred and be continuing, the
Credit Parties shall not have the right to reinvest any Net Cash Payments and
shall instead prepay the Term B2 Loans by 100% of the amount of Net Cash
Payments received from such Disposition.

Anything herein to the contrary notwithstanding, the Borrower shall not be
required to make any prepayment pursuant to this clause (iii) with respect to
the first $10,000,000 of Net Cash Payments from any Disposition which are not
reinvested pursuant to this clause (iii).

 

(iv)          Excess Cash Flow.  Not later than the date 90 days after the end
of each fiscal year of the Borrower for which Excess Cash Flow exceeds
$1,000,000 commencing with the fiscal year ending December 31, 2003, the
Borrower shall prepay the Term B2 Loans in an amount equal to (A) 75% of Excess
Cash Flow if the Consolidated Total Leverage Ratio (in each case pursuant to
this clause (iv), as reported on the Compliance Certificate delivered with the
financial statements required by Section 6.1(a) for such fiscal year) is greater
than or equal to 4.00 to 1.00 for such fiscal

 

28

--------------------------------------------------------------------------------


 

year, or (B) 50% of Excess Cash Flow if the Consolidated Total Leverage Ratio is
greater than 3.00 to 1.00 but less than 4.00 to 1.00, with respect to such
fiscal year.

 

(c)           Application. In the event of any mandatory prepayment of Term B2
Loans pursuant to subsections (b)(i) through (b)(iv) of this Section 2.10, the
proceeds of such prepayment shall be applied as follows:

 

(i)            first, to the extent that a repayment of Swing Loans shall at
such time be required pursuant to Section 2.9(a), to the repayment of Swing
Loans, but only to such extent;

 

(ii)           second, to the extent that Revolving Credit Exposure (as defined
in the Credit Agreement) shall at such time exceed the total Revolving Credit
Commitments (as defined in the Credit Agreement), to the repayment of Revolving
Credit Loans equal in amount to such excess;

 

(iii)          third, to the prepayment of the Term Loans, ratably in accordance
with the then-outstanding aggregate amounts thereof, such prepayments to be
applied to remaining unpaid installments of the Term Loans pro rata in inverse
order of maturity; and

 

(iv)          fourth, after prepayment in full of the Term Loans, to the
repayment of Revolving Credit Loans (and to provide cover for LC Exposure (as
defined in the Credit Agreement) (and to an equal reduction of the Revolving
Credit Commitments in the case of prepayments pursuant to subsections (b)(i) and
(b)(iii) of this Section 2.10).

 

(d)           Notification of Prepayments.  The Borrower shall notify the
Administrative Agent by telephone (confirmed by telecopy) of any prepayment
hereunder (i) in the case of prepayment of a Eurodollar Borrowing, not later
than 11:00 a.m., Boston, Massachusetts time, three Business Days before the date
of prepayment or (ii) in the case of prepayment of a Base Rate Borrowing, not
later than 11:00 a.m., Boston, Massachusetts time, one Business Day before the
date of prepayment.  Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid.  Each partial prepayment of any Borrowing under paragraph (a) of
this Section 2.10 shall be in an amount that would be permitted in the case of
an advance of a Borrowing of the same Type as provided in Section 2.2.

 

(e)           Prepayments Accompanied by Interest and other Payments. 
Prepayments shall be accompanied by accrued interest to the extent required by
Section 2.12 and any compensation required by Section 2.15.

 

2.11         Fees.

 

(a)           [Reserved].

 

(b)           [Reserved].

 

29

--------------------------------------------------------------------------------


 

(c)           The Borrower agrees to pay to the Administrative Agent, for its
own account, fees payable in the amounts and at the times separately agreed in
writing between the Borrower and the Administrative Agent.

 

(d)           All fees payable hereunder shall be paid on the dates due, in
immediately available funds.  Fees paid shall not be refundable under any
circumstances, absent manifest error in the determination thereof.

 

2.12         Interest.

 

(a)           The Term B2 Loans comprising each Base Rate Borrowing shall bear
interest at a rate per annum equal to the Adjusted Base Rate plus the Applicable
Margin.

 

(b)           The Term B2 Loans comprising each Eurodollar Borrowing shall bear
interest at a rate per annum equal to the Adjusted LIBO Rate for the Interest
Period in effect for such Borrowing plus the Applicable Margin.

 

(c)           Notwithstanding the foregoing, (i) all amounts which are not paid
when due shall bear interest until paid in full at the Post-Default Rate and
(ii) during the period when any Event of Default shall have occurred and be
continuing for a period of 30 or more days (and the Administrative Agent, acting
on the instructions of the Required Senior Lenders, shall have notified the
Borrower that the Post-Default Rate shall apply), the principal of all Term B2
Loans hereunder shall bear interest, after as well as before judgment, at the
Post-Default Rate.

 

(d)           Accrued interest on the Term B2 Loans shall be payable in arrears
on each Interest Payment Date for the Term B2 Loan; provided that (i) interest
accrued at the Post-Default Rate shall be payable on demand, (ii) in the event
of any repayment or prepayment of any Term B2 Loan, accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment, (iii) in the event of any conversion of any Eurodollar
Loan prior to the end of the current Interest Period therefor, accrued interest
on such Term B2 Loan shall be payable on the effective date of such conversion,
(iv) [Reserved] and (v) all accrued interest on the Term B2 Loans shall be
payable on the maturity date thereof.

 

(e)           All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Adjusted Base Rate
at times when the Adjusted Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).  The applicable Adjusted Base Rate,
Adjusted LIBO Rate or LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.

 

(f)            In no contingency or event whatsoever shall the aggregate of all
amounts deemed interest hereunder or under any promissory note and charged or
collected pursuant to the terms of this Agreement or pursuant to such note
exceed the highest rate permissible under any law which a court of competent
jurisdiction shall, in a final determination, deem applicable hereto.  In the
event that such a court determines that the Noteholders have charged or received
interest hereunder in excess of the highest applicable rate, the Noteholders
shall promptly refund

 

30

--------------------------------------------------------------------------------


 

such excess interest to the Borrower and such rate shall automatically be
reduced to the maximum rate permitted by such law.

 

2.13         Alternate Rate of Interest.  If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

 

(a)           the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or

 

(b)           the Administrative Agent is advised by the Required Term Loan
Lenders, that the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period will not adequately and fairly reflect the cost to such
Noteholders of making or maintaining their Eurodollar Loans included in such
Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
affected Noteholders by telephone or telecopy as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and such
Noteholders that the circumstances giving rise to such notice no longer exist,
(i) any Interest Election Request that requests the conversion of any such
Borrowing to, or continuation of any such Borrowing as, a Eurodollar Borrowing
shall be ineffective and (ii) if any Borrowing Request requests a Eurodollar
Borrowing, such Borrowing shall be made as a Base Rate Borrowing.

 

2.14         Increased Costs.

 

(a)           If any Change in Law shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Noteholder (except any such reserve requirement
reflected in the Adjusted LIBO Rate); or

 

(ii)           impose on any Noteholder or the London interbank market any other
condition affecting this Agreement or Eurodollar Loans made by such Noteholder
or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Noteholder of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Eurodollar Loan) or to reduce the amount of any sum
received or receivable by such Noteholder hereunder (whether of principal,
interest or otherwise), then the Borrower will pay to such Noteholder such
additional amount or amounts as will compensate such Noteholder for such
additional costs incurred or reduction suffered.

 

(b)           If any Noteholder reasonably determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Noteholder’s capital or on the capital of such Noteholder’s
holding company, if any, as a consequence of this Agreement or the Term B2 Loans
made by such Noteholder, to a level below that which such Noteholder or such
Noteholder’s holding company could have achieved

 

31

--------------------------------------------------------------------------------


 

but for such Change in Law (taking into consideration such Noteholder’s policies
and the policies of such Noteholder’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Noteholder such
additional amount or amounts as will compensate such Noteholder or such
Noteholder’s holding company, for any such reduction suffered.

 

(c)           A certificate of a Noteholder setting forth the amount or amounts
necessary to compensate such Noteholder or its holding company, as the case may
be, as specified in paragraph (a) or (b) of this Section 2.14 shall be delivered
to the Borrower and shall be conclusive so long as it reflects a reasonable
basis for the calculation of the amounts set forth therein and does not contain
any manifest error.  The Borrower shall pay such Noteholder the amount shown as
due on any such certificate within 10 days after receipt thereof.

 

(d)           Failure or delay on the part of any Noteholder to demand
compensation pursuant to this Section 2.14 shall not constitute a waiver of such
Noteholder’s right to demand such compensation; provided that the Borrower shall
not be required to compensate a Noteholder pursuant to this Section 2.14 for any
increased costs or reductions incurred more than six months prior to the date
that such Noteholder notifies the Borrower of the Change in Law giving rise to
such increased costs or reductions and of such Noteholder’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the six-month period
referred to above shall be extended to include the period of retroactive effect
thereof.

 

2.15         Break Funding Payments.

 

(a)           In the event of (i) the payment of any principal of any Eurodollar
Loan other than on the last day of an Interest Period applicable thereto
(including as a result of an Event of Default), (ii) the conversion of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto, (iii) the failure to borrow, convert, continue or prepay any Eurodollar
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice is permitted to be revocable and is revoked in accordance
herewith) or (iv) the assignment of any Eurodollar Loan other than on the last
day of the Interest Period applicable thereto as a result of a request by the
Borrower pursuant to Section 2.18, then, in any such event, the Borrower shall
compensate each Noteholder for the loss, cost and expense attributable to such
event.

 

(b)           In the case of a Eurodollar Loan, the loss to any Noteholder
attributable to any such event shall be deemed to include an amount determined
by such Noteholder to be equal to the excess, if any, of

 

(i)            the amount of interest that such Noteholder would pay for a
deposit equal to the principal amount of such Eurodollar Loan for the period
from the date of such payment, conversion, failure or assignment to the last day
of the then current Interest Period for such Eurodollar Loan (or, in the case of
a failure to borrow, convert or continue, the duration of the Interest Period
that would have resulted from such borrowing, conversion or continuation) if the
interest rate payable on such deposit were equal to the Adjusted LIBO Rate for
such Interest Period,

 

32

--------------------------------------------------------------------------------


 

over

 

(ii)           the amount of interest that such Noteholder would earn on such
principal amount for such period if such Noteholder were to invest such
principal amount for such period at the interest rate that would be bid by such
Noteholder (or an affiliate of such Noteholder) for U.S. dollar deposits from
other banks in the eurodollar market at the commencement of such period.

 

(c)           A certificate of any Noteholder setting forth any amount or
amounts that such Noteholder is entitled to receive pursuant to this Section
2.15 shall be delivered to the Borrower and shall be conclusive absent manifest
error.  The Borrower shall pay such Noteholder the amount shown as due on any
such certificate within 10 days after receipt thereof.

 

2.16         Taxes.

 

(a)           Any and all payments by or on account of any obligation of the
Borrower hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 2.16) the Administrative Agent or any Noteholder receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the Borrower shall make such deductions and (iii) the Borrower shall pay
the full amount deducted to the relevant Governmental Authority in accordance
with applicable law.

 

(b)           In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

 

(c)           The Borrower shall indemnify the Administrative Agent and each
Noteholder within 10 days after written demand therefor, for the full amount of
any Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section
2.16) paid or payable by the Administrative Agent or such Noteholder (and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto during the period prior to the Borrower making the payment demanded
under this paragraph (c)), whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Borrower by a Noteholder or by the Administrative Agent on its
own behalf or on behalf of a Noteholder shall be conclusive absent manifest
error.

 

(d)           As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower to a Governmental Authority, the Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

 

(e)           Any Foreign Noteholder that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which the
Borrower is located, or any

 

33

--------------------------------------------------------------------------------


 

treaty to which such jurisdiction is a party, with respect to payments under
this Agreement shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law or reasonably
requested by the Borrower, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate.

 

2.17         Payments Generally: Pro Rata Treatment; Sharing of Set-Offs.

 

(a)           The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or under Section 2.14, 2.15 or
2.16, or otherwise) prior to 12:00 noon, Boston, Massachusetts time, on the date
when due, in immediately available funds, without set-off or counterclaim.  Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made to the Administrative Agent at such of its offices in Boston,
Massachusetts as shall be notified to the relevant parties from time to time
except that payments pursuant to Sections 2.14, 2.15, 2.16 and 10.3 shall be
made directly to the Persons entitled thereto.  The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof, and the
Borrower shall have no liability in the event timely or correct distribution of
such payments is not so made.  If any payment hereunder shall be due on a day
that is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.  All
payments hereunder shall be made in U.S. dollars.

 

(b)           Except to the extent otherwise provided herein: (i) the Borrowing
of Term B2 Loans from the Noteholders under Section 2.1 shall be made from the
Noteholders, pro rata according to the amounts of their respective Term B2 Loan
Commitments; (ii) Eurodollar Loans having the same Interest Period shall be
allocated pro rata among the Noteholders according to the amounts of their Term
B2 Loan Commitments (in the case of the making of Term B2 Loans) or their
respective Term B2 Loans (in the case of conversions and continuations of
Eurodollar Loans); (iii) each payment or prepayment by the Borrower of principal
of Term B2 Loans shall be made for account of the Noteholders pro rata in
accordance with the respective unpaid principal amounts of the Term B2 Loans
held by such Noteholders; and (iv) each payment by the Borrower of interest on
Term B2 Loans shall be made for the account of the Noteholders pro rata in
accordance with the amounts of interest on the Term B2 Loans then due and
payable to such Noteholders; provided that all payments and prepayments in
respect of principal and interest on any of the Term Loans shall be made for
account of the holders of the Term B1 Loans and the Noteholders pro rata in
accordance with the then outstanding principal amount of the Term Loans.

 

(c)           [Reserved].

 

(d)           Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Noteholders entitled thereto (the “Applicable
Recipient”) hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower

 

34

--------------------------------------------------------------------------------


 

has made such payment on such date in accordance herewith and may, in reliance
upon such assumption, distribute to the Applicable Recipient the amount due.  In
such event, if the Borrower has not in fact made such payment, then each
Applicable Recipient severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Applicable Recipient with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the Federal Funds Effective Rate.

 

(c)           If any Noteholder shall fail to make any payment required to be
made by it pursuant to Section 2.4(d), 2.4(e), 2.5(b), 2.8(d)(i) or (ii) or
2.17(c), then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for the account of such Noteholder to satisfy such
Noteholder’s obligations under such Section until all such unsatisfied
obligations are fully paid.

 

2.18         Mitigation Obligations; Replacement of Noteholders.

 

(a)           If any Noteholder requests compensation under Section 2.14, or if
the Borrower is required to pay any additional amount to any Noteholder or any
Governmental Authority for the account of any Noteholder pursuant to Section
2.16, then such Noteholder shall use reasonable efforts to designate a different
lending office for funding or booking its Term B2 Loans hereunder or to assign
its rights and obligations, hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Noteholder, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section
2.14 or 2.16, as the case may be, in the future and (ii) would not subject such
Noteholder to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Noteholder.  The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Noteholder in connection with any
such designation or assignment.

 

(b)           If any Noteholder requests compensation under Section 2.14, or if
the Borrower is required to pay any additional amount to any Noteholder or any
Governmental Authority for the account of any Noteholder pursuant to Section
2.16, or if any Noteholder defaults in its obligation to fund Term B2 Loans
hereunder, then the Borrower may, at its sole expense and effort, upon notice to
such Noteholder and the Administrative Agent, require such Noteholder to assign
and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 10.4), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Noteholder, if a Noteholder accepts
such assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent, which consents shall not
unreasonably be withheld or delayed, (ii) such Noteholder shall have received
payment of an amount equal to the outstanding principal of its Term B2 Loans,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts)
and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.14 or payments required to be made pursuant to
Section 2.16, such assignment will result in a reduction in such compensation or
payments.  A Noteholder shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such

 

35

--------------------------------------------------------------------------------


 

Noteholder or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.

 

36

--------------------------------------------------------------------------------


 

ARTICLE III

Guarantee by Guarantors

 

3.1           The Guarantee.  Each Guarantor hereby jointly and severally
guarantees to each Noteholder and the Administrative Agent and their respective
successors and assigns the prompt payment in full when due (whether at stated
maturity, by acceleration or otherwise) of the principal of and interest on the
Term B2 Loans made by the Noteholders to the Borrower, and all other amounts
from time to time owing to the Noteholders or the Administrative Agent by the
Borrower hereunder or under any other Note Purchase Document, and all
obligations of the Borrower to any Noteholder under any Hedging Agreement or
arising from or related to cash management services, in each case strictly in
accordance with the terms thereof (such obligations being herein collectively
called the “Guaranteed Obligations”).  Each Guarantor hereby further agrees that
if the Borrower shall fail to pay in full when due (whether at stated maturity,
by acceleration or otherwise) any of the Guaranteed Obligations, each Guarantor
will promptly pay the same, without any demand or notice whatsoever, and that in
the case of any extension of time of payment or renewal of any of the Guaranteed
Obligations, the same will be promptly paid in full when due (whether at
extended maturity, by acceleration or otherwise) in accordance with the terms of
such extension or renewal.

 

3.2           Obligations Unconditional.  The obligations of each Guarantor
under Section 3.1 are absolute and unconditional irrespective of the value,
genuineness, validity, regularity or enforceability of this Agreement, the other
Note Purchase Documents or any other agreement or instrument referred to herein
or therein, or any substitution, release or exchange of any other guarantee of
or security for any of the Guaranteed Obligations, and, to the fullest extent
permitted by applicable law, irrespective of any other circumstance whatsoever
that might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor, it being the intent of this Section 3.2 that the
obligations of the Guarantors hereunder shall be absolute and unconditional
under any and all circumstances.  Without limiting the generality of the
foregoing, it is agreed that the occurrence of any one or more of the following
shall not alter or impair the liability of the Guarantors hereunder which shall
remain absolute and unconditional as described above:

 

(i)            at any time or from time to time, without notice to such
Guarantors, the time for any performance of or compliance with any of the
Guaranteed Obligations shall be extended, or such performance or compliance
shall be waived;

 

(ii)           any of the acts mentioned in any of the provisions hereof or of
the other Note Purchase Documents or any other agreement or instrument referred
to herein or therein shall be done or omitted;

 

(iii)          the maturity of any of the Guaranteed Obligations shall be
accelerated, or any of the Guaranteed Obligations shall be modified,
supplemented or amended in any respect, or any right hereunder or under the
other Note Purchase Documents or any other agreement or instrument referred to
herein or therein shall be

 

37

--------------------------------------------------------------------------------


 

waived or any other guarantee of any of the Guaranteed Obligations or any
security therefor shall be released or exchanged in whole or in part or
otherwise dealt with; or

 

(iv)          any lien or security interest granted to, or in favor of, the
Administrative Agent or any Noteholder or Noteholders as security for any of the
Guaranteed Obligations shall fail to be perfected.

 

The Guarantors hereby expressly waive diligence, presentment, demand of payment,
protest and all notices whatsoever, and any requirement that the Administrative
Agent or any Noteholder exhaust any right, power or remedy or proceed against
the Borrower hereunder or under the other Note Purchase Documents or any other
agreement or instrument referred to herein or therein, or against any other
Person under any other guarantee of, or security for, any of the Guaranteed
Obligations.

 

3.3           Reinstatement.  The obligations of each Guarantor under this
Article III shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of the Borrower in respect of the Guaranteed
Obligations is rescinded or must be otherwise restored by any holder of any of
the Guaranteed Obligations, whether as a result of any proceedings in bankruptcy
or reorganization or otherwise, and each of the Guarantors agrees that it will
indemnify the Administrative Agent and each Noteholder on demand for all
reasonable costs and expenses (including fees and expenses of counsel) incurred
by the Administrative Agent or any Noteholder in connection with such rescission
or restoration, including any such costs and expenses incurred in defending
against any claim alleging that such payment constituted a preference,
fraudulent transfer or similar payment under any bankruptcy, insolvency or
similar law.

 

3.4           Subrogation.  Each Guarantor hereby waives all rights of
subrogation or contribution, whether arising by contract or operation of law
(including, without limitation, any such right arising under the Federal
Bankruptcy Code of 1978, as amended) or otherwise by reason of any payment by it
pursuant to the provisions of this Article III and further agrees with the
Borrower for the benefit of each of its creditors (including each Noteholder and
the Administrative Agent) that any such payment by it shall constitute a
contribution of capital by such Guarantor to the Borrower.

 

3.5           Remedies.  Each Guarantor agrees that, as between such Guarantor
and the Noteholders, the obligations of the Borrower hereunder may be declared
to be forthwith due and payable as provided in Section 8.1 or Section 2.4(i), as
applicable (and shall be deemed to have become automatically due and payable in
the circumstances provided in Section 8.1 or Section 2.4(i), as applicable) for
purposes of Section 3.1 notwithstanding any stay, injunction or other
prohibition preventing such declaration (or such obligations from becoming
automatically due and payable) as against the Borrower and that, in the event of
such declaration (or such obligations being deemed to have become automatically
due and payable), such obligations (whether or not due and payable by the
Borrower) shall forthwith become due and payable by such Guarantor for purposes
of Section 3.1.

 

3.6           Instrument for the Payment of Money.  Each Guarantor hereby
acknowledges that the guarantee in this Article III constitutes an instrument
for the payment of money, and

 

38

--------------------------------------------------------------------------------


 

consents and agrees that any Noteholder or the Administrative Agent, at its sole
option, in the event of a dispute by the Guarantors in the payment of any moneys
due hereunder, shall have the right to summary judgment or such other expedited
procedure as may be available for a suit on a note or other instrument for the
payment of money.

 

3.7           Continuing Guarantee.  The guarantee in this Article III is a
continuing guarantee, and shall apply to all Guaranteed Obligations whenever
arising.

 

3.8           Rights of Contribution.  The Guarantors hereby agree, as between
themselves, that if any Guarantor shall become an Excess Funding Guarantor (as
defined below) by reason of the payment by such Guarantor of any Guaranteed
Obligations, each other Guarantor shall, on demand of such Excess Funding
Guarantor (but subject to the next sentence), pay to such Excess Funding
Guarantor an amount equal to such Guarantor’s Pro Rata Share (as defined below
and determined, for this purpose, without reference to the properties, debts and
liabilities of such Excess Funding Guarantor) of the Excess Payment (as defined
below) in respect of such Guaranteed Obligations.  The payment obligation of a
Guarantor to any Excess Funding Guarantor under this Section 3.8 shall be
subordinate and subject in right of payment to the prior payment in full of the
obligations of such Guarantor under the other provisions of this Article III and
such Excess Funding Guarantor shall not exercise any right or remedy with
respect to such excess until payment and satisfaction in full of all of such
obligations.

 

For purposes of this Section 3.8, (i) “Excess Funding Guarantor” means, in
respect of any Guaranteed Obligations, a Guarantor that has paid an amount in
excess of its Pro Rata Share of such Guaranteed Obligations, (ii) “Excess
Payment” means, in respect of any Guaranteed Obligations, the amount paid by an
Excess Funding Guarantor in excess of its Pro Rata Share of such Guaranteed
Obligations and (iii) “Pro Rata Share” means, for any Guarantor, the ratio
(expressed as a percentage) of (x) the amount by which the aggregate present
fair saleable value of all properties of such Guarantor (excluding any shares of
stock of, or ownership interest in, any other Guarantor) exceeds the amount of
all the debts and liabilities of such Guarantor (including contingent,
subordinated, unmatured and unliquidated liabilities, but excluding the
obligations of such Guarantor hereunder and any obligations of any other
Guarantor that have been Guaranteed by such Guarantor) to (y) the amount by
which the aggregate fair saleable value of all properties of all of the Credit
Parties exceeds the amount of all the debts and liabilities (including
contingent, subordinated, unmatured and unliquidated liabilities, but excluding
the obligations of the Borrower and the Guarantors hereunder and under the other
Note Purchase Documents) of all of the Credit Parties, determined (A) with
respect to any Guarantor that is a party hereto on the Effective Date, as of the
Effective Date, and (B) with respect to any other Guarantor, as of the date such
Guarantor becomes a Guarantor hereunder.

 

3.9           General Limitation on Guarantee Obligations.  In any action or
proceeding involving any state or non-U.S. corporate law, or any state or
Federal or non-U.S. bankruptcy, insolvency, reorganization or other law
affecting the rights of creditors generally, if the obligations of any Guarantor
under Section 3.1 would otherwise, taking into account the provisions of Section
3.8, be held or determined to be void, invalid or unenforceable, or subordinated
to the claims of any other creditors, on account of the amount of its liability
under Section 3.1, then, notwithstanding any other provision hereof to the
contrary, the amount of such liability shall, without any further action by such
Guarantor, any Noteholder, the Administrative

 

39

--------------------------------------------------------------------------------


 

Agent or any other Person, be automatically limited and reduced to the highest
amount that is valid and enforceable and not subordinated to the claims of other
creditors as determined in such action or proceeding.

 

ARTICLE IV

Representations and Warranties

 

Each of the Credit Parties represents and warrants to the Noteholders and the
Administrative Agent, as to itself and each other Credit Party, that:

 

4.1           Organization; Powers.  Each Credit Party is duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization.  Each Credit Party has all requisite power and authority under its
organizational documents to carry on its business as now conducted and, except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business in, and is in good standing in, every jurisdiction where such
qualification is required.

 

4.2           Authorization; Enforceability.  The Transactions are within the
corporate power of each Credit Party and have been duly authorized by all
necessary corporate and, if required, stockholder action on the part of such
Credit Party.  This Agreement, the Collateral Documents, and the other Note
Purchase Documents have been duly authorized, executed and delivered by each
Credit Party that is a party thereto and constitute legal, valid and binding
obligations of such Credit Party, enforceable in accordance with their
respective terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

 

4.3           Governmental Approvals; No Conflicts.  The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, (b) will not violate any applicable law,
policy or regulation or the charter, by-laws or other organizational documents
of any Credit Party or any order of any Governmental Authority, (c) will not
violate or result in a default under any indenture, agreement or other
instrument binding upon any Credit Party, or any of its assets, or give rise to
a right thereunder to require any payment to be made by any Credit Party, and
(d) except for the Liens created by the Collateral Documents, will not result in
the creation or imposition of any Lien on any asset of the Credit Parties.

 

4.4           Financial Condition; No Material Adverse Change.

 

(a)           The Borrower has heretofore delivered to the Noteholders the
following financial statements:

 

(i)            the audited consolidated balance sheet and statements of earnings
(loss), stockholders’ deficit and cash flows of the Holding Company and its
Subsidiaries as of and for the fiscal year ended December 31, 2002, accompanied
by an opinion of Ernst & Young LLP, independent public accountants; and

 

40

--------------------------------------------------------------------------------


 

(ii)           the unaudited consolidated and consolidating statements of
income, retained earnings and cash flows of the Credit Parties for the month
most recently ended and for which monthly financial statements are available and
for the period ending as of the end of such month, and the related consolidated
and consolidating balance sheets of the Credit Parties as at the end of such
period, setting forth in each case in comparative form the corresponding
consolidated and consolidating figures for the corresponding period in the
preceding fiscal year (except that, in the case of balance sheets, such
comparison shall be to the last day of the prior fiscal year).

 

Such financial statements present fairly, in all material respects, the
respective actual consolidated financial position and results of operations and
cash flows of the respective entities as of such respective dates and for such
periods in accordance with GAAP, subject to year-end audit adjustments and the
absence of footnotes in the case of such unaudited statements.

 

(b)           Since December 31, 2002, there has been no change in the business,
assets, liabilities, operations or financial condition, of the Credit Parties
which would reasonably be expected to have a Material Adverse Effect.

 

(c)           None of the Credit Parties has on the Effective Date any
contingent liabilities, liabilities for taxes, unusual forward or long-term
commitments or unrealized or anticipated losses from any unfavorable commitments
in each case that are material, except as referred to or reflected or provided
for in the balance sheets as at December 31, 2002 referred to above or as
otherwise expressly provided in this Agreement or the financial statements
described in this Section 4.4.

 

4.5           Properties.

 

(a)           Each of the Credit Parties has good and marketable title to, or
valid, subsisting and enforceable leasehold interests in, all its real and
personal property material to its business.

 

(b)           Each of the Credit Parties owns, or is licensed to use, all
trademarks, service marks, tradenames, copyrights, patents and other
intellectual property (“Proprietary Rights”) material to its business, and the
use thereof by the Credit Parties does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.  All registered trademarks, service marks, copyrights and patents,
together with the domain names, web sites, and web site registrations which are
owned by or licensed to any Credit Party, are listed on Schedule 4.5 annexed to
the Credit Agreement (collectively “Registered Rights”).  Except as set forth on
Schedule 4.5 annexed to the Credit Agreement, all of the Registered Rights have
been duly registered in, filed in or issued by the PTO, a domain name registrar
or other corresponding offices of other jurisdictions as identified on such
schedule, and have been properly maintained and renewed in accordance with all
applicable provisions of law and administrative regulations in the United States
or in each such other jurisdiction, as applicable, except where the failure to
so register, file, maintain or renew would not reasonably be expected to result
in a Material Adverse Effect.

 

41

--------------------------------------------------------------------------------


 

(c)           As of the Effective Date, Schedule 4.5 annexed to the Credit
Agreement contains a true, accurate and complete list of (i) all owned Real
Property Assets and (ii) all leases, subleases or assignments of leases
(together with all amendments, modifications, supplements, renewals or
extensions of any thereof) affecting each Real Property Asset of any Credit
Party, regardless of whether such Credit Party is the landlord or tenant
(whether directly or as an assignee or successor in interest) under such lease,
sublease or assignment.  Expect as specified in Schedule 4.5 annexed to the
Credit Agreement, each agreement listed in clause (ii) of the immediately
preceding sentence is in full force and effect and the Borrower has no knowledge
of any default that has occurred and is continuing thereunder, and each such
agreement constitutes the legal, valid and binding obligation of each applicable
Credit Party, enforceable against such Credit Party in accordance with its
terms, except as enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles.

 

4.6           Litigation and Environmental Matters.

 

(a)           There are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of any
of the Credit Parties, threatened against or affecting the Credit Parties (i) as
to which there is a reasonable possibility of an adverse determination and that,
if adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters) or (ii) that involve any of the Basic Documents, the Transactions or
the Holding Company Notes Refunding.

 

(b)           Except for the Disclosed Matters and except with respect to any
other matters that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, none of the Credit Parties (i)
has failed to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law,
(ii) has become subject to any Environmental Liability, (iii) has received
notice of any claim with respect to any Environmental Liability or any inquiry,
allegation, notice or other communication from any Governmental Authority
concerning its compliance with any Environmental Law or (iv) knows of any basis
for any Environmental Liability.

 

(c)           Since the date of this Agreement, there has been no change in the
status of the Disclosed Matters that, individually or in the aggregate, has
resulted in, or materially increased the likelihood of, a Material Adverse
Effect.

 

4.7           Compliance with Laws and Agreements.  Each of the Credit Parties
is in compliance with all laws, regulations, policies and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

 

4.8           Investment and Holding Company Status.  No Credit Party nor any of
their respective Subsidiaries is (a) an “investment company” as defined in, or
subject to regulation under, the Investment Company Act of 1940, as amended, (b)
a “holding company” as defined

 

42

--------------------------------------------------------------------------------


 

in, or subject to regulation under, the Public Utility Holding Company Act of
1935, as amended or (c) a “bank holding company” as defined in, or subject to
regulation under, the Bank Holding Company Act of 1956, as amended.

 

4.9           Taxes.  Each of the Credit Parties and their respective
Subsidiaries has timely filed or caused to be filed all Tax returns and reports
required to have been filed and has paid or caused to be paid all Taxes required
to have been paid by it, except (a) Taxes that are being contested in good faith
by appropriate proceedings and for which such Credit Party has set aside on its
books adequate reserves with respect thereto in accordance with GAAP or (b) to
the extent that the failure to do so could not reasonably be expected to result
in a Material Adverse Effect.

 

4.10         ERISA.  No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.  The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by more
than $100,000 the fair market value of the assets of such Plan, and the present
value of all accumulated benefit obligations of all underfunded Plans (based on
the assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed by more than $100,000 the fair market value of
the assets of all such underfunded Plans.  No Credit Party has a present
intention to terminate any Plan.

 

4.11         Disclosure.  As of the Effective Date to the Credit Parties have
disclosed to each Noteholder and the Administrative Agent, all agreements,
instruments and corporate or other restrictions to which any Credit Party is
subject, and all other matters known to any Credit Party, that, individually or
in the aggregate, could reasonably be expected to result in a Material Adverse
Effect.  The senior management structure of the Borrower is as set forth on
Schedule 4.11 annexed to the Credit Agreement.  The information, reports,
financial statements, exhibits and schedules furnished in writing by or on
behalf of the Credit Parties to the Administrative Agent or any Noteholder in
connection with the negotiation, preparation or delivery of this Agreement and
the other Note Purchase Documents or included herein or therein or delivered
pursuant hereto or thereto, when taken as a whole do not contain any untrue
statement of material fact or omit to state any material fact necessary to make
the statements herein or therein, in light of the circumstances under which they
were made, not misleading.  All written information furnished after the date
hereof by the Credit Parties to the Administrative Agent and the Noteholders in
connection with this Agreement and the transactions contemplated hereby will be
true, complete and accurate in every material respect, or (in the case of
projections) based on reasonable estimates, on the date as of which such
information is stated or certified.  There is no fact known to the Borrower that
could reasonably be expected to have a Material Adverse Effect that has not been
disclosed herein or in a report, financial statement, exhibit, schedule,
disclosure letter or other writing furnished to the Noteholders for use in
connection with the transactions contemplated hereby or thereby.

 

4.12         Capitalization.  As of the Effective Date, the capital structure
and ownership of the Borrower are correctly described in Schedule 4.12.  The
authorized, issued and outstanding

 

43

--------------------------------------------------------------------------------


 

capital stock of the Borrower consists, on the Effective Date, of the common
stock described on Schedule 4.12, all of which is duly and validly issued and
outstanding, fully paid and nonassessable.  Except as set forth in Schedule
4.12  and with respect to the Phantom Stock Agreements, as of the Effective
Date, (x) there are no outstanding Equity Rights with respect to the Borrower
and (y) there are no outstanding obligations of any Credit Party to repurchase,
redeem, or otherwise acquire any shares of capital stock of any Credit Party nor
are there any outstanding obligations of the any Credit Party to make payments
to any Person, such as “phantom stock” payments, where the amount thereof is
calculated with reference to the fair market value or equity value of the any
Credit Party.

 

4.13         Subsidiaries.

 

(a)           Set forth in Schedule 4.13 is a complete and correct list of all
of the Subsidiaries of the Credit Parties as of the Effective Date together
with, for each such Subsidiary, (i) the jurisdiction of organization of such
Subsidiary, (ii) each Person holding ownership interests in such Subsidiary and
(iii) the nature of the ownership interests held by each such Person and the
percentage of ownership of such Subsidiary represented by such ownership
interests.  Except as disclosed in Schedule 4.13, (x) each Credit Party and its
respective Subsidiaries owns, free and clear of Liens (other than Liens created
pursuant to the Collateral Documents), and has the unencumbered right to vote,
all outstanding ownership interests in each Person shown to be held by it in
Schedule 4.13, (y) all of the issued and outstanding capital stock of each such
Person organized as a corporation is validly issued, fully paid and
nonassessable and (z) there are no outstanding Equity Rights with respect to
such Person.

 

(b)           Except as set forth in Schedule 4.13, as of the date of this
Agreement, none of the Subsidiaries of the Borrower is subject to any indenture,
agreement, instrument or other arrangement containing any provision of the type
described in Section 7.8, other than any such provision the effect of which has
been unconditionally, irrevocably and permanently waived.

 

4.14         Material Indebtedness, Liens and Agreements.

 

(a)           Schedule 4.14 hereto is a complete and correct list, as of the
date of this Agreement, of all Material Indebtedness or any extension of credit
(or commitment for any extension of credit) to, or guarantee by, any Credit
Party the aggregate principal or face amount of which equals or exceeds (or may
equal or exceed) $1,000,000, and the aggregate principal or face amount
outstanding or that may become outstanding with respect thereto is correctly
described in Schedule 4.14.

 

(b)           Schedule 4.14 hereto is a complete and correct list, as of the
date of this Agreement, of each Lien securing Indebtedness of any Person the
aggregate principal or face amount of which equals or exceeds (or may equal or
exceed) $100,000 and covering any property of the Credit Parties, and the
aggregate Indebtedness secured (or which may be secured) by each such Lien and
the Property covered by each such Lien is correctly described in Schedule 4.14.

 

44

--------------------------------------------------------------------------------


 

(c)           Schedule 4.14 hereto is a complete and correct list, as of the
date of this Agreement, of each contract and arrangement to which any Credit
Party is a party for which breach, nonperformance, cancellation or failure to
renew would have a Material Adverse Effect.

 

(d)           Schedule 4.14 hereto is a complete and correct list, as of the
date of this Agreement, of each Phantom Stock Agreement and each other contract
and arrangement between  any Credit Party and its senior managers.

 

True and complete copies of each agreement listed on the appropriate part of
Schedule 4.14 have been delivered to the Administrative Agent, together with all
amendments, waivers and other modifications thereto.  All such agreements are
valid, subsisting, in full force and effect, are currently binding and will
continue to be binding upon each Credit Party that is a party thereto and, to
the best knowledge of the Credit Parties, binding upon the other parties thereto
in accordance with their terms.  The Credit Parties are not in default under any
such agreements.

 

4.15         Holding Company Notes Indenture. The Holding Company Notes
Indenture is in full force and effect, without amendment (other than the
Supplemental Indentures described in the definition thereof).  All obligations
of the Credit Parties hereunder and under the other Note Purchase Documents and
obligations of the Holding Company under the Holding Company Collateral
Documents are permitted to be incurred under the Holding Company Notes
Indenture.

 

4.16         Federal Reserve Regulations.  No Credit Party nor any of its
Subsidiaries is engaged principally or as one of its important activities in the
business of extending credit for the purpose of purchasing or carrying margin
stock (as defined in Regulation U of the Board).  The value of all margin stock
owned by the Borrower does not constitute more than 25% of the value of the
assets of the Borrower.

 

4.17         Burdensome Restrictions.  No Credit Party is a party to or
otherwise bound by any indenture, loan or credit agreement or any lease or other
agreement or instrument or subject to any charter, corporate or partnership
restriction which would foreseeably have a Material Adverse Effect.

 

4.18         Force Majeure.  Since the date of the most recent financial
statements referred to in Section 4.4(a)(i) to the Effective Date, the business,
properties and other assets of the Credit Parties have not been materially and
adversely affected in any way as the result of any fire or other casualty,
strike, lockout or other labor trouble, embargo, sabotage, confiscation,
contamination, riot, civil disturbance, activity of armed forces or act of God.

 

4.19         Labor and Employment Matters.

 

(a)           As of the date of this Agreement, except as set forth on
Schedule 4.19, (A) no employee of any Credit Party is represented by a labor
union, no labor union has been certified or recognized as a representative of
any such employee; (B) there are no pending or, to the Borrower’s knowledge,
threatened representation campaigns, elections or proceedings; (C) no Credit
Party has any knowledge of any strikes, slowdowns or work stoppages of any kind,
or threats thereof; and (D) no Credit Party has engaged in, admitted committing
or been held to

 

45

--------------------------------------------------------------------------------


 

have committed any unfair labor practice, in each case except where such
occurrence would not reasonably be expected to have a Material Adverse Effect.

 

(b)           As of the date of this Agreement, Schedule 4.19 sets forth all
material employment contracts for members of senior management of the Credit
Parties under which any Credit Party thereof has any obligations to provide
compensation or remuneration of any kind (other than obligations to make current
wage or salary payments that are terminable at will without notice).

 

(c)           Except as set forth on Schedule 4.19, each Credit Party has at all
times complied in all material respects, and are in material compliance with,
all applicable laws, rules and regulations respecting employment, wages, hours,
compensation, benefits, and payment and withholding of taxes in connection with
employment, except where the failure to so comply would not reasonably be
expected to have a Material Adverse Effect.

 

(d)           Except as set forth on Schedule 4.19, except as could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, the Credit Parties have at all times complied with, and are in
compliance with, all applicable laws, rules and regulations respecting
occupational health and safety, whether now existing or subsequently amended or
enacted, including the Occupational Safety & Health Act of 1970, 29 U.S.C.
Section 651 et seq. and the state analogies thereto, all as amended or
superseded from time to time, and any common law doctrine relating to worker
health and safety.

 

ARTICLE V

Conditions

 

5.1           Effective Date.  The obligations of the Noteholders to make Term
B2 Loans hereunder shall not become effective until the date on which each of
the following conditions is satisfied (or waived in accordance with the
Intercreditor Agreement):

 

(a)           Counterparts of Agreement.  The Administrative Agent shall have
received from each party hereto either (i) a counterpart of this Agreement
signed on behalf of such party or (ii) written evidence satisfactory to the
Administrative Agent (which may include telecopy transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement.

 

(b)           Notes.  The Administrative Agent shall have received for each
Noteholder, a duly completed and executed Term B2 Note.

 

(c)           Corporate Structure.  The corporate organizational structure,
capital structure and ownership of the Credit Parties, shall be as set forth on
Schedules 4.12 and 4.13 annexed to the Credit Agreement.

 

(d)           Corporate Matters.  The Administrative Agent shall have received
such documents and certificates as the Administrative Agent or Special Counsel
may reasonably request relating to the organization, existence and good standing
of each Credit Party, the authorization of the Transactions and any other legal
matters relating to the Credit Parties, this

 

46

--------------------------------------------------------------------------------


 

Agreement, the other Note Purchase Documents or the Transactions, all in form
and substance reasonably satisfactory to the Administrative Agent and its
counsel.

 

(e)           Security Interests in Personal and Mixed Property.  To the extent
not otherwise satisfied pursuant to Section 5.1(f), the Administrative Agent
shall have received evidence satisfactory to it that the Credit Parties shall
have taken or caused to be taken all such actions, executed and delivered or
caused to be executed and delivered all such agreements, documents and
instruments, and made or caused to be made all such filings and recordings
(other than the filing or recording of items described in clauses (iii), (iv)
and (v) below) that may be necessary or, in the opinion of the Administrative
Agent, desirable in order to create in favor of the Administrative Agent, for
the benefit of the Noteholders, a valid and (upon such filing and recording)
perfected First Priority security interest in the entire personal and mixed
property Collateral. Such actions shall include, without limitation, the
following:

 

(i)            Collateral Documents.  Delivery to the Administrative Agent of
all the Collateral Documents, duly executed by the applicable Credit Party (or,
in the case of the Holding Company Collateral Documents, the Holding Company),
together with accurate and complete schedules to all such Collateral Documents;

 

(ii)           Stock Certificates and Instruments.  To the extent not previously
delivered to the Administrative Agent in connection with the Existing Credit
Agreement, delivery to the Administrative Agent of (A) certificates (which
certificates shall be accompanied by irrevocable undated stock powers, duly
endorsed in blank and otherwise satisfactory in form and substance to the
Administrative Agent) representing all capital stock pledged pursuant to the
Pledge Agreement (or, in the case of the Holding Company, the Holding Company
Collateral Documents) and (B) all promissory notes or other instruments (duly
endorsed, where appropriate, in a manner satisfactory to the Administrative
Agent) evidencing any Collateral;

 

(iii)          Lien Searches and UCC Termination Statements.  Delivery to the
Administrative Agent of (A) the results of a recent search, by a Person
satisfactory to the Administrative Agent, of all effective UCC financing
statements and fixture filings and all judgment and tax lien filings which may
have been made with respect to any personal or mixed property of any Credit
Party, together with copies of all such filings disclosed by such search, and
(B) UCC termination statements duly executed by all applicable Persons for
filing in all applicable jurisdictions as may be necessary to terminate any
effective UCC financing statements or fixture filings disclosed in such search
(other than any such financing statements or fixture filings in respect of Liens
permitted to remain outstanding pursuant to the terms of this Agreement);

 

(iv)          UCC Financing Statements and Fixture Filings.  Delivery to the
Administrative Agent of UCC financing statements (or, where applicable,
amendments to existing UCC financing statements filed against the Credit Parties
in favor of the Administrative Agent) and, where appropriate, fixture filings
(or, where applicable, amendments to existing fixture filings filed against the
Credit Parties in favor of the Administrative Agent), with respect to all
personal and mixed property Collateral of such Credit Party, for filing in all
jurisdictions as may be necessary or, in the opinion of the

 

47

--------------------------------------------------------------------------------


 

Administrative Agent, desirable to perfect the security interests created in
such Collateral pursuant to the Collateral Documents (or maintain the continued
perfection of the security interest in such Collateral granted to the
Administrative Agent in connection with the Existing Credit Agreement);

 

(v)           PTO Cover Sheets, Etc.  Delivery to the Administrative Agent of
all cover sheets or other documents or instruments required to be filed with the
PTO in order to create or perfect Liens in respect of any new IP Collateral;

 

(vi)          Perfection Certificates.  Delivery to the Administrative Agent by
each Credit Party of a perfection certificate dated the Effective Date
substantially in the form of Schedule I to the form of Security Agreement
annexed to the Credit Agreement duly executed by a Financial Officer of the
Borrower;

 

(vii)         Opinions of Local Counsel.  Delivery to the Administrative Agent
of an opinion of counsel (which counsel shall be reasonably satisfactory to the
Administrative Agent) under the laws of each jurisdiction in which any Credit
Party is organized or any property or mixed property Collateral is located with
respect to the creation and perfection (or if applicable, the continuation of
the attachment and perfection) of the security interests in favor of the
Administrative Agent in such Collateral and such other matters governed by the
laws of such jurisdiction regarding such security interests as the
Administrative Agent may reasonably request, in each case in form and substance
reasonably satisfactory to the Administrative Agent.

 

(f)            Effective Date Mortgages; Effective Date Mortgage Policies; Etc.
The Administrative Agent shall have received from each Credit Party:

 

(i)            Effective Date Mortgages.  Fully executed and notarized Mortgages
or, if applicable, amendments to existing mortgages (each a “Effective Date
Mortgage” and, collectively, the “Effective Date Mortgages”), in proper form for
recording in all appropriate places in all applicable jurisdictions, encumbering
each Real Property Asset listed in Schedule 4.5 (and so identified thereon)
annexed to the Credit Agreement (each a “Effective Date Mortgaged Property” and,
collectively, the “Effective Date Mortgaged Properties”);

 

(ii)           Recorded Leasehold Interests.  In the case of each Real Property
Asset listed in clause (ii) of Schedule 4.5 annexed to the Credit Agreement,
copies of all leases between any Credit Party and any landlord or tenant;

 

(iii)          Landlord Consents and Estoppels.  In the case of each Real
Property Asset listed in clause (ii) of Schedule 4.5, a Landlord Consent and
Estoppel with respect thereto and where required by the terms of any lease, the
consent of the mortgagee, ground lessor or other party;

 

(iv)          Matters Relating to Flood Hazard Properties.  (A) Evidence
reasonably acceptable to the Administrative Agent as to whether any Effective
Date Mortgaged Property is a Flood Hazard Property and (B) if there are any such
Flood Hazard Properties, evidence that the applicable Credit Party has obtained
flood insurance

 

48

--------------------------------------------------------------------------------


 

with respect to each Flood Hazard Property in amounts approved by the
Administrative Agent, or evidence acceptable to the Administrative Agent that
such insurance is not available;

 

(v)           Environmental Indemnity.  A hazardous materials indemnity
agreement, substantially in the form of Exhibit E annexed to the Credit
Agreement, with respect to the indemnification of the Administrative Agent and
the Noteholders for any liabilities that may be imposed on or incurred by any of
them as a result of any Hazardous Materials;

 

(vi)          Title Insurance.  (A) ALTA mortgagee title insurance policies or
unconditional commitments therefor and title updates and endorsements (the
“Effective Date Mortgage Policies”) issued by the Title Company with respect to
the Effective Date Mortgaged Properties listed (and marked with an asterisk) in
Schedule 4.5  annexed to the Credit Agreement, in amounts not less than the
respective amounts designated therein with respect to any particular Effective
Date Mortgaged Properties, insuring fee simple title to, or a valid leasehold
interest in, each such Effective Date Mortgaged Property vested in such Credit
Party and assuring the Administrative Agent that the applicable Effective Date
Mortgages create valid and enforceable First Priority mortgage Liens on the
respective Effective Date Mortgaged Properties encumbered thereby, subject only
to a standard exceptions as may be reasonably acceptable by the Administrative
Agent, which Effective Date Mortgage Policies (I) shall include all endorsements
for matters reasonably requested by the Administrative Agent and (II) shall
provide for affirmative insurance and such reinsurance as the Administrative
Agent may reasonably request, all of the foregoing in form and substance
reasonably satisfactory to the Administrative Agent; and (B) evidence
satisfactory to the Administrative Agent that such Credit Party has (I)
delivered to the Title Company all certificates and affidavits required by the
Title Company in connection with the issuance of the Effective Date Mortgage
Policies and (II) paid to the Title Company or to the appropriate Governmental
Authorities all expenses and premiums of the Title Company in connection with
the issuance of the Effective Date Mortgage Policies and all recording and stamp
taxes (including mortgage recording and intangible taxes) payable in connection
with recording the Effective Date Mortgages in the appropriate real estate
records;

 

(vii)         Title Reports.  With respect to each Effective Date Mortgaged
Property listed (and marked with an asterisk) in Schedule 4.5 annexed to the
Credit Agreement, a title report issued by the Title Company with respect
thereto, dated not more than 30 days prior to the Effective Date and
satisfactory in form and substance to the Administrative Agent;

 

(viii)        Copies of Documents Relating to Title Exceptions.  Copies of all
recorded documents listed as exceptions to title or otherwise referred to in the
Effective Date Mortgage Policies or in the title reports delivered pursuant to
Section 5.1(f)(vii); and

 

(ix)           Opinions of Local Counsel.  An opinion of counsel (which counsel
shall be reasonably satisfactory to the Administrative Agent) in each state in
which a Effective Date Mortgaged Property is located with respect to the
enforceability of the

 

49

--------------------------------------------------------------------------------


 

form(s) of Effective Date Mortgages to be recorded in such state and such other
matters as the Administrative Agent may reasonably request, in each case in form
and substance reasonably satisfactory to the Administrative Agent.

 

(g)           Environmental Reports and Certificates.  The Administrative Agent
shall have received reports or, if applicable, updates of reports and other
information, in form, scope and substance satisfactory to the Administrative
Agent, regarding environmental matters relating to the Facilities, which reports
shall include a Phase I environmental assessment for each of the Facilities
listed in clause (i) of Schedule 4.5 (and so identified thereon) annexed to the
Credit Agreement which conforms to the ASTM Standard Practice for Environmental
Site Assessments: Phase I Environmental Site Assessment Process E 1527-94 and a
transaction screen for each of the Facilities listed in clause (ii) of
Schedule 4.5 (and so identified thereon) annexed to the Credit Agreement which
conforms to the ASTM Standard Practice for Environmental Site Assessments: 
Transaction Screen Process E 1528-96.  Such reports shall be conducted by one or
more environmental consulting firms reasonably satisfactory to the
Administrative Agent. With respect to the Facilities located in multi-tenant
office buildings for which no such reports shall be provided the Credit Parties
will provide a certificate, satisfactory in form and substance to the
Administrative Agent, certifying that there has been no release of hazardous
substances at such Facilities and that the Credit Parties have complied with
Environmental Laws in connection with such Facilities.

 

(h)           Evidence of Insurance.  The Administrative Agent shall have
received a certificate from the Credit Parties’ insurance broker or other
evidence satisfactory to it that all insurance required to be maintained
pursuant to Section 6.5 is in full force and effect and that the Administrative
Agent on behalf of the Noteholders has been named as additional insured and loss
payee thereunder to the extent required under Section 6.5.

 

(i)            Management; Employment Contracts.  The senior management
structure of the Borrower and its Subsidiaries shall be as set forth on Schedule
4.11, and the Administrative Agent shall have received copies of, and shall be
satisfied with the form and substance of (i) any and all employment contracts
with and senior management of the Borrower and its Subsidiaries, (ii) any and
all shareholders agreement among any of the shareholders of the Borrower and its
Subsidiaries, and (iii) any stock option plans, phantom stock incentive programs
and similar arrangements provided by the Borrower and its Subsidiaries to any
Person.

 

(j)            Credit Agreement Documentation.  The parties thereto shall have
executed and delivered the Credit Agreement and the other Loan Documents, all in
form and substance satisfactory to the Administrative Agent.

 

(k)           Intercreditor Agreement.  The Administrative Agent shall have
received from each party to the Intercreditor Agreement either (i) a counterpart
of the Intercreditor Agreement signed on behalf of such party, or (ii) evidence
satisfactory to the Administrative Agent (which may include telecopy
transmission of a signed signature page of the Intercreditor Agreement) that
such party has signed a counterpart of the Intercreditor Agreement.

 

(l)            Necessary Governmental Authorizations and Consents.  The Borrower
shall have obtained all permits, licenses, authorizations or consents from all
Governmental

 

50

--------------------------------------------------------------------------------


 

Authorities and all consents of other Persons with respect to Material
Indebtedness, Liens and agreements listed on Schedule 4.14 (and so identified
thereon) annexed to the Credit Agreement, in each case that are necessary or
advisable in connection with the transactions contemplated by this Agreement,
and the continued operation of the business conducted by the Borrower and its
Subsidiaries, and each of the foregoing shall be in full force and effect, in
each case other than those the failure to obtain or maintain which, either
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.  No action, request for stay, petition for review or
rehearing, reconsideration or appeal with respect to any of the foregoing shall
be pending, and the time for any applicable Governmental Authority to take
action to set aside its consent on its own motion shall have expired.

 

(m)          Compliance Certificate; Consolidated Total Leverage Ratio.  The
Administrative Agent shall have received a Compliance Certificate of a Financial
Officer of the Borrower, in form and detail satisfactory to the Administrative
Agent, certifying (i) as to the Credit Parties’ Effective Date compliance with
the financial covenants set forth in Section 7.9, (ii) that the Consolidated
Total Leverage Ratio does not exceed 4.3 to 1 and (iii) that the Consolidated
Senior Leverage Ratio (on a pro forma basis after giving effect to the Holding
Company Notes Refunding) does not exceed 2.5 to 1.

 

(n)           Borrowing Request.  The Administrative Agent shall have received a
Borrowing Request in respect of the Borrowing to be made on the Effective Date.

 

(o)           Solvency Assurances.  The Administrative Agent shall have received
a certificate from a Financial Officer of the Borrower to the effect that, as of
the Effective Date and after giving effect to the Term B2 Loans hereunder and to
the other Transactions:

 

(i)            the aggregate value of all properties of the Credit Parties at
their present fair saleable value (i.e., the amount that may be realized within
a reasonable time, considered to be six months to one year, either through
collection or sale at the regular market value, conceiving the latter as the
amount that could be obtained for the property in question within such period by
a capable and diligent businessman from an interested buyer who is willing to
purchase under ordinary selling conditions), exceed the amount of all the debts
and liabilities (including contingent, subordinated, unmatured and unliquidated
liabilities) of the Credit Parties,

 

(ii)           the Credit Parties will not, on a consolidated basis, have an
unreasonably small capital with which to conduct their business operations as
heretofore conducted and

 

(iii)          the Credit Parties will have, on a consolidated basis, sufficient
cash flow to enable them to pay their debts as they mature.

 

Such certificate shall include a statement to the effect that the financial
projections and underlying assumptions contained in such analysis are, fair and
reasonable and accurately computed.

 

(p)           Financial Officer Certificate.  The Administrative Agent shall
have received a certificate, dated the Effective Date and signed by the
President, a Vice President or a

 

51

--------------------------------------------------------------------------------


 

Financial Officer of the Borrower, confirming compliance with the conditions set
forth in paragraphs (a) and (b) of Section 5.3.

 

(q)           Certificate on Holding Company Notes Indenture.  The
Administrative Agent shall have received a certificate, dated the Effective Date
and signed by the President, a Vice President or a Financial Officer of the
Borrower, certifying that the Obligations of the Credit Parties with respect to
the Revolving Credit Loans, Term B1 Loans and Letters of Credit, in each case,
pursuant to the Credit Agreement, are permitted to be incurred and secured by
the assets of the Credit Parties as “Permitted Indebtedness” under the Holding
Company Notes Indenture, and that the obligations of the Credit Parties with
respect to the Term B2 Loans are permitted to be incurred and secured by the
assets of the Credit Parties as “Refinancing Indebtedness” under the Holding
Company Notes Indenture and demonstrating in reasonable detail the basis for
such certification.

 

(r)            No Material Adverse Effect.  There shall have occurred no
Material Adverse Effect (in the reasonable opinion of the Administrative Agent)
since December 31, 2002 with respect to the Credit Parties.

 

(s)           Opinion of Counsel to Credit Parties.  The Administrative Agent
shall have received a favorable written opinion (addressed to the Administrative
Agent and the Noteholders and dated the Effective Date) of Kaplan, Strangis and
Kaplan, P.A., counsel to the Credit Parties, substantially in the form of
Exhibit H annexed to the Credit Agreement and covering such matters relating to
the Credit Parties, this Agreement, the other Note Purchase Documents or the
Transactions as the Required Senior Lenders shall request (and each Credit Party
hereby requests such counsel to deliver such opinion).

 

(t)            Affiliate Subordination Agreement.  Each of the parties to the
Affiliate Subordination Agreement shall have executed and delivered to the
Administrative Agent, its counterpart of the Affiliate Subordination Agreement.

 

(u)           Fees and Expenses.  The Administrative Agent shall have received
all fees and other amounts due and payable on or prior to the Effective Date,
including, to the extent invoiced, reimbursement or payment of all out-of-pocket
expenses required to be reimbursed or paid by the Borrower hereunder.

 

(v)           Other Documents.  The Administrative Agent shall have received
such other documents as the Administrative Agent or any Noteholder or Special
Counsel shall have reasonably requested.

 

The Administrative Agent shall notify the Borrower and the Noteholders of the
Effective Date, and such notice shall be conclusive and binding.
 Notwithstanding the foregoing, the obligations of the Noteholders to make Term
B2 Loans, hereunder shall not become effective unless each of the foregoing
conditions is satisfied (or waived pursuant to Section 10.2) at or prior to
12:00 p.m., Boston, Massachusetts time, on June 25, 2003 (and, in the event such
conditions are not so satisfied or waived, the Term B2 Loan Commitments shall
terminate at such time).

 

52

--------------------------------------------------------------------------------


 

ARTICLE VI

Affirmative Covenants

 

Until all of the Term B2 Loan Commitments have expired or been terminated and
the principal of and interest on each Term B2 Loan and all fees payable
hereunder shall have been paid in full, each of the Credit Parties covenants and
agrees with the Noteholders that:

 

6.1           Financial Statements and Other Information.  The Credit Parties
will furnish to the Administrative Agent and each Noteholder:

 

(a)           as soon as available, but in any event no later than the earlier
of (x) 90 days after the end of each fiscal year of the Credit Parties and (y)
the date the Holding Company’s financial statements of the type referred to in
clause (i) below are required to be filed with the Securities and Exchange
Commission:

 

(i)            consolidated and consolidating statements of income, retained
earnings and cash flows of the Credit Parties for such fiscal year and the
related consolidated and consolidating balance sheets of the Credit Parties as
at the end of such fiscal year, setting forth in each case in comparative form
the corresponding consolidated and consolidating figures for the preceding
fiscal year,

 

(ii)           an opinion of independent certified public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) stating that said consolidated financial statements referred to in the
preceding clause (i) fairly present the consolidated financial condition and
results of operations of the Credit Parties as at the end of, and for, such
fiscal year in accordance with GAAP, and a statement of such accountants to the
effect that, in making the examination necessary for their opinion, nothing came
to their attention that caused them to believe that the Borrower was not in
compliance with Section 7.9, insofar as such Section relates to accounting
matters,

 

(iii)          a certificate of a Financial Officer of the Borrower stating that
said consolidating financial statements referred to in the preceding clause (i)
fairly present the respective individual unconsolidated financial condition and
results of operations of the Credit Parties, in each case in accordance GAAP
consistently applied, as at the end of, and for, such fiscal year, and

 

(iv)          to the extent that the Borrower is at such time subject to an
obligation to file with the Securities and Exchange Commission the
certifications required pursuant to Sections 302 and 906 of the Sarbanes-Oxley
Act of 2002 (the “Sarbanes-Oxley Act”) and the applicable rules under the
Exchange Act and otherwise in accordance with the requirements of the
Sarbanes-Oxley Act and the Exchange Act, certifications of each of the chief
executive officer and chief financial officer of the Borrower substantially
similar in form and substance to such required certifications, including a
certification that (A) said consolidated financial statements referred to in the

 

53

--------------------------------------------------------------------------------


 

preceding clause (i) do not contain any untrue statement of a material fact or
omit to state a material fact necessary to make the statements made, in light of
the circumstances under which such statements were made, not misleading, and
(B) such consolidated financial statements fairly present in all material
respects the financial condition, results of operations and cash flows of the
Credit Parties on a consolidated basis as of and for the periods presented in
accordance with GAAP consistently applied;

 

(b)           as soon as available but in any event no later than the earlier of
(x) 45 days after the end of each of the first three fiscal quarters of the
Credit Parties and (y) the date the Holding Company’s financial statements of
the type referred to in clause (i) below are required to be filed with the
Securities and Exchange Commission:

 

(i)            consolidated and consolidating statements of income, retained
earnings and cash flows of the Credit Parties for such period and for the period
from the beginning of the respective fiscal year to the end of such period, and
the related consolidated and consolidating balance sheets of the Credit Parties
as at the end of such period, setting forth in each case in comparative form the
corresponding consolidated and consolidating figures for the corresponding
period in Credit Parties’ strategic plan for such period and for the
corresponding period in the preceding fiscal year (except that, in the case of
balance sheets, such comparison shall be to the last day of the prior fiscal
year),

 

(ii)           a certificate of a Financial Officer of the Borrower, which
certificate shall state that said consolidated financial statements referred to
in the preceding clause (i) fairly present the consolidated financial condition
and results of operations of the Credit Parties and that said consolidating
financial statements referred to in the preceding clause (i) fairly present the
respective individual unconsolidated financial condition and results of
operations of the Credit Parties, in each case in accordance with generally
accepted accounting principles, consistently applied, as at the end of, and for,
such period (subject to normal year-end audit adjustments and the omission of
footnotes), and

 

(iii)          to the extent that the Borrower is at such time subject to an
obligation to file with the Securities and Exchange Commission the
certifications required pursuant to the Sarbanes –Oxley Act and the applicable
rules under the Exchange Act and otherwise in accordance with the requirements
of the Sarbanes-Oxley Act and the Exchange Act, certifications of each of the
chief executive officer and chief financial officer of the Borrower
substantially similar in form and substance to such required certifications,
including a certification that (A) said consolidated financial statements
referred to in the preceding clause (i) do not contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
made, in light of the circumstances under which such statements were made, not
misleading, and (B) such financial statements fairly present in all material
respects the financial condition, results of operations and cash flows of the
Borrower and its Subsidiaries on a consolidated basis as of and for the periods
presented in accordance with GAAP consistently applied, subject to normal
year-end audit adjustments and the absence of footnotes;

 

54

--------------------------------------------------------------------------------


 

(c)           as soon as available and in any event within 30 days after the end
of each month, internally prepared financial statements consisting of
consolidated and consolidating statements of income, and cash flows of the
Credit Parties for such month and for the period from the beginning of the
current fiscal year to the end of such month, and the related consolidated and
consolidating balance sheets of the Credit Parties as at the end of such month
setting forth in each case in comparative form the corresponding consolidated
and consolidating figures for the corresponding period in Credit Parties’
strategic plan for such period;

 

(d)           concurrently with any delivery of financial statements under
clauses (a) and (b) above, a Compliance Certificate;

 

(e)           [Reserved];

 

(f)            concurrently with any delivery of financial statements under
clause (a) above, a certificate of the accounting firm that reported on such
financial statements stating whether they obtained knowledge during the course
of their examination of such financial statements of any Default (which
certificate may be limited to the extent required by accounting rules or
guidelines);

 

(g)           as soon as available and in any event within 30 days after the
beginning of the fiscal year of the Borrower, consolidated and consolidating
statements of forecasted income for the Credit Parties for each fiscal month in
such fiscal year and a forecasted consolidated and consolidating balance sheets
of the Credit Parties, together with supporting assumptions which were
reasonable when made, as at the end of each fiscal month, all prepared in good
faith in reasonable detail and consistent with the Borrower’s and the Borrower’s
past practices in preparing projections and otherwise reasonably satisfactory in
scope to the Administrative Agent;

 

(h)           promptly after the same become publicly available, copies of all
registration statements, regular periodic and other reports and statements filed
by the Holding Company or any Credit Party with the Securities and Exchange
Commission or any Governmental Authority succeeding to any or all of the
functions of said Commission or with any national securities exchange or market
quotation system and copies of all press releases by the Holding Company or any
Credit Party;

 

(i)            promptly upon the mailing thereof to the shareholders of the
Borrower generally, copies of all financial statements, reports and proxy or
information statements so mailed;

 

(j)            promptly upon the Administrative Agent’s request, for each
publication for which audits are regularly prepared by any Credit Party (i)
audits of the magazine subscriptions for each of the publications of the Credit
Parties as of December 31 and June 30 each year performed by either Audit Bureau
of Circulations or Business Publications Audit of Circulation, Inc. and (ii)
audits of the membership subscriptions for the Credit Parties as of December 31
and June 30 each year;

 

(k)           promptly upon the Administrative Agent’s request, the Borrower
shall deliver to the Administrative Agent tapes, disks or other storage media
containing the then-

 

55

--------------------------------------------------------------------------------


 

current subscription and membership lists and other data bases maintained by
each of the Credit Parties, together with the technical specifications for how
to read such information, all in form reasonably satisfactory to the
Administrative Agent which may include the requirement that the Borrower request
that each of its and its Subsidiaries’ fulfillment houses furnish such
information regarding the Credit Parties’ subscription lists as are maintained
by such fulfillment houses; provided, however, that the Administrative Agent
shall not divulge such information to any Person prior to the occurrence of an
Event of Default; provided, further however, that after the occurrence and
during the continuation of an Event of Default, the Administrative Agent may use
that information for any lawful purpose (including a sale of one or more data
bases), provided that the Administrative Agent acts in a commercially reasonable
fashion in making such use, but the Administrative Agent shall have no
obligation to make any such use of such information unless directed to do so by
the Required Senior Lenders;

 

(l)            promptly after delivery of the same to the Paying Agent, copies
of all notices of redemption, payment instructions, officer’s certificates, and
other similar documents delivered to the Paying Agent under the Holding Company
Notes Indenture in connection with any redemption of Holding Company Notes; and

 

(m)          promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of any Credit
Party, or compliance with the terms of this Agreement, as the Administrative
Agent or any Noteholder may reasonably request.

 

6.2           Notices of Material Events.  The Credit Parties will furnish to
the Administrative Agent and each Noteholder prompt written notice of the
following:

 

(a)           the occurrence of any Default;

 

(b)           the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting any Credit
Party or any Affiliate thereof that, if adversely determined, could reasonably
be expected to result in a Material Adverse Effect;

 

(c)           the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Credit Parties in an aggregate amount exceeding $100,000; and

 

(d)           the occurrence of any event of default or termination under any
Sale-Leaseback Agreement between a Credit Party and AGRP Holding Corp. or any of
its Subsidiaries;

 

(e)           the occurrence of any event of default or termination under any
instrument, agreement or mortgage between AGRP Holding Corp. or any of its
Subsidiaries and CIBC Inc. in connection with any loan secured by a mortgage on
property leased or used by any Credit Party; and

 

(f)            any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.

 

56

--------------------------------------------------------------------------------


 

Each notice delivered under this Section 6.2 shall be accompanied by a statement
of a Financial Officer or other executive officer of the Borrower setting forth
the details of the event or development requiring such notice and any action
taken or proposed to be taken with respect thereto.

 

6.3           Existence; Conduct of Business.  The Credit Parties will do or
cause to be done all things necessary to preserve, renew and keep in full force
and effect its legal existence and the rights, licenses, permits, privileges and
franchises material to the conduct of its business. No Credit Party shall change
its corporate, partnership or limited liability company form or jurisdiction of
organization without the written consent of the Required Senior Lenders or the
Administrative Agent on their behalf, which consent shall not be unreasonably
withheld; provided that such consent shall be predicated upon such amendments to
the Note Purchase Documents as shall be necessary to reflect such change.  The
foregoing shall not prohibit any merger, consolidation, liquidation, dissolution
or any discontinuance or sale of such business permitted under Section 7.4.

 

6.4           Payment of Obligations.  Each of the Credit Parties will pay its
obligations, including Tax liabilities, that, if not paid, could result in a
Material Adverse Effect before the same shall become delinquent or in default,
except where (a) the validity or amount thereof is being contested in good faith
by appropriate proceedings, (b) such Credit Party has set aside on its books
adequate reserves with respect thereto in accordance with GAAP and (c) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect.

 

6.5           Maintenance of Properties; Insurance.  The Credit Parties will (a)
keep and maintain all property material to the conduct of its business in good
working order and condition, ordinary wear and tear excepted, and (b) maintain
insurance, with financially sound and reputable insurance companies, as may be
required by law and such other insurance in such amounts and against such risks
as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations, including media perils
insurance.  Without limiting the generality of the foregoing, the Credit Parties
will (i) maintain or cause to be maintained flood insurance with respect to each
Flood Hazard Property in amounts approved by the Administrative Agent, or
provide evidence acceptable to the Administrative Agent that such insurance is
not available, (ii) maintain or cause to be maintained replacement value
casualty insurance on the Collateral and media perils insurance under such
policies of insurance, in each case with such insurance companies, in such
amounts, with such deductibles, and covering such terms and risks as are at all
times satisfactory to the Administrative Agent in its commercially reasonable
judgment.  Each such policy of insurance shall (x) name the Administrative Agent
for the benefit of the Lenders and the Noteholders as an additional insured
thereunder as its interests may appear and (y) in the case of each casualty
insurance policy, contain a loss payable clause or endorsement, satisfactory in
form and substance to the Administrative Agent that names the Administrative
Agent for the benefit of the Lenders and the Noteholders as the loss payee
thereunder for any covered loss in an amount not less than $1,000,000 per
occurrence, with “umbrella” coverage in an aggregate amount not less than
$25,000,000 and provides for at least 30 days prior written notice to the
Administrative Agent of any modifications or cancellation of such policy.

 

57

--------------------------------------------------------------------------------


 

6.6           Books and Records; Inspection Rights.  The Credit Parties will
keep proper books of record and account in which full, true and correct entries
are made of all dealings and transactions in relation to its business and
activities.  The Credit Parties will permit any representatives designated by
the Administrative Agent or any Noteholder, upon reasonable prior notice, to
visit and inspect its properties, to examine and make extracts from its books
and records, and to discuss its affairs, finances and condition with its
officers and independent accountants, all at such reasonable times and as often
as reasonably requested.  The Borrower, in consultation with the Administrative
Agent, will arrange for a meeting to be held at least once every year with the
Noteholders hereunder at which the business and operations of the Credit Parties
are discussed.

 

6.7           Fiscal Year.  To enable the ready and consistent determination of
compliance with the covenants set forth in Section 7 hereof, the Credit Parties
(other than Camping World) will not change the last day of their fiscal year
from December 31 of each year, or the last day of the first three fiscal
quarters in each of its fiscal years from March 31, June 30 and September 30,
respectively, except that Camping World may have a fiscal year which ends on the
Sunday closest to December 31 of each calendar year and such fiscal year shall
consist of four thirteen-week fiscal quarters.

 

6.8           Compliance with Laws.  The Credit Parties will comply with (i) all
laws, rules, regulations and orders including, without limitation, Environmental
Laws, of any Governmental Authority and (ii) all contractual obligations, in
each case applicable to it or its property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

 

6.9           Use of Proceeds.  The proceeds of the Term B2 Loans will be used
only for (i) the refinancing of Indebtedness outstanding under the Existing
Credit Agreement, (ii) [reserved], (iii) the working capital needs of the Credit
Parties, (iv) a distribution to the Holding Company on the Effective Date, in an
amount not to exceed $13,700,000 in the aggregate, to fund a distribution to the
shareholders of the Holding Company, (v) Acquisitions permitted hereunder, (vi)
Capital Expenditures permitted hereunder, and (vii) expenses incurred in
connection with the foregoing transactions and for general corporate purposes. 
No part of the proceeds of any Term B2 Loan will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulations T, U and X.

 

6.10         Certain Obligations Respecting Subsidiaries and Collateral
Security.

 

(a)           Additional Subsidiaries.  In the event that any Credit Party shall
form or acquire any new Subsidiary after the date hereof, such Credit Party 
will, and will cause each of its Subsidiaries to, cause such new Subsidiary
within five Business Days of such formation or acquisition:

 

(i)            to execute and deliver to the Administrative Agent the following
documents: (1) a counterpart to this Agreement (and thereby to become a party to
this Agreement, as a “Guarantor” hereunder), (2) a counterpart to the Pledge
Agreement, (3) a counterpart to the Security Agreement, (4) a counterpart to the
Trademark Security

 

58

--------------------------------------------------------------------------------


 

Agreement and (5) Mortgages and such other instruments documents and agreements
as may be required by the Administrative Agent; and

 

(ii)           to take such action (including delivering such shares of stock
and such UCC financing statements) as shall be necessary to create and perfect
valid and enforceable first priority Liens consistent with the provisions of the
applicable Collateral Documents; and

 

(iii)          to deliver such proof of corporate action, incumbency of officers
and other documents as is consistent with those delivered by each Subsidiary
pursuant to Section 5.1 upon the Effective Date or as the Administrative Agent
shall have reasonably requested.

 

(b)           Ownership of Subsidiaries.  No Credit Party shall sell, transfer
or otherwise dispose of any shares of stock in any Subsidiary owned by it, nor
permit any Subsidiary to issue any shares of stock of any class whatsoever to
any Person other than to a Credit Party.  The Credit Parties will take such
action from time to time as shall be necessary to ensure that the percentage of
the equity capital of any class or character owned by it in any Subsidiary on
the Effective Date (or, in the case of any newly formed or newly acquired
Subsidiary, on the date of formation or acquisition) is not at any time
decreased, other than by reason of transfers to another Credit Party.  In the
event that any additional shares of stock shall be issued by any Credit Party,
the respective holder of such shares of stock shall forthwith deliver to the
Administrative Agent pursuant to the Pledge Agreement the certificates
evidencing such shares of stock, accompanied by undated stock powers executed in
blank and to take such other action as the Administrative Agent shall request to
perfect the security interest created therein pursuant to the Pledge Agreement.

 

6.11         ERISA.  The Credit Parties will maintain, each Plan in compliance
with all material applicable requirements of ERISA and of the Code and with all
applicable rulings and regulations issued under the provisions of ERISA and of
the Code and will not and not permit any of the ERISA Affiliates to (a) engage
in any transaction in connection with which the Borrower or any of the ERISA
Affiliates would be subject to either a civil penalty assessed pursuant to
Section 502(i) of ERISA or a tax imposed by Section 4975 of the Code, in either
case in an amount exceeding $50,000, (b) fail to make full payment when due of
all amounts which, under the provisions of any Plan, the Borrower or any ERISA
Affiliate is required to pay as contributions thereto, or permit to exist any
accumulated funding deficiency (as such term is defined in Section 302 of ERISA
and Section 412 of the Code), whether or not waived, with respect to any Plan in
an aggregate amount exceeding $50,000 or (c) fail to make any payments in an
aggregate amount exceeding $50,000 to any Multiemployer Plan that the Borrower
or any of the ERISA Affiliates may be required to make under any agreement
relating to such Multiemployer Plan or any law pertaining thereto.

 

6.12         Environmental Matters; Reporting.  The Credit Parties will observe
and comply with, all laws, rules, regulations and orders of any government or
government agency relating to health, safety, pollution, hazardous materials or
other environmental matters to the extent non-compliance could result in a
material liability or otherwise have a material adverse effect on the Borrower
and the Subsidiaries taken as a whole.  The Borrower will give the

 

59

--------------------------------------------------------------------------------


 

Administrative Agent prompt written notice of any violation as to any
environmental matter by any Credit Party and of the commencement of any judicial
or administrative proceeding relating to health, safety or environmental matters
(a) in which an adverse effect on any operating permits, air emission permits,
water discharge permits, hazardous waste permits or other permits held by any
Credit Party which are material to the operations of such Credit Party, or (b)
which will or threatens to impose a material liability on such Credit Party to
any Person or which will require a material expenditure by such Credit Party to
cure any alleged problem or violation.

 

6.13         Conforming Leasehold Interests; Matters Relating to Additional Real
Property Collateral.

 

(a)           If any Credit Party acquires any Material Leasehold Property, the
Borrower shall, or shall cause such Subsidiary to, use its best efforts (without
requiring such Credit Party to relinquish any material rights or incur any
material obligations or to expend more than a nominal amount of money over and
above the reimbursement, if required, of the landlord’s out-of-pockets costs,
including attorneys’ fees) to cause such Leasehold Property to be a Conforming
Leasehold Interest.

 

(b)           From and after the Effective Date, in the event that (i) any
Credit Party acquires any fee interest in real property having a fair market
value in excess of $1,000,000 or any Material Leasehold Property, or the
Administrative Agent determines in its sole discretion to place a Mortgage on
any Real Property Asset having a fair market value in excess of $1,000,000 owned
on the Effective Date by any Credit Party if a Mortgage was not placed on any
such Real Property Asset as of the Effective Date, or (ii) at the time any
Person becomes a Subsidiary, such Person owns or holds any fee interest in real
property or any Material Leasehold Property, in either case excluding any such
Real Property Asset the encumbering of which requires the consent of any
applicable lessor or (in the case of clause (ii) above) any then-existing senior
lienholder, where the Credit Parties are unable to obtain such lessor’s or
senior lienholder’s consent (any such non-excluded Real Property Asset described
in the foregoing clause (i) or (ii) being a “Additional Mortgaged Property”),
such Credit Party shall deliver to the Administrative Agent, as soon as
practicable after such Person acquires such Additional Mortgaged Property, the
following:

 

(i)            Additional Mortgages.  A fully executed and notarized Mortgage
(an “Additional Mortgage”), in proper form for recording in all appropriate
places in all applicable jurisdictions, encumbering the interest of such Credit
Party in such Additional Mortgaged Property;

 

(ii)           Surveys.  With respect to each Additional Mortgaged Property,
copies of all existing surveys, surveyors certificates and such additional
surveys or surveyor certificates as the Administrative Agent may reasonably
require;

 

(iii)          Recorded Leasehold Interests.  In the case of any Additional
Mortgaged Property consisting of a Leasehold Property, copies of all leases
between any Credit Party and any landlord or tenant;

 

60

--------------------------------------------------------------------------------


 

(iv)          Landlord Consents and Estoppels.  In the case of any Additional
Mortgaged Property consisting of a Leasehold Property, (a) a Landlord Consent
and Estoppel with respect thereto and where required by the terms of any lease,
the consent of the mortgagee, ground lessor or other party and (b) evidence that
such Leasehold Property is a Recorded Leasehold Interest;

 

(v)           Matters Relating to Flood Hazard Properties.  (A) Evidence as to
whether any Additional Mortgaged Property is a Flood Hazard Property and (B) if
such Additional Mortgaged Property is a Flood Hazard Property, evidence that the
applicable Credit Party has obtained flood insurance with respect to each Flood
Hazard Property in amounts approved by the Administrative Agent, or evidence
acceptable to the Administrative Agent that such insurance is not available;

 

(vi)          Title Insurance.  (A) If required by the Administrative Agent,
ALTA mortgagee title insurance policies or unconditional commitments therefor
(the “Additional Mortgage Policies”) issued by the Title Company with respect to
the Additional Mortgaged Property, in an amount satisfactory to the
Administrative Agent, insuring fee simple title to, or a valid leasehold
interest in, each such Additional Mortgaged Property vested in such Credit Party
and assuring the Administrative Agent that such Additional Mortgage creates a
valid and enforceable First Priority mortgage Lien on such Additional Mortgaged
Property, subject only to any standard exceptions as may be reasonably
acceptable to the Administrative Agent, which Additional Mortgage Policy (I)
shall include all endorsements for matters reasonably requested by the
Administrative Agent and (II) shall provide for affirmative insurance and such
reinsurance as the Administrative Agent may reasonably request, all of the
foregoing in form and substance reasonably satisfactory to the Administrative
Agent; and (B) evidence satisfactory to the Administrative Agent that such
Credit Party has (I) delivered to the Title Company all certificates and
affidavits required by the Title Company in connection with the issuance of the
Additional Mortgage Policy and (II) paid to the Title Company or to the
appropriate Governmental Authorities all expenses and premiums of the Title
Company in connection with the issuance of the Additional Mortgage Policy and
all recording and stamp taxes (including mortgage recording and intangible
taxes) payable in connection with recording the Additional Mortgage in the
appropriate real estate records;

 

(vii)         Title Reports.  If no Additional Mortgage Policy is required with
respect to such Additional Mortgaged Property, a title report issued by the
Title Company with respect thereto, dated not more than 30 days prior to the
date such Additional Mortgage is to be recorded and satisfactory in form and
substance to the Administrative Agent;

 

(viii)        Copies of Documents Relating to Title Exceptions.  Copies of all
recorded documents listed as exceptions to title or otherwise referred to in the
Additional Mortgage Policy or in the title reports delivered pursuant to Section
6.13(b)(vii);

 

(ix)           Environmental Audit.  If required by the Administrative Agent,
reports and other information in form, scope and substance satisfactory to the

 

61

--------------------------------------------------------------------------------


 

Administrative Agent and prepared by environmental consultants satisfactory to
the Administrative Agent, concerning any environmental hazards or liabilities to
which any Credit Party may be subject with respect to such Additional Mortgaged
Property; and

 

(x)            Opinions of Counsel.  (1) An favorable opinion of counsel (which
counsel shall be satisfactory to the Administrative Agent and Special Counsel),
as to the due authorization, execution and delivery by such Credit Party of such
Additional Mortgage and such other matters as the Administrative Agent may
reasonably request, and (2) if required by the Administrative Agent, an opinion
of counsel (which counsel shall be satisfactory to the Administrative Agent and
Special Counsel) in the state in which such Additional Mortgaged Property is
located with respect to the enforceability of the form of Additional Mortgages
to be recorded in such state and such other matters (including without
limitation any matters governed by the laws of such state regarding personal
property security interests in respect of any Collateral) as the Administrative
Agent may reasonably request, in each case in form and substance reasonably
satisfactory to the Administrative Agent.

 

(c)           The Credit Parties will permit an independent real estate
appraiser satisfactory to the Administrative Agent, upon reasonable notice, to
visit and inspect any Additional Mortgaged Property for the purpose of preparing
an appraisal of such Additional Mortgaged Property satisfying the requirements
of all applicable laws and regulations (in each case to the extent required
under such laws and regulations as determined by the Administrative Agent in its
sole discretion).

 

ARTICLE VII

Negative Covenants

 

Until the Term B2 Loan Commitments have expired or terminated and the principal
of and interest on each Term B2 Loan and all fees payable hereunder have been
paid in full, the Credit Parties covenant and agree with the Noteholders that:

 

7.1           Indebtedness.  No Credit Party will create, incur, assume or
permit to exist any Indebtedness, except:

 

(a)           Indebtedness created hereunder or under the Credit Agreement;

 

(b)           Indebtedness existing on the date hereof and set forth in Schedule
4.14 and any extension, renewal, refunding or replacement of any such
Indebtedness that does not increase the principal amount thereof;

 

(c)           Indebtedness of any Credit Party to any other Credit Party;

 

(d)           Guarantees by any Credit Party of Indebtedness of any other Credit
Party;

 

(e)           Indebtedness of any Credit Party (determined on a consolidated
basis without duplication in accordance with GAAP) in an aggregate principal
amount which does not exceed $20,000,000 at any one time outstanding; provided
that up to $10,000,000 in an

 

62

--------------------------------------------------------------------------------


 

aggregate principal amount of such Indebtedness at any one time outstanding may
be secured by Liens permitted under Section 7.2(i);

 

(f)            Holding Company Notes Borrower Refinancing Indebtedness; and

 

(g)           Indebtedness, the proceeds of which are used to prepay and
refinance all or a portion of the Term Loans; provided that such Indebtedness: 
(i) is unsecured Subordinated Indebtedness issued by the Borrower, (ii) has a
weighted average life to maturity that is greater than the weighted average life
to maturity of the Term Loans, and (iii) has a maturity date not earlier than
six months after the Term B2 Loan Maturity Date.

 

7.2           Liens. No Credit Party will create, incur, assume or permit to
exist any Lien on any Property or asset now owned or hereafter acquired by it,
or assign, sell or transfer any income or revenues (including accounts
receivable) or rights in respect of any thereof, except:

 

(a)           Liens created under the Collateral Documents;

 

(b)           any Lien on any property or asset of any Credit Party existing on
the date hereof and set forth in Schedule 4.14, provided that (i) such Lien
shall not apply to any other property or asset of any Credit Party and (ii) such
Lien shall secure only those obligations which it secures on the date hereof and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;

 

(c)           Liens imposed by any Governmental Authority for taxes, assessments
or charges not yet due or which are being contested in good faith and by
appropriate proceedings if adequate reserves with respect thereto are maintained
on the books of any Credit Party in accordance with GAAP;

 

(d)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or other like Liens, and vendors’ Liens imposed by statute or common law not
securing the repayment of Indebtedness, arising in the ordinary course of
business which are not overdue for a period of more than 60 days or which are
being contested in good faith and by appropriate proceedings and Liens securing
judgments (including, without limitation, pre-judgment attachments) but only to
the extent for an amount and for a period not resulting in an Event of Default
under Section 8.1(j) hereof;

 

(e)           pledges or deposits under worker’s compensation, unemployment
insurance and other social security legislation;

 

(f)            deposits to secure the performance of bids, tenders, trade
contracts (other than for borrowed money), leases (other than capital leases),
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature incurred in the ordinary course of business;

 

(g)           easements, rights-of-way, restrictions and other similar
encumbrances incurred in the ordinary course of business and encumbrances
consisting of zoning restrictions, easements, licenses, restrictions on the use
of Property or minor imperfections in title thereto which, in the aggregate, are
not material in amount, and which do not, in the aggregate,

 

63

--------------------------------------------------------------------------------


 

materially detract from the value of the Property of any Credit Party or
interfere with the ordinary conduct of the business of any Credit Party;

 

(h)           Liens consisting of bankers’ liens and rights of setoff, in each
case, arising by operation of law, and Liens on documents presented in letters
of credit drawings; and

 

(i)            Liens on fixed or capital assets, including real or personal
property, acquired, constructed or improved by any Credit Party, provided that
(A) such Liens secure Indebtedness (including Capital Lease Obligations)
permitted by the proviso to Section 7.1(e) (B) such Liens and the Indebtedness
secured thereby are incurred prior to or within 90 days after such acquisition
or the completion of such construction or improvement, (C) the Indebtedness
secured thereby does not exceed the cost of acquiring, constructing or improving
such fixed or capital assets and (D) such security interests shall not apply to
any other property or assets of any Credit Party.

 

7.3           Contingent Liabilities. No Credit Party will Guarantee the
Indebtedness or other obligations of any Person, or Guarantee the payment of
dividends or other distributions upon the stock of, or the earnings of, any
Person, except:

 

(a)           endorsements of negotiable instruments for deposit or collection
or similar transactions in the ordinary course of business,

 

(b)           Guarantees of obligations of any Credit Party by any other Credit
Party;

 

(c)           Guarantees in effect on the date hereof which are disclosed in
Schedules 4.14 or 7.7, any replacements thereof in amounts not exceeding such
Guarantees and any additions thereto, provided the additions thereto do not
exceed $1,000,000 outstanding in the aggregate; and

 

(d)           obligations in respect of Letters of Credit (as defined in the
Credit Agreement).

 

7.4           Fundamental Changes.  Except for (a) the liquidation of Thunder
Press into its parent company, Ehlert Publishing Group, Inc., and (b) the merger
of Woodall Publications Corporation with and into TL Enterprises, Inc., each of
which shall occur on or prior to the Effective Date, no Credit Party will enter
into any transaction of merger or consolidation or amalgamation, or liquidate,
wind up or dissolve itself (or suffer any liquidation or dissolution).  No
Credit Party will acquire any business or property from, or capital stock of, or
be a party to any acquisition of, any Person except for purchases of inventory
and other property to be sold or used in the ordinary course of business,
Investments permitted under Section 7.5 and Capital Expenditures permitted under
Section 7.9(e).  No Credit Party will convey, sell, lease, transfer or otherwise
dispose of, in one transaction or a series of transactions, any material part of
its business or property, whether now owned or hereafter acquired (including,
without limitation, receivables and leasehold interests, but excluding (x)
obsolete or worn-out property, including leasehold interests, no longer used or
useful in its business, (y) any inventory or other property sold or disposed of
in the ordinary course of business and on ordinary business terms and (z)
Sale-Leaseback Transactions to the extent permitted by Section 7.14.

 

64

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing provisions of this Section 7.4:

 

(a)           any Subsidiary may be merged or consolidated with or into any
other Subsidiary or into the Borrower; provided that if any such transaction
shall be between a Subsidiary and a Wholly Owned Subsidiary, the Wholly Owned
Subsidiary shall be the continuing or surviving corporation;

 

(b)           any Subsidiary may sell, lease, transfer or otherwise dispose of
any or all of its property (upon voluntary liquidation or otherwise) to any
Subsidiary that is a Wholly Owned Subsidiary of the Borrower;

 

(c)           the capital stock of any Subsidiary may be sold, transferred or
otherwise disposed of to the Borrower or any Subsidiary that is a Wholly Owned
Subsidiary of the Borrower; and

 

(d)           any Credit Party may consummate any Acquisition with any other
Person (whether by way of purchase of assets or stock, by merger or
consolidation or otherwise), so long as:

 

(i)            the aggregate purchase price (including assumed liabilities and
any non-cash consideration valued at the fair market value thereof determined in
good faith by the Board of Directors of the Borrower) paid by the Credit Parties
for Acquisitions in any fiscal year shall not, without the prior consent of the
Required Senior Lenders, exceed $15,000,000;

 

(ii)           such Acquisition (if by purchase of assets, merger or
consolidation) shall be effected in such manner so that the acquired business,
and the related assets, are owned by a Credit Party and, if effected by merger
or consolidation involving a Credit Party, the Credit Party shall be the
continuing or surviving entity;

 

(iii)          such Acquisition (if by purchase of stock) shall be effected in
such manner so that the acquired entity becomes a Wholly Owned Subsidiary of a
Credit Party;

 

(iv)          the type of business of the business acquired in such Acquisition
shall be one of the types of business engaged in by the Credit Parties as of the
Effective Date and such business shall be located in the United States or
Canada;

 

(v)           after giving effect to such Acquisition the Credit Parties shall
be in compliance with Section 7.9 and the Borrower shall have delivered to the
Administrative Agent a certificate of a Financial Officer showing such
calculations in reasonable detail to demonstrate such compliance; and

 

(vi)          immediately prior to such Acquisition and after giving effect
thereto, no Default shall have occurred and be continuing.

 

7.5           Investments; Hedging Agreements.

 

(a)           No Credit Party will make or permit to remain outstanding any

 

65

--------------------------------------------------------------------------------


 

Investment, except:

 

(i)            Investments by any Credit Party in any other Credit Party,
advances by any Credit Party to any other Credit Party in the ordinary course of
business and capital contributions by any Credit Party to any other Credit
Party;

 

(ii)           Permitted Investments;

 

(iii)          Deposit and operating accounts;

 

(iv)          Investments represented by accounts receivable created or acquired
in the ordinary course of business;

 

(v)           Advances to employees in the ordinary course of business not
exceeding $2,000,000 in the aggregate at any one time outstanding;

 

(vi)          Additional Investments in an aggregate amount not in excess of
$4,000,000 at any one time outstanding; and

 

(vii)         Investments in addition to the foregoing made prior to the date
hereof and set forth in Schedule 7.5 annexed to the Credit Agreement.

 

(b)           No Credit Party will enter into any Hedging Agreement, other than
Hedging Agreements entered into in the ordinary course of business to hedge or
mitigate risks to which the Borrower or any Subsidiary is exposed in the conduct
of its business or the management of its liabilities.

 

7.6           Restricted Junior Payments and Cash Flow Distributions.

 

(a)           No Credit Party will declare or make any Restricted Junior Payment
at any time; provided, however, that (i) so long as no Default shall have
occurred or be continuing or shall be caused thereby the Borrower may declare
and make Restricted Junior Payments to the Holding Company in amounts equal to
the cash interest payments to the holders of the Holding Company Notes in
accordance with, and only to the extent required by, the Holding Company Notes
Indenture and, if the Holding Company Notes have been refinanced with Holding
Company Notes Refinancing Indebtedness, in amounts equal to the cash interest
payments to the holders of such Holding Company Notes Refinancing Indebtedness
in accordance with, and only to the extent required by, the indenture or other
document governing the Holding Company Notes Refinancing Indebtedness, (ii) so
long as no Default shall have occurred or be continuing or shall be caused
thereby the Borrower may declare and make Restricted Junior Payments to the
Holding Company in amounts equal to the Permitted Tax Distributions, (iii) so
long as no Default shall have occurred and be continuing or shall be caused
thereby, the Borrower may declare and make a Restricted Junior Payment to the
Holding Company to permit the Holding Company to consummate the Holding Company
Notes Refunding with respect to not more than $30,000,000 in an aggregate
principal amount of Holding Company Notes (plus any amounts payable with respect
thereto for reasonable fees, expenses, premium and the amount of any accrued
interest thereon), (iv) so long as no Default shall have occurred or be
continuing or shall be caused thereby, the Borrower may declare and make a
Restricted Junior Payment to the

 

66

--------------------------------------------------------------------------------


 

Holding Company on the Effective Date in an amount not to exceed $13,700,000 to
permit the Holding Company to fund a distribution to the shareholders of the
Holding Company, (v) so long as no Default shall have occurred or be continuing
or shall be caused thereby the Borrower may make Restricted Junior Payments to
the Holding Company of any proceeds from Holding Company Notes Borrower
Refinancing Indebtedness in excess of the Holding Company Notes Refinancing
Payment, (vi) the Borrower may declare and make Restricted Junior Payments to
the Holding Company to the extent permitted by Section 7.6(b), (vii) so long as
no Default shall have occurred or be continuing or shall be caused thereby, if
the Holding Company Notes have been refinanced with Holding Company Notes
Borrower Refinancing Indebtedness, the Borrower may declare and make Restricted
Junior Payments in amounts equal to the cash interest payments to the holders of
such Holding Company Notes Borrower Refinancing Indebtedness in accordance with,
and only to the extent required by, the indenture or other document governing
such indebtedness, (viii) so long as no Default shall have occurred or be
continuing or shall be caused thereby, the Borrower may distribute to the
Holding Company, the capital stock of Camping World RV Sales, Inc., and (ix) so
long as no Default shall have occurred or be continuing or shall be caused
thereby, (A) the Borrower may distribute its ownership interest in those certain
life insurance policies (Policy #1993334V issued by Minnesota Life Insurance
Company and Policy #0012787 issued by Massachusetts Mutual Life Insurance
Company), in each case, insuring the life of Stephen Adams; provided that upon
such distribution the Borrower shall no longer have any obligation to pay any
premium or other amounts payable in connection with such policy or (B) if the
Borrower determines to surrender such policy to the issuer for the cash
surrender benefit, the Borrower may distribute the cash surrender benefit of
such policy to the Holding Company (net of any taxes, costs or other charges
incurred by the Borrower in connection with such surrender); provided, however,
that nothing herein shall be deemed to prohibit the making of any dividend or
distribution by any Subsidiary to any other Credit Party.

 

(b)           During each fiscal year commencing with the fiscal year ending
December 31, 2003 if (i) the Consolidated Total Leverage Ratio is less than 3.00
to 1.00, as of the end of a fiscal year assuming on a pro forma basis that the
proposed Restricted Junior Payment referred to below was made during such fiscal
year (as reported on the Compliance Certificate delivered with the financial
statements required by Section 6.1(a) for such fiscal year and with respect to
such pro forma calculation a similar certificate containing a reasonably
detailed calculation of the Consolidated Total Leverage Ratio), (ii) no Default
shall have occurred or be continuing or shall be caused by such proposed
Restricted Junior Payment referred to below, and (iii) the Borrower shall have
the ability to borrow not less than $20,000,000 in principal amount of Revolving
Credit Loans in addition to the Revolving Credit Exposure (as defined in the
Credit Agreement) then outstanding, assuming the proposed Restricted Junior
Payment referred to below has been made, then the Borrower shall be entitled to
declare and make a Restricted Junior Payment in an amount not in excess of the
lesser of (x) $10,000,000 or (y) the sum of (I) 25% of Excess Cash Flow for such
fiscal year, plus (II) the undistributed portion, if any, of the Permitted Cash
Flow Distributions from all prior fiscal years commencing with the fiscal year
ending December 31, 2003.  Each such Restricted Junior Payment, if any, shall be
made during the period (q) commencing on the date of the delivery by the
Borrower of the financial statements for such fiscal year required to be
delivered pursuant to Section 6.1(a), accompanied by a Compliance Certificate
required to be delivered pursuant to Section 6.1(d) demonstrating compliance
with this Section 7.6(b) and Sections 7.9 and 2.10(b)(iv) and (r) ending on the
date

 

67

--------------------------------------------------------------------------------


 

which is 90 days thereafter; provided that such Restricted Junior Payment shall
not be made prior to the making of mandatory prepayment in respect of Excess
Cash Flow for such fiscal year as required by Section 2.10(b)(iv).

 

7.7           Transactions with Affiliates.  Except as expressly permitted by
this Agreement, no Credit Party will, directly or indirectly (a) make any
Investment in an Affiliate; (b) transfer, sell, lease, assign or otherwise
dispose of any property to an Affiliate; (c) merge into or consolidate with an
Affiliate, or purchase or acquire property from an Affiliate; or (d) enter into
any other transaction directly or indirectly with or for the benefit of an
Affiliate (including, without limitation, guarantees and assumptions of
obligations of an Affiliate); provided that:

 

(i)            any Affiliate who is an individual may serve as a director,
officer, employee or consultant of any Credit Party and receive reasonable
compensation for his or her services in such capacity;

 

(ii)           the Credit Parties may engage in and continue the transactions
with or for the benefit of Affiliates which are described in Schedule 7.7
annexed to the Credit Agreement;

 

(iii)          the Credit Parties may make payments to the KEYSOP Plan with
respect to bonuses or payments under the Phantom Stock Agreements for key
employees of the Credit Parties to the extent that such payments are permitted
to be made pursuant to the other provisions of this Agreement;

 

(iv)          if the capital stock of Camping World RV Sales, Inc. is
distributed as permitted by Section 7.6(a)(viii), then the Credit Parties may
enter into cost allocation agreements with Camping World RV Sales, Inc. in order
to provide for a reasonable allocation of shared overhead and costs, such
agreement to be in form and substance satisfactory to the Administrative Agent;
and

 

(v)           the Credit Parties may engage in arms-length transactions for fair
market value with or for the benefit of Affiliates not in excess of $2,000,000
in any fiscal year in addition to payments and transactions referred to in
clauses (i) through (iv) above.

 

7.8           Restrictive Agreements.  No Credit Party will, directly or
indirectly, enter into, incur or permit to exist any agreement or other
arrangement that prohibits, restricts or imposes any condition upon (a) the
ability of any Credit Party to create, incur or permit to exist any Lien upon
any of its property or assets, or (b) the ability of any Subsidiary to pay
dividends or other distributions with respect to any shares of its capital stock
or to make or repay loans or advances to any other Credit Party or to Guarantee
Indebtedness of any other Credit Party; provided that (i) the foregoing shall
not apply to restrictions and conditions imposed by law or by this Agreement or
the Credit Agreement, (ii) the foregoing shall not apply to restrictions and
conditions existing on the date hereof identified on Schedule 7.8 (but shall
apply to any extension or renewal of, or any amendment or modification expanding
the scope of, any such restriction or condition), (iii) the foregoing shall not
apply to customary restrictions and conditions contained in agreements relating
to the sale of a Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Subsidiary that is to be sold and such

 

68

--------------------------------------------------------------------------------


 

sale is permitted hereunder, (iv) clause (a) of the foregoing shall not apply to
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness and (v) clause
(a) of the foregoing shall not apply to customary provisions in leases and other
contracts restricting the assignment thereof.

 

7.9           Certain Financial Covenants.

 

(a)           Consolidated Fixed Charges Ratio.  The Credit Parties will not
permit the Consolidated Fixed Charges Ratio as of the end of any fiscal quarter
ending during the periods set forth below to be less than the ratio set opposite
such period below:

 

Period

 

Ratio

 

 

 

From the Effective Date through September 30, 2004

 

1.15 to 1.00

 

 

 

From October 1, 2004 through September 30, 2005

 

1.20 to 1.00

 

 

 

From October 1, 2005 through September 30, 2006

 

1.25 to 1.00

 

 

 

From October 1, 2006 through September 30, 2007

 

1.30 to 1.00

 

 

 

From October 1, 2007 and at all times thereafter

 

1.40 to 1.00

 

(b)           Consolidated Total Leverage Ratio.  The Credit Parties will not
permit the Consolidated Total Leverage Ratio at any time during any period below
to exceed the ratio set opposite such period below:

 

Period

 

Ratio

 

 

 

From the Effective Date through September 30, 2004

 

4.75 to 1.00

 

 

 

From October 1, 2004 through September 30, 2005

 

4.50 to 1.00

 

 

 

From October 1, 2005 through September 30, 2006

 

4.25 to 1.00

 

 

 

From October 1, 2006 through September 30, 2007

 

4.00 to 1.00

 

 

 

From October 1, 2007 and at all times thereafter

 

3.75 to 1.00

 

(c)           Consolidated Senior Leverage Ratio.  The Credit Parties will not
permit the Consolidated Senior Leverage Ratio at any time during any period
below to exceed the ratio set opposite such period below:

 

69

--------------------------------------------------------------------------------


 

Period

 

Ratio

 

 

 

From the Effective Date through September 30, 2004

 

2.75 to 1.00

 

 

 

From October 1, 2004 through September 30, 2005

 

2.60 to 1.00

 

 

 

From October 1, 2005 through September 30, 2006

 

2.40 to 1.00

 

 

 

From October 1, 2006 through September 30, 2007

 

2.20 to 1.00

 

 

 

From October 1, 2007 and at all times thereafter

 

2.00 to 1.00

 

(d)           Consolidated Interest Coverage Ratio.  The Credit Parties will not
permit the Consolidated Interest Coverage Ratio as of the end of any fiscal
quarter ending during the periods below to be less than the ratio set opposite
such period below:

 

Period

 

Ratio

 

 

 

From the Effective Date through September 30, 2004

 

2.60 to 1.00

 

 

 

From October 1, 2004 through September 30, 2005

 

2.70 to 1.00

 

 

 

From October 1, 2005 through September 30, 2006

 

2.80 to 1.00

 

 

 

From October 1, 2006 through September 30, 2007

 

2.90 to 1.00

 

 

 

From October 1, 2007 and at all times thereafter

 

3.00 to 1.00

 

(e)           Capital Expenditures.  The Credit Parties will not permit:

 

(i)            the aggregate amount of Capital Expenditures (excluding
Construction Capital Expenditures) to exceed $20,000,000 in any fiscal year
commencing with the fiscal year ending December 31, 2003; provided that to the
extent that actual Capital Expenditures (other than Construction Capital
Expenditures) in any fiscal year shall be less than $20,000,000 in the
aggregate, the lesser of (i) $10,000,000 and (ii) the excess of $20,000,000 over
the actual Capital Expenditures (other than Construction Capital Expenditures)
shall be available for Capital Expenditures (other than Construction Capital
Expenditures) in the next fiscal year but may not be carried over into any
subsequent fiscal year; and

 

(ii)           the amount of Construction Capital Expenditures made since the
Effective Date to exceed $10,000,000 in the aggregate; provided that the
aggregate amount of Construction Capital Expenditures shall be deemed to be
reduced by the aggregate amount of Net Cash Payments received by a Credit Party
as a result of Related Retail Sale-Leaseback Transactions.

 

70

--------------------------------------------------------------------------------


 

7.10         Lines of Business.  No Credit Party will engage to any substantial
extent in any line or lines of business activity other than (i) the types of
businesses engaged in by the Credit Parties as of the Effective Date, (ii) the
rental and sale of recreational vehicles and (iii) such other lines of business
as may be consented to by the Required Senior Lenders.

 

7.11         Management Compensation.  The aggregate amount of compensation
(including salary, bonuses, and any and all other cash compensation) paid by any
Credit Party in respect of any fiscal year to Stephen Adams or any of his
Affiliates shall not exceed the aggregate amount of annual compensation required
to be paid to him and them under the employment agreement dated as of the 1st
day of August 1993, between the Borrower and Mr. Adams as in effect on the date
hereof including any extension of the term thereof.

 

7.12         Subordinated Indebtedness.  No Credit Party will purchase, redeem,
retire or otherwise acquire for value, or set apart any money for a sinking,
defeasance or other analogous fund for the purchase, redemption, retirement or
other acquisition of, or make any voluntary payment or prepayment of the
principal of or interest on, or any other amount owing in respect of, any
Subordinated Indebtedness, except for regularly scheduled payments or
prepayments of principal and interest in respect thereof required pursuant to
the instruments evidencing such Subordinated Indebtedness.  No Credit Party will
Guarantee any other Subordinated Indebtedness without the prior consent of the
Required Senior Lenders.

 

7.13         Modifications of Certain Documents.  No Credit Party will consent
to any modification, supplement or waiver of any of the provisions of any
documents or agreements evidencing or governing any Subordinated Indebtedness or
any Sale-Leaseback Transaction, without the prior consent of the Required Senior
Lenders.

 

7.14         Sale-Leaseback Transactions  No Credit Party will, directly or
indirectly, enter into any Sale-Leaseback Transactions without the prior written
consent of the Required Senior Lenders; provided that the Credit Parties may
enter into Sale-Leaseback Transactions if the proceeds of such Sale-Leaseback
Transactions would constitute Related Retail Sale-Leaseback Proceeds.

 

7.15         Real Property Leases.  No Credit Party will enter into or maintain
any lease of (or other arrangement conveying the right to use) real property, as
lessee, if immediately after giving effect thereto, (a) the aggregate maximum
fixed rentals paid or payable by the Credit Parties under all such real property
leases of the Credit Parties (excluding amounts paid or payable on account of
maintenance, utilities, ordinary repairs, insurance, taxes, assessments and
other similar charges, whether or not designated as rental or additional rental)
for the succeeding period of four consecutive fiscal quarters minus (b) the
amount of any payments scheduled to be received by the Credit Parties during
such period from the sublease of leasehold interests would exceed $20,000,000.

 

71

--------------------------------------------------------------------------------


 

ARTICLE VIII

Events of Default

 

8.1           Events of Default.

 

If any of the following events (“Events of Default”) shall occur:

 

(a)           the Credit Parties shall fail to pay any principal of, or interest
on, any Term B2 Loan or any reimbursement obligation in respect of any LC
Disbursement, or other amount payable under this Agreement or any fee payable
under this Agreement or any other agreement to the Administrative Agent or the
Noteholders, when and as the same shall become due and payable, whether at the
due date thereof or at a date fixed for prepayment thereof or otherwise;

 

(b)           any representation or warranty made or deemed made by or on behalf
any Credit Party in or in connection with this Agreement, any of the other Basic
Documents or any amendment or modification hereof or thereof, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement, any of the other Basic Documents or any
amendment or modification hereof or thereof, shall prove to have been incorrect
when made or deemed made in any material respect;

 

(c)           the Credit Parties shall fail to observe or perform any covenant,
condition or agreement contained in Article VI with the exception of Sections
6.1 (g), (h) and (i) or in Article VII;

 

(d)           any Credit Party shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement (other than those specified
in clauses (a), (b) or (c) of this Article) or any other Note Purchase Document,
and such failure shall continue unremedied for a period of 30 days after notice
thereof from the Administrative Agent (given at the request of the Required
Senior Lenders) to the Borrower;

 

(e)           any Credit Party shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable;

 

(f)            any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any Material Indebtedness or any trustee or Administrative
Agent on its or their behalf to cause any Material Indebtedness to become due,
or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled maturity;

 

(g)           an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Parent, the Holding Company or any Credit Party or its debts,
or of a substantial part of its assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in

 

72

--------------------------------------------------------------------------------


 

effect or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Parent, the Holding Company or any
Credit Party or for a substantial part of its assets, and, in any such case,
such proceeding or petition shall continue undismissed for 60 days or an order
or decree approving or ordering any of the foregoing shall be entered;

 

(h)           the Parent, the Holding Company or any Credit Party shall (i)
voluntarily commence any proceeding or file any petition seeking liquidation,
reorganization or other relief under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect, (ii) consent
to the institution of, or fail to contest in a timely and appropriate manner,
any proceeding or petition described in clause (g) of this Article, (iii) apply
for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Parent, the Holding
Company or any Credit Party or for a substantial part of its assets, (iv) file
an answer admitting the material allegations of a petition filed against it in
any such proceeding, (v) make a general assignment for the benefit of creditors
or (vi) take any action for the purpose of effecting any of the foregoing;

 

(i)            any Credit Party, the Parent or the Holding Company shall become
unable, admit in writing or fail generally to pay its debts as they become due;

 

(j)            a final judgment or judgments for the payment of money in excess
of $1,000,000 in the aggregate (exclusive of judgment amounts fully covered by
insurance where the insurer has admitted liability in respect of such judgment)
shall be rendered by a one or more courts, administrative tribunals or other
bodies having jurisdiction against any Credit Party and the same shall not be
discharged (or provision shall not be made for such discharge), or a stay of
execution thereof shall not be procured, within 60 days from the date of entry
thereof and the relevant Credit Party shall not, within said period of 60 days,
or such longer period during which execution of the same shall have been stayed,
appeal therefrom and cause the execution thereof to be stayed during such
appeal;

 

(k)           an ERISA Event shall have occurred that, in the opinion of the
Required Senior Lenders, when taken together with all other ERISA Events that
have occurred, could reasonably be expected to result in a Material Adverse
Effect;

 

(l)            a reasonable basis shall exist for the assertion against any
Credit Party (or there shall have been asserted against any Credit Party) claims
or liabilities, whether accrued, absolute or contingent, based on or arising
from the generation, storage, transport, handling or disposal of Hazardous
Materials by any Credit Party or any of its Subsidiaries or Affiliates, or any
predecessor in interest of any Credit Party or any of its Subsidiaries or
Affiliates, or relating to any site or facility owned, operated or leased by any
Credit Party or any of its Subsidiaries or Affiliates, which claims or
liabilities (insofar as they are payable by any Credit Party or any of its
Subsidiaries but after deducting any portion thereof which is reasonably
expected to be paid by other credit worthy Persons jointly and severally liable
therefor), in the judgment of the Required Senior Lenders are reasonably likely
to be determined adversely to any Credit Party or any of its Subsidiaries, and
the amount thereof is, singly or in the aggregate, reasonably likely to have a
Material Adverse Effect;

 

(m)          any of the following events shall occur and be continuing:

 

73

--------------------------------------------------------------------------------


 

(i)            the capital stock of the Parent owned directly or indirectly by
Stephen Adams, his wife, his children, his grandchildren, trusts of which he,
his wife, his children and his grandchildren are the sole beneficiaries and for
which one or more of such individuals are the trustee(s) shall (on a fully
diluted basis after giving effect to the exercise of any outstanding rights or
options to acquire capital stock of the Borrower) cease to constitute either (x)
at least 51% of the aggregate equity capital of the Parent or (y) at least such
percentage of the aggregate voting stock of the Parent as is sufficient at all
times to elect a majority of the Board of Directors of the Parent;

 

(ii)           the Parent shall cease to own directly or indirectly all of the
outstanding capital stock of the Holding Company;

 

(iii)          any Person or group (within the meaning of the Securities
Exchange Act of 1934 and the rules of the Securities and Exchange Commission
thereunder as in effect on the date hereof) other than Stephen Adams and any of
the other permitted holders referred to in clause (i) above shall (x) acquire or
own, directly or indirectly, beneficially or of record, shares representing more
than 20% of the aggregate equity capital of the Parent or (y) acquire direct or
indirect Control of the Parent;

 

(iv)          a majority of the seats (other than vacant seats) on the board of
directors of the Borrower shall be occupied by Persons who were neither (x)
nominated by the board of directors of the Borrower nor (y) appointed by
directors so nominated; or

 

(v)           the Holding Company shall cease to own, directly or indirectly, at
least 90% of the outstanding capital stock of the Borrower;

 

(n)           any of the following shall occur: (i) the Liens created by the
Collateral Documents shall at any time (other than by reason of the
Administrative Agent relinquishing such Lien) cease to constitute valid and
perfected Liens on the Collateral intended to be covered thereby; (ii) except
for expiration in accordance with its respective terms, any Collateral Document
shall for whatever reason be terminated, or shall cease to be in full force and
effect; or (iii) the enforceability of any Collateral Document shall be
contested by any Credit Party;

 

(o)           any Guarantor or the Holding Company shall assert that its
obligations hereunder or under the Collateral Documents shall be invalid or
unenforceable;

 

(p)           an “Event of Default” shall have occurred under the Holding
Company Notes Indenture or any document or instrument governing any refinancing
in respect of the Holding Company Notes; or

 

(q)           an “Event of Default” shall have occurred under the Credit
Agreement;

 

then, and in every such event (other than an event with respect to the Credit
Parties described in clause (g) or (h) of this Article), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Senior Lenders shall, by notice to the Credit
Parties, take any or all of the following actions, at the same or different
times: (i) terminate the Term B2 Loan Commitments, if any, and thereupon the
Term B2 Loan Commitments shall terminate immediately, (ii) declare the Term B2
Loans then outstanding to

 

74

--------------------------------------------------------------------------------


 

be due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Term B2 Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
obligations of the Credit Parties accrued hereunder, shall become due and
payable immediately, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Credit Parties, and (iii) the
Administrative Agent may exercise all of the rights as secured party and
mortgagee under the Collateral Documents; and in case of any event with respect
to the Credit Parties described in clause (g) or (h) of this Article, the Term
B2 Loan Commitments shall automatically terminate and the principal of the Term
B2 Loans then outstanding, together with accrued interest thereon and all fees
and other obligations of the Credit Parties accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Credit Parties,
and the Administrative Agent shall be permitted to exercise such rights as
secured party and mortgagee under the Collateral Documents to the extent
permitted by applicable law.

 

8.2           Receivership.  Without limiting the generality of the foregoing or
limiting in any way the rights of the Administrative Agent or the Noteholders
under the Collateral Documents or otherwise under applicable law, at any time
after (i) the entire principal balance of any Term B2 Loan shall have become due
and payable (whether at maturity, by acceleration or otherwise) and (ii) the
Administrative Agent shall have provided to the Credit Parties not less than ten
(10) days prior written notice of its intention to apply for a receiver, the
Administrative Agent shall be entitled to apply for and have a receiver
appointed under state or federal law by a court of competent jurisdiction in any
action taken by the Administrative Agent to enforce the Noteholders’ and
Administrative Agent’s rights and remedies hereunder and under the Collateral
Documents in order to manage, protect, preserve, sell and otherwise dispose of
all or any portion of the Collateral and continue the operation of the business
of the Credit Parties, and to collect all revenues and profits thereof and apply
the same to the payment of all expenses and other charges of such receivership,
including the compensation of the receiver, and to the payment of the Term B2
Loans and other fees and expenses due hereunder and under the Collateral
Documents as aforesaid until a sale or other disposition of such Collateral
shall be finally made and consummated.  THE CREDIT PARTIES HEREBY IRREVOCABLY
CONSENT TO AND WAIVE ANY RIGHT TO OBJECT TO OR OTHERWISE CONTEST THE APPOINTMENT
OF RECEIVER AS PROVIDED ABOVE.  THE CREDIT PARTIES (I) GRANT SUCH WAIVER AND
CONSENT KNOWINGLY AFTER HAVING DISCUSSED THE IMPLICATIONS THEREOF WITH COUNSEL,
(II) ACKNOWLEDGE THAT (A) THE UNCONTESTED RIGHT TO HAVE A RECEIVER APPOINTED FOR
THE FOREGOING PURPOSES IS CONSIDERED ESSENTIAL BY THE ADMINISTRATIVE AGENT IN
CONNECTION WITH THE ENFORCEMENT OF THE NOTEHOLDERS’ AND ADMINISTRATIVE AGENT’S
RIGHTS AND REMEDIES HEREUNDER AND UNDER THE COLLATERAL DOCUMENTS, AND (B) THE
AVAILABILITY OF SUCH APPOINTMENT AS A REMEDY UNDER THE FOREGOING CIRCUMSTANCES
WAS A MATERIAL FACTOR IN INDUCING THE NOTEHOLDERS TO MAKE THE TERM B2 LOANS TO
THE BORROWER; AND (III) AGREE TO ENTER INTO ANY AND ALL STIPULATIONS IN ANY
LEGAL ACTIONS, OR AGREEMENTS OR OTHER INSTRUMENTS IN CONNECTION WITH THE
FOREGOING AND TO COOPERATE FULLY WITH THE ADMINISTRATIVE AGENT AND THE
NOTEHOLDERS IN

 

75

--------------------------------------------------------------------------------


 

CONNECTION WITH THE ASSUMPTION AND EXERCISE OF CONTROL BY THE RECEIVER OVER ALL
OR ANY PORTION OF THE COLLATERAL.  THE NOTEHOLDERS AND THE ADMINISTRATIVE AGENT
ACKNOWLEDGE AND AGREE THAT NOTHING IN THIS SECTION 8.2 SHALL BE DEEMED TO
CONSTITUTE A WAIVER OF THE CREDIT PARTIES’ RIGHT TO FILE FOR PROTECTION UNDER
TITLE 11 OF THE UNITED STATES CODE AT ANY TIME PRIOR TO THE APPOINTMENT OF A
RECEIVER.

 

76

--------------------------------------------------------------------------------


 

ARTICLE VIX

The Agents

 

9.1           Appointment and Authorization.  Each of the Noteholders hereby
irrevocably appoints Fleet as its Administrative Agent and CIBC as its
Syndication Agent and authorizes each Agent to take such actions on its behalf
and to exercise such powers as are delegated to such Agent by the terms of this
Agreement and the other Note Purchase Documents, together with such actions and
powers as are reasonably incidental thereto.

 

9.2           Agents’ Rights as Noteholders.  Each of Fleet and CIBC shall have
the same rights and powers in its capacity as a Noteholder hereunder as any
other Noteholder and may exercise the same as though neither Fleet nor CIBC were
the Administrative Agent or the Syndication Agent, respectively, and Fleet, CIBC
and their Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with any Credit Party or any Subsidiary or other
Affiliate of any thereof as if it were not an Agent hereunder.

 

9.3           Duties As Expressly Stated.  The Agents shall not have any duties
or obligations except those expressly set forth in this Agreement and the other
Note Purchase Documents.  Without limiting the generality of the foregoing, (a)
the Agents shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing, (b) the Agents
shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated by this Agreement and the other Note Purchase Documents that the
Agents are required to exercise in writing by the Required Senior Lenders, and
(c) except as expressly set forth herein and in the other Note Purchase
Documents, the Agents shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to any Credit Party
or any of their respective Subsidiaries that is communicated to or obtained by
Fleet or any of its Affiliates in any capacity.  Each of the Agents shall not be
liable for any action taken or not taken by it with the consent or at the
request of the Required Senior Lenders or, if provided herein, with the consent
or at the request of the Required Term Loan Lenders, or in the absence of its
own gross negligence or willful misconduct.  No Agent shall be deemed to have
knowledge of any Default unless and until written notice thereof is given to
such Agent by the Borrower or a Noteholder, and no Agent shall be responsible
for or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or the other Note
Purchase Documents, (ii) the contents of any certificate, report or other
document delivered hereunder or under any of the other Note Purchase Documents
or in connection herewith of therewith, (iii) the performance or observance of
any of the covenants, agreements or other terms or conditions set forth herein
or in any other Note Purchase Document, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, the other Note Purchase
Documents or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article V or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.  The Administrative Agent shall not, except to the extent
expressly instructed by the Required Senior Lenders with respect to collateral
security under the Collateral Documents, be required to initiate or conduct any

 

77

--------------------------------------------------------------------------------


 

litigation or collection proceedings hereunder or under any other Note Purchase
Document; provided, however, that the Administrative Agent shall not be required
to take any action which exposes the Administrative Agent to personal liability
or which is contrary to the Note Purchase Documents or applicable law.

 

9.4           Reliance By Agents.  The Agents shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing believed
by it to be genuine and to have been signed or sent by the proper Person.  Each
of the Agents also may rely upon any statement made to it orally or by telephone
and believed by it to be made by the proper Person, and shall not incur any
liability for relying thereon.  The Agents may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by them, and shall not be liable for any action taken or not taken by
it in accordance with the advice of any such counsel, accountants or experts.

 

9.5           Action Through Sub-Agents.  The Administrative Agent may perform
any and all of its duties, and exercise its rights and powers, by or through any
one or more sub-Administrative Agents appointed by the Administrative Agent in
good faith.  The Administrative Agent and any such sub-Administrative Agent may
perform any and all its duties and exercise its rights and powers through its
Related Parties.  The exculpatory provisions of the preceding paragraphs shall
apply to any such sub-Administrative Agent and to the Related Parties of the
Administrative Agent and any such sub-Administrative Agent, and shall apply to
its activities in connection with the syndication of the credit facilities
provided for herein as well as activities as the Administrative Agent.

 

9.6           Resignation of Agent and Appointment of Successor Agent.  Subject
to the appointment and acceptance of a successor Agent, as provided in this
paragraph, the Administrative Agent or the Syndication Agent may resign at any
time by notifying the Noteholders and the Borrower.  Upon any such resignation,
the Required Senior Lenders shall have the right, in consultation with the
Borrower, to appoint a successor Agent.  If no successor shall have been so
appointed and shall have accepted such appointment within 30 days after such
retiring Agent gives notice of its resignation, then such retiring Agent may, on
behalf of the Noteholders, appoint a successor Agent, which shall be a bank with
an office in Boston, Massachusetts or New York, New York, or an Affiliate of any
such bank.  Upon the acceptance of its appointment as an Agent, by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Agent, and the retiring Agent shall be
discharged from its duties and obligations hereunder and under the other Note
Purchase Documents.  The fees payable by the Borrower to a successor Agent shall
be the same as those payable to its predecessor unless otherwise agreed between
the Borrower and such successor.  After an Agent’s resignation hereunder, the
provisions of this Article and Section 10.3 shall continue in effect for its
benefit in respect of any actions taken or omitted to be taken by it while it
was acting as an Agent.

 

9.7           Noteholders’ Independent Decisions.  Each Noteholder acknowledges
that it has, independently and without reliance upon the Agents or any other
Noteholder and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Noteholder also acknowledges that it will,

 

78

--------------------------------------------------------------------------------


 

independently and without reliance upon any Agent or any other Noteholder and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement and the other Note Purchase Documents, any
related agreement or any document furnished hereunder or thereunder.  Except as
explicitly provided herein, neither the Administrative Agent nor the Syndication
Agent has any duty or responsibility, either initially or on a continuing basis,
to provide any Noteholder with any credit or other information with respect to
such operations, business, property, condition or creditworthiness, whether such
information comes into its possession on or before the first Event of Default or
at any time thereafter.

 

9.8           Documentation Agent.  The Documentation Agent shall not have any
duties or obligations under this Agreement and the other Note Purchase
Documents, express or implied.  The Documentation Agent shall incur no personal
liability by reason of being named the Documentation Agent hereunder.

 

9.9           Indemnification.  Each Noteholder agrees to indemnify and hold
harmless each Agent (to the extent not reimbursed under Section 10.3, but
without limiting the obligations of the Credit Parties under Section 10.3),
ratably in accordance with the aggregate principal amount of the respective Term
B2 Loan Commitments of and/or Term B2 Loans held by the Noteholders (or, if all
of the Term B2 Loan Commitments shall have been terminated or expired, ratably
in accordance with the aggregate outstanding amount of the Term B2 Loans held by
the Noteholders), for any and all liabilities (including pursuant to any
Environmental Law), obligations, losses, damages, penalties, actions, judgments,
deficiencies, suits, costs, expenses (including reasonable attorney’s fees) or
disbursements of any kind and nature whatsoever that may be imposed on, incurred
by or asserted against such Agent (including by any Noteholder) arising out of
or by reason of any investigation in or in any way relating to or arising out of
any Note Purchase Document or any other documents contemplated by or referred to
therein for any action taken or omitted to be taken by such Agent under or in
respect of any of the Note Purchase Documents or other such documents or the
transactions contemplated thereby (including the costs and expenses that the
Borrower is obligated to pay under Section 10.3, but excluding, unless a Default
has occurred and is continuing, normal administrative costs and expenses
incident to the performance of its agency duties hereunder) or the enforcement
of any of the terms hereof or thereof or of any such other documents; provided,
however, that no Noteholder shall be liable for any of the foregoing to the
extent they are determined by a court of competent jurisdiction in a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of the party to be indemnified.  The agreements set forth in this
Section 9.9 shall survive the payment of all Term B2 Loans and other obligations
hereunder and shall be in addition to and not in lieu of any other
indemnification agreements contained in any other Note Purchase Document.

 

9.10         Consents Under Other Note Purchase Documents.  Except as otherwise
provided in this Agreement and the other Note Purchase Documents, the Agents
may, with the prior consent of the Required Senior Lenders (but not otherwise),
consent to any modification, supplement or waiver under any of the other Note
Purchase Documents.

 

79

--------------------------------------------------------------------------------


 

ARTICLE X

 

Miscellaneous

 

10.1         Notices.  Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:

 

(a)           if to any Credit Party, to 64 Inverness Drive East, Englewood,
Colorado 80112 Attention of Mark J. Boggess (Telecopy No. (303) 792-7322);

 

(b)           if to the Administrative Agent, to Fleet National Bank, 100
Federal Street, Mail Stop MA DE 10011B, Boston, Massachusetts 02110, Attention
of Peter van der Horst (Telecopy No. (617) 434-6471), with a copy to Palmer &
Dodge LLP, 111 Huntington Avenue, Boston, Massachusetts 02199, Attention of
George Ticknor (Telecopy No. 617-227-4420); and

 

(c)           if to any Noteholder, to it at its address (or telecopy number)
set forth in its Administrative Questionnaire.

 

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto.  All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.

 

10.2         Waivers; Amendments.

 

(a)           No failure or delay by the Administrative Agent or any Noteholder
in exercising any right or power hereunder shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Administrative Agent and the
Noteholders hereunder are cumulative and are not exclusive of any rights or
remedies that they would otherwise have.  No waiver of any provision of this
Agreement or consent to any departure by any Credit Party therefrom shall in any
event be effective unless the same shall be permitted by the Intercreditor
Agreement, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given.  Without limiting the
generality of the foregoing, the making of a Term B2 Loan shall not be construed
as a waiver of any Default, regardless of whether the Administrative Agent or
any Noteholder may have had notice or knowledge of such Default at the time.

 

(b)           Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to the terms of Section 7 of the
Intercreditor Agreement.

 

(c)           None of the Collateral Documents nor any provision thereof may be
waived, amended or modified except pursuant to the terms of Section 7 of the
Intercreditor Agreement.

 

80

--------------------------------------------------------------------------------


 

10.3         Expenses; Indemnity: Damage Waiver.

 

(a)           The Credit Parties jointly and severally agree to pay, or
reimburse the Administrative Agent or Noteholders for paying, (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent, the Syndication
Agent, the Co-Lead Arrangers and their Affiliates, including the reasonable
fees, charges and disbursements of Special Counsel, in connection with the
syndication of the credit facilities provided for herein, the preparation of
this Agreement and the other Note Purchase Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii)
[Reserved], (iii) all out-of-pocket expenses incurred by the Administrative
Agent, the Syndication Agent, the Co-Lead Arrangers or any Noteholder, including
the fees, charges and disbursements of any counsel for such Administrative
Agent, Syndication Agent, Co-Lead Arrangers or the Noteholders, in connection
with the enforcement or protection of its rights in connection with this
Agreement and the other Note Purchase Documents, including its rights under this
Section 10.3, or in connection with the Term B2 Loans made hereunder, including
in connection with any workout, restructuring or negotiations in respect
thereof, and (iv) all transfer, stamp, documentary or other similar taxes,
assessments or charges levied by any governmental or revenue authority in
respect of this Agreement or any of the other Note Purchase Documents or any
other document referred to herein or therein and all costs, expenses, taxes,
assessments and other charges incurred in connection with any filing,
registration, recording or perfection of any security interest contemplated by
any Collateral Document or any other document referred to therein.

 

(b)           The Credit Parties jointly and severally agree to indemnify the
Administrative Agent, the Syndication Agent, the Co-Lead Arrangers, each
Noteholder and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including the fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement, the
other Note Purchase Documents or any agreement or instrument contemplated
hereby, the performance by the parties hereto and thereto of their respective
obligations hereunder or thereunder or the consummation of the Transactions or
any other transactions contemplated hereby or thereby, (ii) any Term B2 Loan or
the use of the proceeds therefrom, (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by any
Credit Party or any of their subsidiaries, or any Environmental Liability
related in any way to any Credit Party or any of their subsidiaries, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (are determined by a
court of competent jurisdiction by final and nonappealable judgment to have)
resulted from the gross negligence or willful misconduct of such Indemnitee.

 

The Credit Parties agree that, without the prior written consent of the
Administrative Agent and the Required Senior Lenders, which consent shall not be
unreasonably withheld, no Credit Party will settle, compromise or consent to the
entry of any judgment in any pending or threatened proceeding in respect of
which indemnification is reasonably likely to be sought under the
indemnification provisions of this Section 10.3 (whether or not any Indemnitee
is an actual or potential party to such proceeding), unless such settlement,
compromise or consent

 

81

--------------------------------------------------------------------------------


 

includes an unconditional written release of each Indemnitee from all liability
arising out of such proceeding and does not include any statement as to an
admission of fault, culpability or failure to act by or on behalf of any
Indemnitee and does not involve any payment of money or other value by any
Indemnitee or performance of any obligation by an Indemnitee or any injunctive
relief or factual findings or stipulations binding on any Indemnitee.

 

(c)           To the extent that the Credit Parties fail to pay any amount
required to be paid by them to the Administrative Agent under paragraph (a) or
(b) of this Section 10.3, each Noteholder severally agrees to pay to the
Administrative Agent such Noteholder’s Applicable Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent in its capacity
as such.

 

(d)           To the extent permitted by applicable law, none of the Credit
Parties shall assert, and each Credit Party hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, the other Note Purchase
Documents or any agreement or instrument contemplated hereby or thereby, the
Transactions, any Term B2 Loan or the use of the proceeds thereof.

 

(e)           All amounts due under this Section 10.3 shall be payable promptly
after written demand therefor.

 

10.4         Successors and Assigns.

 

(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) no Credit Party may assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Noteholder (and any attempted assignment or transfer by any
Credit Party without such consent shall be null and void) and (ii) no Noteholder
may assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section.  Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants (to the
extent provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
and the Noteholders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

(b)           The Noteholders may assign their interests hereunder as follows:

 

(i)            Subject to the conditions set forth in paragraph (b)(ii) below,
any Noteholder may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of the
Term B2 Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of the Borrower and the Administrative
Agent, provided that (x) [reserved], (y) no such consent shall be required for
an assignment of Term B2 Loans by any Noteholder to any other Noteholder that
was a Noteholder prior to the completion of such

 

82

--------------------------------------------------------------------------------


 

assignment, an Affiliate of such a Noteholder or an Approved Fund, and (z) no
such consent of the Borrower shall be required for an assignment to any
assignee, if an Event of Default has occurred and is continuing.

 

(ii)           Assignments by Noteholders shall be subject to the following
additional conditions:

 

(A)          except in the case of an assignment to a Noteholder or an Affiliate
(or Approved Fund) of a Noteholder or an assignment of the entire remaining
amount of the assigning Noteholder’s Term B2 Loan Commitment or Term B2 Loans,
the amount of the Term B2 Loan Commitment or Term B2 Loans of the assigning
Noteholder subject to each such assignment (determined as of the date the
Assignment and Acceptance with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $1,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent; provided that no
consent of the Borrower shall be required under this clause (A) if an Event of
Default has occurred and is continuing,

 

(B)           each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Noteholder’s rights and obligations
under this Agreement; provided however that no Noteholder shall be entitled to
assign Term B1 Loan Commitments (as defined in the Credit Agreement) and Term B1
Loans in different proportions than its Term B2 Loans and vice versa and the
percentage of Term B1 Loans held by each Noteholder shall all times equal the
percentage of Term B2 Loans held by such Noteholder; provided further that Fleet
and CIBC may assign Term B2 Loans on or about the Effective Date without a
proportional assignment of the Term B1 Loans and Term B1 Loan Commitments but
only if such assignee and Fleet or CIBC, as the case may be, agree in writing to
consummate an assignment of Term B1 Loans after the Holding Company Notes
Refunding (as defined in the Credit Agreement) in such amount as shall be
necessary to cause the percentage of Term B1 Loans held by such assignee to
equal the percentage of Term B2 Loans held by such assignee immediately after
such assignment,

 

(C)           the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee required by the Credit Agreement, and not in the aggregate
in excess of $3,500, and

 

(D)          the assignee, if it shall not be a Noteholder, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(iii)          Subject to acceptance and recording pursuant to paragraph (iv) of
this Section 10.4, from and after the effective date specified in each
Assignment and Acceptance, the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Acceptance, have
the rights and obligations of a Noteholder under this Agreement, and the
assigning Noteholder thereunder shall, to the

 

83

--------------------------------------------------------------------------------


 

extent of the interest assigned by such Assignment and Acceptance, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Noteholder’s rights and obligations
under this Agreement, such Noteholder shall cease to be a party hereto but shall
continue to be entitled to the benefits of Sections 2.14, 2.15,  2.16 and
10.3).  Notwithstanding anything therein to the contrary, no Approved Fund shall
be entitled to receive any greater amount pursuant to Sections 2.14, 2.15
and 2.16 than the transferor Noteholder would have been entitled to receive in
respect of the assignment effected by such transferor Noteholder had no
assignment occurred.  Any assignment or transfer by a Noteholder of rights or
obligations under this Agreement that does not comply with this paragraph (b)
shall be treated for purposes of this Agreement as a sale by such Noteholder of
a participation in such rights and obligations in accordance with paragraph (c)
of this Section.

 

(iv)          The Administrative Agent, acting for this purpose as an agent of
the Borrower, shall maintain at one of its offices in Boston, Massachusetts or
New York, New York a copy of each Assignment and Acceptance delivered to it and
a register for the recordation of the names and addresses of the Noteholders,
the principal amount of the Term B2 Loans owing to, each Noteholder pursuant to
the terms hereof from time to time (the “Register”).  The entries in the
Register shall be conclusive, absent manifest error, and the Borrower, the
Administrative Agent and the Noteholders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Noteholder hereunder
for all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrower and any Noteholder,
at any reasonable time and from time to time upon reasonable prior notice.

 

(v)           Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Noteholder and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Noteholder
hereunder), the processing and recordation fee referred to in paragraph
(b)(ii)(C) of this Section 10.4 and any written consent to such assignment
required by paragraph (b) of this Section 10.4, the Administrative Agent shall
accept such Assignment and Acceptance and record the information contained
therein in the Register.  No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

 

(c)           The Noteholders may sell participations in their interests
hereunder as follows:

 

(i)            Any Noteholder may, without the consent of or notice to the
Borrower or the Administrative Agent, sell participations to one or more banks
or other entities (a “Participant”) in all or a portion of such Noteholder’s
rights and obligations under this Agreement (including all or a portion of its
Term B2 Loan Commitment and the Term B2 Loans owing to it); provided that (A)
such Noteholder’s obligations under this Agreement shall remain unchanged, (B)
such Noteholder shall remain solely responsible to the other parties hereto for
the performance of such obligations and (C) the Borrower, the Administrative
Agent and the other Noteholders shall continue to deal solely and directly with
such Noteholder in connection with such Noteholder’s rights and

 

84

--------------------------------------------------------------------------------


 

obligations under this Agreement.  Any agreement or instrument pursuant to which
a Noteholder sells such  participation shall provide that such Noteholder shall
retain the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Noteholder will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the Intercreditor Agreement, that affects such Participant. 
Subject to paragraph (c)(ii) of this Section 10.4, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.14, 2.15, 2.16 and
10.3 to the same extent as if it were a Noteholder and had acquired its interest
by assignment pursuant to paragraph (b) of this Section 10.4.

 

(ii)           A Participant shall not be entitled to receive any greater
payment under Section 2.14 or 2.16 than the applicable Noteholder would have
been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Borrower’s prior written consent.  A Participant that would be a
Foreign Noteholder if it were a Noteholder shall not be entitled to the benefits
of Section 2.16 unless the Borrower is notified of the participation sold to
such Participant and such Participant agrees, for the benefit of the Borrower,
to comply with Section 2.16(e) as though it were a Noteholder.

 

(d)           Any Noteholder may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Noteholder, including any such pledge or assignment to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Noteholder from any of its obligations
hereunder or substitute any such assignee for such Noteholder as a party hereto.

 

(e)           Anything in this Section 10.4 to the contrary notwithstanding, no
Noteholder may assign or participate any interest in any Term B2 Loan held by it
hereunder to any Credit Party or any of its Affiliates or Subsidiaries without
the prior consent of each Noteholder.

 

(f)            A Noteholder may furnish any information concerning any Credit
Party or Subsidiary or Affiliate in the possession of such Noteholder from time
to time to assignees and participants (including prospective assignees and
participants) subject, however, to and so long as the recipient agrees in
writing to be bound by, the provisions of Section 10.13.  In addition, the
Administrative Agent may furnish any information concerning any Credit Party or
any of its Subsidiaries or Affiliates in the Administrative Agent’s possession
to any Affiliate of the Administrative Agent, subject, however, to the
provisions of Section 10.13.  The Credit Parties shall assist any Noteholder in
effectuating any assignment or participation pursuant to this Section 10.4
(including during syndication) in whatever manner such Noteholder reasonably
deems necessary, including participation in meetings with prospective
transferees.

 

10.5         Survival.  All covenants, agreements, representations and
warranties made by the Credit Parties herein and in the other Note Purchase
Documents, and in the certificates or other instruments delivered in connection
with or pursuant to this Agreement and the other Note Purchase Documents, shall
be considered to have been relied upon by the other parties hereto

 

85

--------------------------------------------------------------------------------


 

and shall survive the execution and delivery of this Agreement and the other
Note Purchase Documents and the making of any Term B2 Loans, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent or any Noteholder may have had notice or knowledge
of any Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect so long as the
principal of or any accrued interest on any Term B2 Loan or any fee or any other
amount payable under this Agreement or the other Note Purchase Documents is
outstanding and unpaid.  The provisions of Sections 2.14, 2.15, 2.16 and 10.3
and Article IX shall survive and remain in full force and effect regardless of
the consummation of the transactions contemplated hereby, the repayment of the
Term B2 Loans, or the termination of this Agreement or any other Note Purchase
Document or any provision hereof or thereof.

 

10.6         Counterparts; Integration; References to Agreement; Effectiveness. 
This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This Agreement
and any separate letter agreements with respect to fees payable to the
Administrative Agent and Special Counsel constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof.  Whenever there is a reference in any Collateral Document or UCC
Financing Statement to the “Credit Agreement” to which the Administrative Agent,
the Noteholders and the Credit Parties are parties, such reference shall be
deemed to be made to this Agreement among the parties hereto, including the
Documentation Agent and the Syndication Agent.  Except as provided in Section
5.1, this Agreement shall become effective when it shall have been executed by
the Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns. 
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement.

 

10.7         Severability.  Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

10.8         Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Noteholder is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Noteholder to or for the
credit or the account of the Borrower against any of and all the obligations of
the Borrower now or hereafter existing under this Agreement held by such
Noteholder, irrespective of whether or not such Noteholder shall have made any
demand under this Agreement and although such obligations may be unmatured.  The
rights of each Noteholder under this Section 10.8 are in addition to any other
rights and remedies (including other rights of setoff) which such Noteholder may
have.

 

86

--------------------------------------------------------------------------------


 

10.9         Governing Law; Jurisdiction; Consent to Service of Process.

 

(a)           This Agreement shall be construed in accordance with and governed
by the law of the Commonwealth of Massachusetts.

 

(b)           Each party hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of the courts of
the Commonwealth of Massachusetts and of the United States District Court for
the District of Massachusetts, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement or the other
Note Purchase Documents, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in such Massachusetts court (or, to the extent permitted by law, in
such Federal court).  Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Nothing in this Agreement shall affect any right that the Administrative Agent
or any Noteholder may otherwise have to bring any action or proceeding relating
to this Agreement against any Credit Party or its properties in the courts of
any jurisdiction.

 

(c)           Each party hereto hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the other Note
Purchase Documents in any court referred to in paragraph (b) of this
Section 10.9.  Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

(d)           Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 10.1.  Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

 

10.10       WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.10.

 

10.11       Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

87

--------------------------------------------------------------------------------


 

10.12       [Reserved].

 

10.13       Confidentiality.  Each Noteholder agrees to keep confidential
information obtained by it pursuant hereto and the other Note Purchase Documents
confidential in accordance with such Noteholder’s customary practices and agrees
that it will only use such information in connection with the transactions
contemplated by this Agreement and not disclose any of such information other
than (a) to such Noteholder’s employees, representatives, directors, attorneys,
auditors, agents, professional advisors, trustees or affiliates who are advised
of the confidential nature of such information or to any direct or indirect
contractual counterparty in swap agreements or such contractual counterparty’s
professional advisor (so long as such contractual counterparty or professional
advisor to such contractual counterparty agrees to be bound by the provisions of
this Section 10.13), (b) to the extent such information presently is or
hereafter becomes available to such Noteholder on a non-confidential basis from
any source of such information that is in the public domain at the time of
disclosure, (c) to the extent disclosure is required by law (including
applicable securities law), regulation, subpoena or judicial order or process
(provided that notice of such requirement or order shall be promptly furnished
to the Borrower unless such notice is legally prohibited) or requested or
required by bank, securities, insurance or investment company regulators or
auditors or any administrative body or commission (including the Securities
Valuation Office of the National Association of Insurance Commissioners) to
whose jurisdiction such Noteholder may be subject, (d) to any rating agency to
the extent required in connection with any rating to be assigned to such
Noteholder, (e) to assignees or participants or prospective assignees or
participants who agree to be bound by the provisions of this Section 10.13, (f)
to the extent required in connection with any litigation between any Credit
Party and any Noteholder with respect to the Term B2 Loans or this Agreement and
the other Note Purchase Documents or (g) with the Borrower’s prior written
consent.

 

10.14       Continued Effectiveness; No Novation.  Notwithstanding anything
contained herein, the terms of this Agreement and the Credit Agreement are not
intended to and do not serve to effect a novation of the obligations,
liabilities or indebtedness of the Credit Parties under the Existing Credit
Agreement.  Instead, it is the express intention of the parties hereto and to
the Credit Agreement to reaffirm, amend and restate the obligations, liabilities
and indebtedness created under or otherwise evidenced by the Existing Credit
Agreement that is evidenced by the notes provided for therein and secured by the
collateral contemplated thereby and hereby.  The Credit Parties acknowledge and
confirm that the liens and security interests granted pursuant to the Note
Purchase Documents secure the obligations, liabilities and indebtedness of the
Credit Parties to the Noteholders under the Existing Credit Agreement, as
amended and restated hereby, and that the term “Secured Obligations” used in
certain of the Note Purchase Documents (or any other term used herein to
describe or refer to the obligations, liabilities and indebtedness of the Credit
Parties) describes and refers to the Credit Parties’ obligations, liabilities
and indebtedness hereunder and under the Existing Credit Agreement, as amended
and restated by the Credit Agreement and hereby, as the same may be further
amended, modified, supplemented or restated from time to time.  The Note
Purchase Documents and all agreements, documents and instruments executed and
delivered in connection with any of the foregoing shall each be deemed to be
amended to the extent necessary to give effect to the provisions of this
Agreement.

 

88

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

BORROWER

 

 

 

 

 

AFFINITY GROUP, INC.

 

 

 

 

 

 

 

 

By:

/s/  Mark J. Boggess

 

 

 

 

Name:

Mark J. Boggess

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

GUARANTORS

 

 

 

 

 

 

 

AFFINITY ADVERTISING, LP

 

 

 

 

 

 

 

By: 

VBI, INC., its General Partner

 

 

 

 

 

 

 

 

 

 

 

By:

/s/  Mark J. Boggess

 

 

 

 

Name:

Mark J. Boggess

 

 

 

Title:

Vice President

 

 

(Signature Page to Note Purchase Agreement)

 

89

--------------------------------------------------------------------------------


 

 

AFFINITY BROKERAGE, INC.

 

AFFINITY ROAD AND TRAVEL CLUB, INC.

 

CAMP COAST TO COAST, INC.

 

CAMPING REALTY, INC.

 

CAMPING WORLD, INC.

 

CAMPING WORLD INSURANCE SERVICES OF NEVADA, INC.

 

COAST MARKETING GROUP, INC.

 

CWI, INC.

 

CW MICHIGAN, INC.

 

EHLERT PUBLISHING GROUP, INC.

 

GOLF CARD HOLDING CORPORATION

 

GOLF CARD INTERNATIONAL CORP.

 

GOLF CARD RESORT SERVICES, INC.

 

GSS ENTERPRISES, INC.

 

POWER SPORTS MEDIA, INC.

 

THUNDER PRESS

 

TL ENTERPRISES, INC.

 

VBI, INC.

 

WOODALL PUBLICATIONS CORPORATION

 

 

 

 

 

By:

/s/  Mark J. Boggess

 

 

 

Name:

Mark J. Boggess

 

 

 

Title:

Vice President

 

 

(signature Page to Note Purchase Agreement)

 

--------------------------------------------------------------------------------


 

SIGNATURE PAGES OF AGENTS AND NOTEHOLDERS

 

ADMINISTRATIVE AGENT

 

 

 

 

 

 

 

 

FLEET NATIONAL BANK, as Administrative Agent

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/   Peter van der Horst

 

 

 

 

 

Name:

Peter van der Horst

 

 

 

 

Title:

Director

 

 

 

 

 

 

 

 

NOTEHOLDER

 

 

 

 

 

 

 

 

FLEET NATIONAL BANK

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/   Peter van der Horst

 

 

 

 

 

Name:

Peter van der Horst

 

 

 

 

Title:

Director

 

 

(Signature Page to Note Purchase Agreement)

 

90

--------------------------------------------------------------------------------


 

SIGNATURE PAGES OF AGENTS AND NOTEHOLDERS

 

 

SYNDICATION AGENT

 

 

 

 

 

 

CANADIAN IMPERIAL BANK OF COMMERCE, as Syndication Agent

 

 

 

 

 

 

 

 

By:

 /s/  Carter Harned

 

 

 

Name: Carter Harned

 

 

Title: Executive Director

 

 

 

 

 

 

NOTEHOLDER

 

 

 

 

 

 

CIBC INC.

 

 

 

 

 

 

 

 

 

 

By:

 /s/  Carter Harned

 

 

 

Name: Carter Harned

 

 

Title: Executive Director

 

(Signature Page to Note Purchase Agreement)

 

--------------------------------------------------------------------------------


 

SIGNATURE PAGES OF AGENTS AND NOTEHOLDERS

 

 

DOCUMENTATION AGENT

 

 

 

 

 

 

GENERAL ELECTRIC CAPITAL CORPORATION, as Documentation Agent

 

 

 

 

 

 

 

 

By:

/s/  Nitin Sharma

 

 

 

Name: Nitin Sharma

 

 

Title: Vice President

 

 

 

 

 

 

NOTEHOLDER

 

 

 

 

 

 

GENERAL ELECTRIC CAPITAL CORPORATION

 

 

 

 

 

 

 

 

By:

/s/  Nitin Sharma

 

 

 

Name: Nitin Sharma

 

 

Title: Vice President

 

(Signature Page to Note Purchase Agreement)

 

--------------------------------------------------------------------------------


 

SIGNATURE PAGES OF AGENTS AND NOTEHOLDERS

 

 

 

 

 

 

NOTEHOLDERS

 

 

 

 

 

 

THE PROVIDENT BANK

 

 

 

 

 

 

 

 

By:

/s/  Alan R. Henning

 

 

 

Name: Alan R. Henning

 

 

Title: Vice President

 

(Signature Page to Note Purchase Agreement)

 

 

91

--------------------------------------------------------------------------------